Exhibit 10.1
 
$120,000,000
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of September 12, 2007
(amending and restating the Credit Agreement
dated as of June 8, 2007),
among
NAVISITE, INC.,
as Borrower,
and
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO
CIBC WORLD MARKETS CORP.,
as Sole Lead Arranger, Documentation Agent and Bookrunner
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York agency,
as Issuing Bank and Administrative Agent
and
CIT LENDING SERVICES CORPORATION,
as Syndication Agent
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page ARTICLE I
       
 
            DEFINITIONS
       
 
           
SECTION 1.01
  Defined Terms     2  
SECTION 1.02
  Classification of Loans and Borrowings     36  
SECTION 1.03
  Terms Generally     36  
SECTION 1.04
  Accounting Terms; GAAP     37  
SECTION 1.05
  Resolution of Drafting Ambiguities     37  
 
            ARTICLE II
       
 
            THE CREDITS
       
 
           
SECTION 2.01
  Commitments and Continuation of Original Term Loans     37  
SECTION 2.02
  Loans     38  
SECTION 2.03
  Borrowing Procedure     39  
SECTION 2.04
  Evidence of Debt; Repayment of Loans     40  
SECTION 2.05
  Fees     40  
SECTION 2.06
  Interest on Loans     41  
SECTION 2.07
  Termination and Reduction of Commitments     42  
SECTION 2.08
  Interest Elections     43  
SECTION 2.09
  Amortization of Term Borrowings     44  
SECTION 2.10
  Optional and Mandatory Prepayments of Loans     44  
SECTION 2.11
  Alternate Rate of Interest     47  
SECTION 2.12
  Yield Protection     47  
SECTION 2.13
  Breakage Payments     49  
SECTION 2.14
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     49  
SECTION 2.15
  Taxes     51  
SECTION 2.16
  Mitigation Obligations; Replacement of Lenders     53  
SECTION 2.17
  Letters of Credit     54  
SECTION 2.18
  Increase in Commitments     59  
SECTION 2.19
  Reallocation of Original Term Loans and Additional Term Loans     61  
 
            ARTICLE III
       
 
            REPRESENTATIONS AND WARRANTIES
       
 
           
SECTION 3.01
  Organization; Powers     61  
SECTION 3.02
  Authorization; Enforceability     62  
SECTION 3.03
  No Conflicts     62  
SECTION 3.04
  Financial Statements; Projections     62  
SECTION 3.05
  Properties     63  
SECTION 3.06
  Intellectual Property     64  
SECTION 3.07
  Equity Interests and Subsidiaries     65  
SECTION 3.08
  Litigation; Compliance with Laws     65  

-i-



--------------------------------------------------------------------------------



 



              Section       Page
 
           
SECTION 3.09
  Agreements     65  
SECTION 3.10
  Federal Reserve Regulations     66  
SECTION 3.11
  Investment Company Act     66  
SECTION 3.12
  Use of Proceeds     66  
SECTION 3.13
  Taxes     66  
SECTION 3.14
  No Material Misstatements     66  
SECTION 3.15
  Labor Matters     67  
SECTION 3.16
  Solvency     67  
SECTION 3.17
  Employee Benefit Plans     67  
SECTION 3.18
  Environmental Matters     67  
SECTION 3.19
  Insurance     69  
SECTION 3.20
  Security Documents     69  
SECTION 3.21
  Anti-Terrorism Law     70  
SECTION 3.22
  netASPx Acquisition Documents; Representations and Warranties in netASPx
Acquisition Agreement     71  
 
            ARTICLE IV
       
 
            CONDITIONS TO CREDIT EXTENSIONS
       
 
           
SECTION 4.01
  Conditions to Credit Extension; Conditions to Effective Date Credit Extension
    71  
SECTION 4.02
  Conditions to All Credit Extensions     74  
 
            ARTICLE V
       
 
            AFFIRMATIVE COVENANTS
       
 
           
SECTION 5.01
  Financial Statements, Reports, etc.     75  
SECTION 5.02
  Litigation and Other Notices     77  
SECTION 5.03
  Existence; Businesses and Properties     78  
SECTION 5.04
  Insurance     78  
SECTION 5.05
  Obligations and Taxes     79  
SECTION 5.06
  Employee Benefits     80  
SECTION 5.07
  Maintaining Records; Access to Properties and Inspections; Annual Meetings    
80  
SECTION 5.08
  Use of Proceeds     81  
SECTION 5.09
  Compliance with Environmental Laws; Environmental Reports     81  
SECTION 5.10
  Interest Rate Protection     81  
SECTION 5.11
  Additional Collateral; Additional Guarantors     81  
SECTION 5.12
  Security Interests; Further Assurances     83  
SECTION 5.13
  Information Regarding Collateral     84  
SECTION 5.14
  Affirmative Covenants with Respect to Leases     84  
SECTION 5.15
  Post-Closing Matters     84  
 
            ARTICLE VI
       
 
            NEGATIVE COVENANTS
       
 
           
SECTION 6.01
  Indebtedness     85  

-ii-



--------------------------------------------------------------------------------



 



              Section       Page
 
           
SECTION 6.02
  Liens     86  
SECTION 6.03
  Sale and Leaseback Transactions     88  
SECTION 6.04
  Investment, Loan and Advances     88  
SECTION 6.05
  Mergers and Consolidations     89  
SECTION 6.06
  Asset Sales     90  
SECTION 6.07
  Acquisitions     90  
SECTION 6.08
  Dividends     91  
SECTION 6.09
  Transactions with Affiliates     91  
SECTION 6.10
  Financial Covenants     92  
SECTION 6.11
  Prepayments of Other Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.     95  
SECTION 6.12
  Limitation on Certain Restrictions on Subsidiaries     95  
SECTION 6.13
  Limitation on Issuance of Capital Stock     96  
SECTION 6.14
  Limitation on Creation of Subsidiaries     96  
SECTION 6.15
  Business     96  
SECTION 6.16
  Limitation on Accounting Changes     96  
SECTION 6.17
  Fiscal Year     96  
SECTION 6.18
  Lease Obligations     96  
SECTION 6.19
  No Further Negative Pledge     97  
SECTION 6.20
  Anti-Terrorism Law; Anti-Money Laundering     97  
SECTION 6.21
  Embargoed Person     97  
 
            ARTICLE VII
       
 
            GUARANTEE
       
 
           
SECTION 7.01
  The Guarantee     98  
SECTION 7.02
  Obligations Unconditional     98  
SECTION 7.03
  Reinstatement     99  
SECTION 7.04
  Subrogation; Subordination     99  
SECTION 7.05
  Remedies     100  
SECTION 7.06
  Instrument for the Payment of Money     100  
SECTION 7.07
  Continuing Guarantee     100  
SECTION 7.08
  General Limitation on Guarantee Obligations     100  
SECTION 7.09
  Release of Guarantors     100  
SECTION 7.10
  Right of Contribution     100  
 
            ARTICLE VIII
       
 
            EVENTS OF DEFAULT
       
 
           
SECTION 8.01
  Events of Default     101  
SECTION 8.02
  Rescission     103  
SECTION 8.03
  Application of Proceeds     103  
 
            ARTICLE IX
       
 
            THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
       
 
           
SECTION 9.01
  Appointment and Authority     104  

-iii-



--------------------------------------------------------------------------------



 



              Section       Page
 
           
SECTION 9.02
  Rights as a Lender     105  
SECTION 9.03
  Exculpatory Provisions     105  
SECTION 9.04
  Reliance by Agent     106  
SECTION 9.05
  Delegation of Duties     106  
SECTION 9.06
  Resignation of Agent     106  
SECTION 9.07
  Non-Reliance on Agent and Other Lenders     107  
SECTION 9.08
  No Other Duties, etc     107  
 
            ARTICLE X
       
 
            MISCELLANEOUS
       
 
           
SECTION 10.01
  Notices     107  
SECTION 10.02
  Waivers; Amendment     110  
SECTION 10.03
  Expenses; Indemnity; Damage Waiver     113  
SECTION 10.04
  Successors and Assigns     114  
SECTION 10.05
  Survival of Agreement     117  
SECTION 10.06
  Counterparts; Integration; Effectiveness     117  
SECTION 10.07
  Severability     118  
SECTION 10.08
  Right of Setoff     118  
SECTION 10.09
  Governing Law; Jurisdiction; Consent to Service of Process     118  
SECTION 10.10
  Waiver of Jury Trial     119  
SECTION 10.11
  Headings     119  
SECTION 10.12
  Treatment of Certain Information; Confidentiality     119  
SECTION 10.13
  USA PATRIOT Act Notice     120  
SECTION 10.14
  Interest Rate Limitation     120  
SECTION 10.15
  Lender Addendum     120  
SECTION 10.16
  Obligations Absolute     120  
SECTION 10.17
  Acknowledgements     121  

     
ANNEXES
   
 
   
Annex I
  Applicable Margin
Annex II
  Amortization Table
 
   
SCHEDULES
   
 
   
Schedule 1.01(a)
  Refinancing Indebtedness to Be Repaid
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 1.01(c)
  Excluded Trade Payables and Accrued Liabilities
Schedule 3.03
  Governmental Approvals; Compliance with Laws
Schedule 3.06(c)
  Violations or Proceedings
Schedule 3.09
  Material Agreements
Schedule 3.18
  Environmental Matters
Schedule 3.19
  Insurance
Schedule 3.22
  Acquisition Documents
Schedule 4.01(d)
  Local Counsel
Schedule 4.01(k)(vi)
  Landlord Access Agreements
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens

-iv-



--------------------------------------------------------------------------------



 



     
Schedule 6.04(b)
  Existing Investments
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Interest Election Request
Exhibit F
  Form of Joinder Agreement
Exhibit G
  Form of Landlord Access Agreement
Exhibit H
  Form of LC Request
Exhibit I
  Form of Lender Addendum
Exhibit J-1
  Form of Additional Term Note
Exhibit J-2
  Form of Revolving Note
Exhibit K-1
  Form of Perfection Certificate
Exhibit K-2
  Form of Perfection Certificate Supplement
Exhibit L
  Conformed Copy of Security Agreement
Exhibit M
  Form of Opinion of Company Counsel
Exhibit N
  Form of Solvency Certificate
Exhibit O
  Form of Intercompany Note
Exhibit P
  Form of Non-Bank Certificate

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as
of September 12, 2007, among NAVISITE, INC., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I),
the Lenders, CIBC WORLD MARKETS CORP., as sole lead arranger (in such capacity,
“Sole Lead Arranger”), as documentation agent (in such capacity, “Documentation
Agent”) and as bookrunner (in such capacity, “Bookrunner”), CIT LENDING SERVICES
CORPORATION, as syndication agent (in such capacity, “Syndication Agent”), and
CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York agency, as
issuing bank (in such capacity, “Issuing Bank”) and as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties and the Issuing
Bank.
WITNESSETH:
          WHEREAS, pursuant to the Credit Agreement (the “Original Credit
Agreement”) dated as of June 8, 2007, among Borrower, the Subsidiary Guarantors,
the Sole Lead Arranger, the Documentation Agent, the Bookrunner, the Syndication
Agent, the Issuing Bank, the Administrative Agent, the Collateral Agent and the
lenders party thereto (the “Existing Lenders”), the Existing Lenders committed
to extend to Borrower a $10,000,000 revolving credit facility (under which not
more than $2,000,000 of revolving loans will be drawn on the Effective Date
prior to giving effect to the transactions contemplated hereby (the “Existing
Revolving Loans”)) and a term loan facility under which term loans in an
aggregate principal amount of $90,000,000 (the “Original Term Loans”) were made
on the Original Closing Date, of which $89,775,000 is outstanding as of the
Effective Date;
          WHEREAS, Borrower, the Subsidiary Guarantors, the Sole Lead Arranger,
the Documentation Agent, the Bookrunner, the Syndication Agent, the Issuing
Bank, the Administrative Agent, the Collateral Agent and the Existing Lenders
agreed to amend the Original Credit Agreement and entered into the Amendment,
Waiver and Consent No. 1 dated August 9, 2007 to the Original Credit Agreement
(the “Amendment No. 1”) whereby, among other things, the Administrative Agent
and the Existing Lenders (i) consented to the use by Borrower of all or any
portion of the Capex Term Loan Proceeds to pay the Acquisition Consideration and
related expenses for the two Permitted Acquisitions identified therein as
Specified Acquisitions (the “Specified Acquisitions”) and (ii) waived the
applicability of certain provisions of the Original Credit Agreement relating to
such Specified Acquisitions and any Default arising from such application of
Capex Term Loan Proceeds;
          WHEREAS, Borrower and Merger Sub, a direct Wholly Owned Subsidiary of
Borrower and a Subsidiary Guarantor, have entered into an Agreement and Plan of
Merger, dated as of September 12, 2007 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof and thereof,
the “netASPx Acquisition Agreement”), with netASPx, Inc., a Delaware corporation
(the “netASPx Acquired Business”), to acquire (the “netASPx Acquisition”) the
netASPx Acquired Business;
          WHEREAS, the netASPx Acquisition will be effected by a merger (the
“netASPx Merger”) of Merger Sub with and into the netASPx Acquired Business,
with the netASPx Acquired Business surviving the netASPx Merger, and the
subsequent merger of the netASPx Acquired Business into a limited liability
company to be formed on or after the date hereof (“netASPx LLC”) with the

 



--------------------------------------------------------------------------------



 



netASPx LLC as the surviving entity and the netASPx Acquisition will be
consummated on the Effective Date;
          WHEREAS, the parties hereto desire to amend and restate the Original
Credit Agreement in its entirety on the Effective Date to, inter alia, provide
for Additional Term Loans to Borrower in amounts equal to the Additional Term
Loan Commitments the proceeds of which shall be utilized to fund the netASPx
Transactions, on and subject to the terms and conditions of this Agreement and
the Amendment Agreement dated as of the date hereof among the parties hereto
(the “Amendment Agreement”);
          WHEREAS, pursuant to the Amendment Agreement the parties hereto have
agreed to amend and restate the Original Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by the parties to
the Original Credit Agreement that the Original Term Loans outstanding as of the
Effective Date and other “Obligations” under (and as defined in) the Original
Credit Agreement (including indemnities) shall be governed by and deemed to be
outstanding under this Agreement with the intent that the terms of this
Agreement shall supersede the terms of the Original Credit Agreement (which
shall hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Effective Date), and all references to the
Original Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof; provided that (1) the grants of security interests,
Mortgages and Liens under and pursuant to the Loan Documents shall continue
unaltered, and each other Loan Document shall continue in full force and effect
in accordance with its terms except as expressly amended thereby or hereby, and
the parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement and (2) it is agreed and
understood that this Agreement does not constitute a novation, satisfaction,
payment or reborrowing of any Obligation under the Original Credit Agreement or
any other Loan Document except as expressly modified by this Agreement, nor does
it operate as a waiver of any right, power or remedy of any Lender under any
Loan Document (other than the Original Credit Agreement);
          WHEREAS, all Secured Obligations are and shall continue to be secured
by all collateral on which a Lien is granted to the Collateral Agent pursuant to
any Loan Document; and
          WHEREAS, the proceeds of the Additional Term Loans and the Revolving
Loans are to be used in accordance with Section 3.12;
          NOW, THEREFORE, the parties hereto hereby agree to amend and restate
the Original Credit Agreement, and the Original Credit Agreement is hereby
amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, is used when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

-2-



--------------------------------------------------------------------------------



 



          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Acquisition Consideration” shall mean the purchase consideration for
any Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business, severance, bonuses, retention payments,
working capital adjustments, filing and registration fees, listing fees,
transaction fees and expenses, restructuring charges and all other amounts and
obligations related to or incurred in connection with such acquisition; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereof by Borrower or any of its Subsidiaries.
          “Acquisition Transactions” means, collectively, the netASPx
Transactions and the Specified Acquisitions, and individually, any of the
foregoing transactions.
          “Additional Term Loan Commitment” shall mean, with respect to each
Additional Term Loan Lender, the commitment, if any, of such Additional Term
Loan Lender to make an Additional Term Loan hereunder on the Effective Date in
the amount set forth in Schedule I to the Lender Addendum executed and delivered
by such Additional Term Loan Lender. The initial aggregate amount of the
Lenders’ Additional Term Loan Commitments is $20.0 million.
          “Additional Term Loan Lender” shall have the meaning given to such
term in Section 2.01.
          “Additional Term Loans” shall mean the loans made by the Lenders to
Borrower pursuant to Section 2.01(a).
          “Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
          “Administrative Agent Fee” shall have the meaning assigned to such
term in Section 2.05(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in substantially the form of Exhibit A (or if delivered prior to
the Effective Date, Exhibit A to the Original Credit Agreement).

-3-



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 10% of any class of Equity Interests of the person specified or
(ii) any person that is an executive officer or director of the person
specified.
          “Agents” shall mean the Administrative Agent and the Collateral Agent;
and “Agent” shall mean any of them.
          “Agreement” shall mean, on any date, the Original Credit Agreement as
amended and restated hereby and as the same may thereafter from time to time be
further amended, supplemented, amended and restated or otherwise modified and in
effect on such date in accordance with the terms hereof.
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.
          “Amendment Agreement” shall have the meaning assigned to such term in
the recitals hereto.
          “Amendment No. 1” shall have the meaning assigned to such term in the
recitals hereto.
          “Annualized Basis” shall mean with respect to a determination of
Consolidated Interest Expense or the principal amount of scheduled amortization
payments on Indebtedness of Borrower and its Subsidiaries scheduled to be repaid
or prepaid for any period ending on or prior to April 30, 2008, an amount equal
to:
     (a) for the four quarter period ending July 31, 2007, the amount of such
item for the quarter ending July 31, 2007 (adjusted on a pro forma basis to give
effect to the Original Transactions and the Current Transactions as though they
had occurred on April 30, 2007) multiplied by 4;
     (b) for the four quarter period ending October 31, 2007, the amount of such
item for the two quarter period ending October 31, 2007 (adjusted on a pro forma
basis to give effect to the Original Transactions and the Current Transactions
as though they had occurred on April 30, 2007) multiplied by 2;
     (c) for the four quarter period ending January 31, 2008, the amount of such
item for the three quarter period ending January 31, 2008 (adjusted on a pro
forma basis to give effect to

-4-



--------------------------------------------------------------------------------



 



the Original Transactions and the Current Transactions as though they had
occurred on April 30, 2007) multiplied by 4/3; and
     (d) for the four quarter period ending April 30, 2008, the amount of such
item for the four quarter period ending April 30, 2008 (adjusted on a pro forma
basis to give effect to the Original Transactions and the Current Transactions
as though they had occurred on April 30, 2007).
          “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.
          “Applicable Margin” shall mean, for any day, with respect to any
Revolving Loan or Term Loan, as the case may be, the applicable percentage set
forth in Annex I under the appropriate caption.
          “AppliedTheory Notes” shall mean the two unsecured promissory notes
totaling $6.0 million issued by the AppliedTheory bankruptcy estate on June 13,
2006, bearing interest at 8% per annum.
          “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding sales of inventory and dispositions of cash and cash equivalents, in
each case, in the ordinary course of business, by Borrower or any of its
Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of Borrower, in each case, to any person other than (i) Borrower,
(ii) any Subsidiary Guarantor or (iii) other than for purposes of Section 6.06,
any other Subsidiary.
          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.04(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit B hereto (or, if
delivered prior to the Effective Date, Exhibit B to the Original Credit
Agreement), or any other form approved by the Administrative Agent.
          “Atlantic” means Atlantic Investors, LLC, a Delaware limited liability
company.
          “Attributable Indebtedness” shall mean, when used with respect to any
Sale and Leaseback Transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrower’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.
          “Bailee Letter” shall have the meaning assigned thereto in the
Security Agreement.
          “Base Rate” shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

-5-



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Board of Directors” shall mean, with respect to any person, (i) in
the case of any corporation, the board of directors of such person, (ii) in the
case of any limited liability company, the board of managers of such person,
(iii) in the case of any partnership, the Board of Directors of the general
partner of such person and (iv) in any other case, the functional equivalent of
the foregoing.
          “Borrower” shall have the meaning assigned to such term in the
preamble hereto.
          “Borrowing” shall mean Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
          “Borrowing Request” shall mean a request by Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C hereto
(or, if delivered prior to the Effective Date, Exhibit B to the Original Credit
Agreement), or such other form as shall be approved by the Administrative Agent.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
          “Capital Assets” shall mean, with respect to any person, all
equipment, fixed assets and Real Property or improvements of such person, or
replacements or substitutions therefor or additions thereto, that, in accordance
with GAAP, have been or should be reflected as additions to property, plant or
equipment on the balance sheet of such person.
          “Capital Expenditures” shall mean, for any period, without
duplication, all expenditures made directly or indirectly by Borrower and its
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property pursuant to Section 2.10(f)
and (ii) any portion of such increase attributable solely to acquisitions of
property, plant and equipment in Permitted Acquisitions. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time or the amount
of such insurance proceeds, as the case may be.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Equivalents” shall mean, as to any person, (a) securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person; (b) time deposits and

-6-



--------------------------------------------------------------------------------



 



certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person; (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.
          “Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, less the sum of (a) interest on any debt paid
by the increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of Borrower and its Subsidiaries
for such period.
          “Casualty Event” shall mean any involuntary loss of title, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, any property of
Borrower or any of its Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Requirement of Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military, or any
settlement in lieu thereof.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
and all implementing regulations.
          “Change in Control” means, at any time, (i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than
Atlantic or an affiliate of Atlantic shall beneficially own and control 50% or
more of the then-outstanding voting interests in the Equity Interests of
Borrower; (ii) Borrower shall cease to, directly or indirectly, beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of any Guarantor; or (iii) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Borrower cease to be occupied by Persons who either (a) were members of the
board of directors of Borrower on the Original Closing Date, or (b) were
nominated for election by the board of directors of Borrower, a majority of whom
were directors on the Original Closing Date or whose election was previously
approved by a majority of such directors.
          “Change in Law” shall mean the occurrence, after the Original Closing
Date, of any of the following: (a) the adoption or taking into effect of any
law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

-7-



--------------------------------------------------------------------------------



 



          “Charges” shall have the meaning assigned to such term in
Section 10.14.
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Term Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Term Loan Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.18, of
which such Loan, Borrowing or Commitment shall be a part. The Original Term
Loans and the Additional Term Loans shall constitute a single Class.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, Mortgaged Property and all other property of whatever kind and
nature subject or purported to be subject from time to time to a Lien under any
Security Document.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
          “Commercial Letter of Credit” shall mean any letter of credit or
similar instrument issued for the purpose of providing credit support in
connection with the purchase of materials, goods or services by Borrower or any
of its Subsidiaries in the ordinary course of their businesses.
          “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment, Original Term Loan Commitment or Additional Term Loan
Commitment, and any Commitment to make Term Loans or Revolving Loans of a new
Class extended by such Lender as provided in Section 2.18.
          “Companies” shall mean Borrower and its Subsidiaries; and “Company”
shall mean any one of them.
          “Compliance Certificate” shall mean a certificate of a Financial
Officer substantially in the form of Exhibit D hereto (or, if delivered prior to
the Effective Date, Exhibit D to the Original Credit Agreement).
          “Confidential Information Memorandum” shall mean that certain
confidential information memorandum dated as of May, 2007, as amended and
supplemented as of the Original Closing Date.
          “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated Current Assets” shall mean, as at any date of
determination, the total assets of Borrower and its Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.
          “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Borrower and its Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Loans) on a consolidated balance sheet of Borrower and its Subsidiaries in
accordance with GAAP.

-8-



--------------------------------------------------------------------------------



 



          “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, adjusted by (x) adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated
Net Income and without duplication (and with respect to the portion of
Consolidated Net Income attributable to any Subsidiary of Borrower only if a
corresponding amount would be permitted at the date of determination to be
distributed to Borrower by such Subsidiary without prior approval (that has not
been obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Requirements of Law applicable to such Subsidiary or
its equityholders):
     (a) Consolidated Interest Expense for such period,
     (b) Consolidated Amortization Expense for such period,
     (c) Consolidated Depreciation Expense for such period,
     (d) Consolidated Tax Expense for such period,
     (e) costs and expenses directly incurred in connection with the Original
Transactions and the Current Transactions,
     (f) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period,
     (g) non-cash stock based compensation expense incurred in connection with
any options or restricted stock issued by Borrower in any Fiscal Year in
connection with Borrower’s stock incentive plan,
     (h) employee severance expenses,
     (i) non-cash impairment charges taken in respect of leases of real property
and any related improvements thereto, and
     (j) expenses or charges incurred in connection with any proposed
acquisition or financing transaction, in each case, which is not consummated.
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
          Other than for purposes of calculating Excess Cash Flow, Consolidated
EBITDA shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition (including, without limitation, the netASPx Acquisition) and Asset
Sales (other than any dispositions in the ordinary course of business)
consummated at any time on or after the first day of the Test Period and prior
to the date of determination as if each such Permitted Acquisition had been
effected on the first day of such period and as if each such Asset Sale had been
consummated on the day prior to the first day of such period.

-9-



--------------------------------------------------------------------------------



 



          “Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to
(b) Consolidated Fixed Charges for such Test Period.
          “Consolidated Fixed Charges” shall mean, for any period, the sum,
without duplication, of
     (a) Consolidated Interest Expense for such period (provided that if such
period ends on or prior to July 31, 2008, the amount of such interest expense
shall be determined on an Annualized Basis);
     (b) the aggregate amount of Capital Expenditures for such period (other
than to the extent financed by Excluded Issuances or to the extent made with
Permitted UK Datasite Buildout Indebtedness);
     (c) all cash payments in respect of income taxes made during such period
(net of any cash refund in respect of income taxes actually received during such
period);
     (d) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations, but excluding such amortization payments on Indebtedness incurred
to finance Capital Expenditures included in clause (b) above in such period or
any prior period) of Borrower and its Subsidiaries for such period (as
determined on the first day of the respective period) (provided that if such
period ends on or prior to April 30, 2008, the amount of such Indebtedness
scheduled to be paid or prepaid shall be determined on an Annualized Basis);
     (e) the product of (i) all dividend payments on any series of Disqualified
Capital Stock of Borrower or any of its Subsidiaries (other than dividend
payments to Borrower or any of its Subsidiaries) multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Borrower and its
Subsidiaries, expressed as a decimal; and
     (f) the product of (i) all cash dividend payments on any Preferred Stock
(other than Disqualified Capital Stock) of Borrower or any of its Subsidiaries
(other than dividend payments to Borrower or any of its Subsidiaries) multiplied
by (ii) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of Borrower and its Subsidiaries, expressed as a decimal.
          “Consolidated Indebtedness” shall mean, as at any date of
determination, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
          “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;

-10-



--------------------------------------------------------------------------------



 



     (b) commissions, discounts and other fees and charges owed by Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
     (d) cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;
     (e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
     (f) the interest portion of any deferred payment obligations of Borrower or
any of its Subsidiaries for such period;
     (g) all interest on any Indebtedness of Borrower or any of its Subsidiaries
of the type described in clause (f) or (k) of the definition of “Indebtedness”
for such period;
provided that (a) to the extent directly related to the Original Transactions
and the netASPx Transactions, debt issuance costs, debt discount or premium and
other financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense and (b) Consolidated Interest Expense shall be
calculated after giving effect to Hedging Agreements (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements.
          Consolidated Interest Expense shall be calculated on a Pro Forma Basis
to give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished in connection with the Original Transactions and the Current
Transactions, any Permitted Acquisitions and Asset Sales (other than any
dispositions in the ordinary course of business) as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period.
          “Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
     (a) the net income (or loss) of any person (other than a Subsidiary of
Borrower) in which any person other than Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause
(b) below) any of its Subsidiaries during such period;
     (b) the net income of any Subsidiary of Borrower during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Borrower’s equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

-11-



--------------------------------------------------------------------------------



 



     (c) any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries;
     (e) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
     (f) earnings resulting from any reappraisal, revaluation or write-up of
assets;
     (g) unrealized gains and losses with respect to Hedging Obligations for
such period; and
     (h) any extraordinary or nonrecurring gain (or extraordinary or
nonrecurring loss), together with any related provision for taxes on any such
gain (or the tax effect of any such loss), recorded or recognized by Borrower or
any of its Subsidiaries during such period.
          For purposes of this definition of “Consolidated Net Income,”
“nonrecurring” means any gain or loss as of any date that is not reasonably
likely to recur within the two years following such date.
          “Consolidated Tax Expense” shall mean, for any period, the tax expense
of Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
          “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in clauses (a), (b), (e) and (f) of
Section 6.02, the following conditions:
     (a) Borrower shall cause any proceeding instituted contesting such Lien to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;
     (b) at the option and at the request of the Administrative Agent, to the
extent such Lien is in an amount in excess of $250,000, the appropriate Loan
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and
     (c) such Lien shall in all respects be subject and subordinate in priority
to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.
          “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor

-12-



--------------------------------------------------------------------------------



 



to make payment of such primary obligation; (d) with respect to bankers’
acceptances, letters of credit and similar credit arrangements, until a
reimbursement obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Control Agreement” shall have the meaning assigned to such term in
the Security Agreement.
          “Credit Extension” shall mean, as the context may require, (i) the
making of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or
the amendment, extension or renewal of any existing Letter of Credit, by the
Issuing Bank.
          “Current Transactions” shall mean, collectively, (i) the transactions
to occur on or prior to the Effective Date pursuant to the Loan Documents,
including (a) the execution, delivery and performance of the Loan Documents and
the borrowings of Additional Term Loans hereunder; and (b) the payment of all
fees and expenses to be paid on or prior to the Effective Date and owing in
connection with the foregoing and (ii) the netASPx Acquisition.
          “Debt Issuance” shall mean the incurrence by Borrower or any of its
Subsidiaries of any Indebtedness after the Original Closing Date (other than as
permitted by Section 6.01).
          “Debt Service” shall mean, for any period, Cash Interest Expense for
such period plus scheduled principal amortization of all Indebtedness for such
period.
          “Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both would constitute, an Event of Default.
          “Default Rate” shall have the meaning assigned to such term in
Section 2.06(c).
          “Disqualified Capital Stock” shall mean any Equity Interest which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Final Maturity Date, or (c) contains any repurchase obligation which may

-13-



--------------------------------------------------------------------------------



 



come into effect prior to payment in full of all Obligations; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Final Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations. Notwithstanding the
foregoing, the netASPx Seller Convertible Preferred Stock shall not constitute
Disqualified Capital Stock.
          “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
          “Documentation Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “Dollars”, “dollars” or “$” shall mean lawful money of the United
States.
          “Domestic Subsidiary” shall mean any Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.
          “Effective Date” shall mean September 12, 2007, the date of the
consummation of the netASPx Acquisition and the making of the Additional Term
Loans.
          “Eligible Assignee” shall mean (a) if the assignment does not include
assignment of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any
Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (b) if the assignment includes assignment of a Revolving Commitment, (i) any
Revolving Lender and (ii) any other person approved by the Administrative Agent,
the Issuing Bank and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of Borrower shall be
required during the continuance of a Default or prior to the completion of the
primary syndication of the Additional Term Loan Commitments or Additional Term
Loans (as determined by the Sole Lead Arranger) and (y) “Eligible Assignee”
shall not include Borrower or any of its Affiliates or Subsidiaries or any
natural person.
          “Embargoed Person” shall have the meaning assigned to such term in
Section 6.21.

-14-



--------------------------------------------------------------------------------



 



          “Environment” shall mean ambient air, indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.
          “Environmental Claim” shall mean any claim, notice, demand, order,
action, suit, proceeding or other communication alleging liability for or
obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural resources, personal injury,
property damage, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
          “Environmental Law” shall mean any and all present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other binding requirements,
and the common law, relating to protection of public health or the Environment,
the Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health, and any and all
Environmental Permits.
          “Environmental Permit” shall mean any permit, license, approval,
registration, notification, exemption, consent or other authorization required
by or from a Governmental Authority under Environmental Law.
          “Equipment” shall have the meaning assigned to such term in the
Security Agreement.
          “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
Original Closing Date or issued after the Original Closing Date, but excluding
debt securities convertible or exchangeable into such equity.
          “Equity Issuance” shall mean, without duplication, (i) any issuance or
sale by Borrower after the Original Closing Date of any Equity Interests in
Borrower (including any Equity Interests issued upon exercise of any warrant or
option) or any warrants or options to purchase Equity Interests or (ii) any
contribution to the capital of Borrower; provided, however, that an Equity
Issuance shall not include (v) the issuance by the Borrower of the netASPx
Seller Convertible Preferred Stock or the issuance of common stock upon
conversion of the netASPx Seller Convertible Preferred Stock, (w) any issuance
of common stock of Borrower to the extent such Net Cash Proceeds are used to
redeem netASPx Seller Convertible Preferred Stock, (x) any Debt Issuance,
(y) any such sale or issuance by Borrower of its Equity Interests (including its
Equity Interests issued upon exercise of any warrant or option or warrants or
options to purchase its Equity Interests but excluding Disqualified Capital
Stock), in each case, to directors, officers or employees of any Company
pursuant to one or more stock option plans or agreements approved by the Board
of Directors of the Company or (z) any Excluded Issuance.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.

-15-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
          “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
          “Excess Amount” shall have the meaning assigned to such term in
Section 2.10(h).
          “Excess Cash Flow” shall mean, for any Excess Cash Flow Period,
Consolidated EBITDA for such Excess Cash Flow Period, minus, without
duplication:
     (a) Debt Service for such Excess Cash Flow Period;
     (b) any prepayments of Term Loans, and any prepayments of Revolving Loans
to the extent accompanied by corresponding permanent reductions in the Revolving
Commitments, during such Excess Cash Flow Period, in each case other than
(i) any voluntary prepayments and (ii) amounts already reflected in Debt
Service;
     (c) Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash;
     (d) Capital Expenditures that Borrower or any of its Subsidiaries shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible

-16-



--------------------------------------------------------------------------------



 



Officer of Borrower and certifying that such Capital Expenditures will be made
in the following Excess Cash Flow Period;
     (e) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e) and (i) (other than investments made with Excluded
Issuances);
     (f) taxes of Borrower and its Subsidiaries that were paid in cash during
such Excess Cash Flow Period or will be paid within six months after the end of
such Excess Cash Flow Period and for which reserves have been established;
     (g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;
     (h) losses excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that are paid in cash
during such Excess Cash Flow Period;
     (i) to the extent added to determine Consolidated EBITDA, all items that
did not result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period; and
     (j) the aggregate amount of Permitted Acquisitions (including, without
limitation, the netASPx Acquisition) made in cash during such period pursuant to
Section 6.07(e);
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
     (i) the difference, if positive, of the amount of Net Working Capital at
the end of the prior Excess Cash Flow Period (or the beginning of the Excess
Cash Flow Period in the case of the first Excess Cash Flow Period) over the
amount of Net Working Capital at the end of such Excess Cash Flow Period;
     (ii) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure or Permitted
Acquisition (including, without limitation, the netASPx Acquisition);
     (iii) to the extent any permitted Capital Expenditures referred to in
clause (d) above do not occur in the Excess Cash Flow Period specified in the
certificate of Borrower provided pursuant to clause (d) above, such amounts of
Capital Expenditures that were not so made in the Excess Cash Flow Period
specified in such certificates;
     (iv) any return on investments received in cash (other than from a
Subsidiary) during such period, which investments were made pursuant to
Section 6.04(e) or (i) (other than investments made from Excluded Issuances);

-17-



--------------------------------------------------------------------------------



 



     (v) income or gain excluded from the calculation of Consolidated Net Income
by operation of clause (c) or (h) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d), (e) or (f));
     (vi) if deducted in the computation of Consolidated EBITDA, interest
income; and
     (vii) to the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by Borrower or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period.
          “Excess Cash Flow Period” shall mean (i) the period taken as one
accounting period from August 1, 2007 and ending on July 31, 2008 and (ii) each
fiscal year of Borrower thereafter.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Issuance” shall mean an issuance and sale of Qualified
Capital Stock of Borrower, to the extent such Qualified Capital Stock is used,
or the Net Cash Proceeds thereof shall be, within 45 days of the consummation of
such issuance and sale, used, without duplication, to finance Capital
Expenditures or one or more Permitted Acquisitions.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction and (b) in the case
of a Foreign Lender, any U.S. federal withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), except (x) to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a
request by Borrower under Section 2.16; provided that this subclause (b)(i)
shall not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.14(d), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e).
          “Executive Order” shall have the meaning assigned to such term in
Section 3.21.
          “Existing Lenders” shall have the meaning assigned to such term in the
recitals hereto.
          “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
          “Existing Revolving Loans” shall have the meaning assigned to such
term in the recitals hereto.
          “Existing Term Loan Lender” shall have the meaning given to such term
in Section 2.01.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United

-18-



--------------------------------------------------------------------------------



 



States arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
          “Fees” shall mean the Revolving Commitment Fee, the Administrative
Agent Fee, the LC Participation Fees and the Fronting Fees.
          “Final Maturity Date” shall mean the latest of the Revolving Maturity
Date, the Term Loan Maturity Date and any Incremental Term Loan Maturity Date
applicable to existing Incremental Term Loans, as of any date of determination.
          “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such person.
          “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
          “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) an individual who is a citizen or resident of
the United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
          “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
          “Foreign Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia.
          “Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(c).
          “Fund” shall mean any person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis.
          “Governmental Authority” shall mean the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or

-19-



--------------------------------------------------------------------------------



 



other transferee of any Real Property, facility, establishment or business, or
notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property, facility,
establishment or business, of the actual or threatened presence or Release in or
into the Environment, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Property, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.
          “Guaranteed Obligations” shall have the meaning assigned to such term
in Section 7.01.
          “Guarantees” shall mean the guarantees issued pursuant to Article VII
by the Subsidiary Guarantors.
          “Guarantors” shall mean the Subsidiary Guarantors.
          “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
          “Hedging Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
          “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
          “Increase Joinder” shall have the meaning assigned to such term in
Section 2.18(c).
          “Incremental Term Loan” shall have the meaning assigned to such term
in Section 2.18(a).
          “Incremental Term Loan Commitment” shall have the meaning assigned to
such term in Section 2.18(a).
          “Incremental Term Loan Maturity Date” shall have the meaning assigned
to such term in Section 2.18(a).
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations (x) incurred in the ordinary course of business on normal trade
terms and not overdue by more than 120 days or (y) that are listed on
Schedule 1.01(c)); (f) all Indebtedness of others secured by any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited to the fair market value of such
property; (g) all Capital Lease Obligations,

-20-



--------------------------------------------------------------------------------



 



Purchase Money Obligations and synthetic lease obligations of such person;
(h) all Hedging Obligations to the extent required to be reflected on a balance
sheet of such person; (i) all Attributable Indebtedness of such person; (j) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.
          “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 10.03(b).
          “Information” shall have the meaning assigned to such term in
Section 10.12.
          “Insurance Policies” shall mean the insurance policies and coverages
required to be maintained by each Loan Party which is an owner of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
          “Insurance Requirements” shall mean, collectively, all provisions of
the Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.06(a).
          “Intercompany Note” shall mean the promissory note dated as of the
Effective Date, substantially in the form of Exhibit O.
          “Interest Election Request” shall mean a request by Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E (or, if delivered prior
to the Effective Date, Exhibit E to the Original Credit Agreement).
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the first Business Day of August, November, February and May to occur during any
period in which such Loan is outstanding, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, (c) with respect to any Revolving Loan, the Revolving
Maturity Date or such earlier date on which the Revolving Commitments are
terminated, (d) with respect to any Term Loan or Incremental Term Loan, the Term
Loan Maturity Date or an Incremental Term Loan Maturity Date, as the case may
be.
          “Interest Period” shall mean, with respect to any LIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a

-21-



--------------------------------------------------------------------------------



 



Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
          “Investments” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean, as the context may require, (a) Canadian
Imperial Bank of Commerce, acting through its New York agency, in its capacity
as issuer of Letters of Credit issued by it; (b) any other Lender that may
become an Issuing Bank pursuant to Sections 2.17(j) and (k) in its capacity as
issuer of Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.
          “Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit F (or, if delivered prior to the Effective Date, Exhibit F
to the Original Credit Agreement) .
          “Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G (or, if delivered prior to the Effective
Date, Exhibit G to the Original Credit Agreement), or such other form as may
reasonably be acceptable to the Administrative Agent.
          “LC Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.17. The amount of the LC Commitment
shall initially be $2.5 million, but in no event exceed the Revolving
Commitment.
          “LC Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a drawing under a Letter of Credit.
          “LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all Reimbursement Obligations outstanding at such
time. The LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.
          “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
          “LC Request” shall mean a request by Borrower in accordance with the
terms of Section 2.17(b) and substantially in the form of Exhibit H (or, if
delivered prior to the Effective Date, Exhibit H to the Original Credit
Agreement), or such other form as shall be approved by the Administrative Agent.
          “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
          “Lender Addendum” shall mean (i) with respect to any Lender on the
Original Closing Date, a lender addendum in the form of Exhibit I to the
Original Credit Agreement, executed and delivered

-22-



--------------------------------------------------------------------------------



 



by such Lender on the Original Closing Date as provided in Section 10.15 of the
Original Credit Agreement and (ii) with respect to any Lender of Additional Term
Loans on the Effective Date, a lender addendum in the form of Exhibit I, to be
executed and delivered by such Lender on the Effective Date as provided in
Section 10.15.
          “Lenders” shall mean the financial institutions that have become a
party hereto pursuant to a Lender Addendum (including, without limitation, the
Existing Lenders) and any financial institution that has become a party hereto
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption.
          “Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.17.
          “Letter of Credit Expiration Date” shall mean the date which is
fifteen days prior to the Revolving Maturity Date.
          “LIBOR Base Rate” shall mean with respect to each day during each
Interest Period pertaining to a LIBOR Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M., London time,
two (2) Business Days prior to the beginning of such Interest Period (as
specified in the applicable Borrowing Request); provided that in the event that
such rate does not appear on Reuters Screen LIBOR01 Page (or otherwise on such
screen), the “LIBOR Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying LIBOR rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits of comparable amounts at or about 10:00 A.M., New York City time, as
applicable, two (2) Business Days prior to the beginning of such Interest Period
in the London interbank market where its LIBOR and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.
          “LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
          “LIBOR Loan” shall mean any LIBOR Revolving Loan or LIBOR Term Loan.
          “LIBOR Rate” shall mean with respect to each day during each Interest
Period pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
LIBOR Base Rate
 
1.00 — LIBOR Reserve Requirements
          “LIBOR Reserve Requirements” shall mean for any day as applied to a
LIBOR Loan, the aggregate (without duplication) of the maximum rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

-23-



--------------------------------------------------------------------------------



 



          “LIBOR Revolving Borrowing” shall mean a Borrowing comprised of LIBOR
Revolving Loans.
          “LIBOR Revolving Loan” shall mean any Revolving Loan bearing interest
at a rate determined by reference to the LIBOR Rate in accordance with the
provisions of Article II.
          “LIBOR Term Borrowing” shall mean a Borrowing comprised of LIBOR Term
Loans.
          “LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the LIBOR Rate in accordance with the provisions of
Article II.
          “Lien” shall mean, with respect to any property, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, claim, charge, assignment,
hypothecation, security interest or encumbrance of any kind or any arrangement
to provide priority or preference or any filing of any financing statement under
the UCC or any other similar notice of lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” shall mean this Agreement (including (i) the Original
Credit Agreement, as amended and restated hereby, and (ii) to the extent
relating to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Effective Date, the Original Credit Agreement
prior to giving effect hereto), the Amendment Agreement, the Letters of Credit,
the Notes (if any), and the Security Documents.
          “Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
          “Loans” shall mean, as the context may require, a Revolving Loan or a
Term Loan (and shall include any Loans contemplated by Section 2.18).
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, property, results of operations, prospects or condition, financial
or otherwise, or material agreements of Borrower and its Subsidiaries, taken as
a whole; (b) material impairment of the ability of the Loan Parties to fully and
timely perform any of their obligations under any Loan Document; (c) material
impairment of the material rights of or benefits or remedies available to the
Lenders or the Collateral Agent under any Loan Document; or (d) a material
adverse effect on the Collateral or the Liens on the Collateral in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) or the priority of such Liens.
          “Material Agreement” shall mean, collectively, (i) any contract or
other arrangement to which Borrower or any of its Subsidiaries is a party (other
than the Credit Documents) for which breach, non-performance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect
and (ii) any agreement or instrument evidencing or governing Indebtedness or the
obligation to make payments in excess of $1,000,000.

-24-



--------------------------------------------------------------------------------



 



          “Maximum Rate” shall have the meaning assigned to such term in
Section 10.14.
          “Merger Sub” shall mean NS Acquisition Corp., a Delaware corporation.
          “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
a Mortgaged Property, which shall be in a form reasonably satisfactory to the
Collateral Agent.
          “Mortgaged Property” shall mean each Real Property, if any, which
shall be subject to a Mortgage delivered after the Effective Date pursuant to
Section 5.11(c).
          “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions; (b) to which any Company or any ERISA Affiliate has within the
preceding five plan years made contributions; or (c) with respect to which any
Company could incur liability.
          “netASPx Acquisition” shall have the meaning assigned to such term in
the recitals hereto.
          “netASPx Acquired Business” shall have the meaning assigned to such
term in the recitals hereto.
          “netASPx Acquisition Agreement” shall have the meaning assigned to
such term in the recitals hereto.
          “netASPx Acquisition Documents” shall mean the collective reference to
the netASPx Acquisition Agreement and the other documents listed on
Schedule 3.22.
          “netASPx LLC” shall have the meaning assigned to such term in the
recitals hereto.
          “netASPx Seller Convertible Preferred Stock” shall mean the Series A
Convertible Preferred Stock of Borrower issued to the stockholders of netASPx in
connection with the netASPx Acquisition having an initial liquidation preference
not to exceed $25.0 million and containing such other terms as may be
satisfactory in form and substance to the Administrative Agent.
          “netASPx Transactions” shall mean the consummation of the netASPx
Acquisition pursuant to the netASPx Acquisition Documents and the borrowing of
the Additional Term Loans to fund the netASPx Acquisition.
          “Net Cash Proceeds” shall mean:
     (a) with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Borrower or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or

-25-



--------------------------------------------------------------------------------



 



(y) any other liabilities retained by Borrower or any of its Subsidiaries
associated with the properties sold in such Asset Sale, including Taxes
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 90 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 90 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);
     (b) with respect to any Debt Issuance, any Equity Issuance or any other
issuance or sale of Equity Interests by Borrower or any of its Subsidiaries, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and
     (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable Taxes, costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation in respect of such
Casualty Event.
          “Net Working Capital” shall mean, at any time, Consolidated Current
Assets at such time minus Consolidated Current Liabilities at such time.
          “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Subsidiary Guarantor.
          “Notes” shall mean any notes evidencing the Term Loans or Revolving
Loans issued pursuant to this Agreement, if any, substantially in the form of
Exhibit J-1 or J-2.
          “Obligations” shall mean (a) obligations of Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents.
          “OFAC” shall have the meaning assigned to such term in Section 3.21.

-26-



--------------------------------------------------------------------------------



 



          “Officers’ Certificate” shall mean a certificate executed by the chief
executive officer or the president and one of the Financial Officers of Borrower
and (if applicable) a Responsible Officer of the netASPx Acquired Business and
the Specified Businesses, in each case, in his or her official (and not
individual) capacity.
          “Organizational Documents” shall mean, with respect to any person,
(i) in the case of any corporation, the certificate of incorporation and by-laws
(or similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
          “Original Closing Date” shall mean June 8, 2007, the date of the
initial extension of credit under the Original Credit Agreement.
          “Original Credit Agreement” shall have the meaning assigned to such
term in the recitals hereto.
          “Original Loan Documents” shall mean the Original Credit Agreement,
the Letters of Credit, the Notes (if any) and the Original Security Documents.
          “Original Refinancing” shall mean the repayment in full and the
termination of any commitment to make extensions of credit under all of the
outstanding indebtedness of Borrower or any of its Subsidiaries listed on
Schedule 1.01(a) to the Original Credit Agreement, on the Original Closing Date.
          “Original Security Documents” shall mean the Security Documents
delivered pursuant to the Original Credit Agreement.
          “Original Term Loans” shall have the meaning assigned to such term in
the recitals hereto.
          “Original Term Loan Commitment” shall mean, with respect to each
Lender, the commitment, if any, of such Lender to make a Term Loan under the
Original Credit Agreement on the Original Closing Date in the amount set forth
on Schedule I to the Lender Addendum executed and delivered by such Lender. The
initial aggregate amount of the Lenders’ Original Term Loan Commitments was
$90.0 million.
          “Original Transactions” shall mean, collectively, the transactions
that occurred on or prior to the Original Closing Date pursuant to the Original
Transaction Documents, including (a) the execution, delivery and performance of
the Original Loan Documents and the initial borrowings hereunder; (b) the
Original Refinancing and (c) the payment of all fees and expenses paid or to be
paid on or prior to the Original Closing Date and owing in connection with the
foregoing.
          “Original Transaction Documents” shall mean the Original Loan
Documents.
          “Other Taxes” shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any

-27-



--------------------------------------------------------------------------------



 



other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
          “Participant” shall have the meaning assigned to such term in
Section 10.04(d).
          “Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).
          “Patriot Act” shall have the meaning assigned to such term in
Section 4.01(m).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in the form of
Exhibit K-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
          “Perfection Certificate Supplement” shall mean a certificate
supplement in the form of Exhibit K-2 or any other form approved by the
Collateral Agent.
          “Permitted Acquisition” shall mean any transaction for the
(a) acquisition of all or substantially all of the property of any person, or of
any business or division of any person; or (b) acquisition (including by merger
or consolidation) of the Equity Interests of any person that becomes a
Subsidiary after giving effect to such transaction; provided that each of the
following conditions shall be met:
     (i) no Default then exists or would result therefrom;
     (ii) after giving effect to such transaction on a Pro Forma Basis,
(A) Borrower shall be in compliance with all covenants set forth in
Sections 6.10(a) and (b) as of the most recent Test Period (assuming (x) for
purposes of Section 6.10, that such transaction, and all other Permitted
Acquisitions consummated since the first day of the relevant Test Period for
each of the financial covenants set forth in Section 6.10 ending on or prior to
the date of such transaction, had occurred on the first day of such relevant
Test Period and (y) if such transaction is to be consummated prior to the last
day of the first Test Period for which the covenants in Sections 6.10(a) and (b)
are required to be satisfied, the levels required for such first Test Period
shall be deemed to apply in determining compliance with such covenants for
purposes of this clause (A)), and (B) unless expressly approved by the
Administrative Agent, the person or business to be acquired shall have generated
positive cash flow for the Test Period most recently ended prior to the date of
consummation of such acquisition;
     (iii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

-28-



--------------------------------------------------------------------------------



 



     (iv) the person or business to be acquired shall be, or shall be engaged
in, a business of the type that Borrower and the Subsidiaries are permitted to
be engaged in under Section 6.15 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security Documents
and shall be free and clear of any Liens, other than Permitted Collateral Liens;
     (v) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (vi) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;
     (vii) with respect to any transaction involving Acquisition Consideration
of more than $1.0 million, unless the Administrative Agent shall otherwise
agree, Borrower shall have provided the Administrative Agent and the Lenders
with (A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) reasonably detailed projections for the succeeding five years
pertaining to the person or business to be acquired and updated projections for
Borrower after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the Administrative Agent or the
Required Lenders;
     (viii) at least 10 days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and
     (ix) the Acquisition Consideration (exclusive of any amounts financed by
Excluded Issuances or through the issuance of Qualified Equity Interests to one
or more sellers in such Permitted Acquisition) for such acquisition shall not
exceed $45.0 million, and the aggregate amount of the Acquisition Consideration
(exclusive of any amounts financed by Excluded Issuances or through the issuance
of Qualified Equity Interests to one or more sellers in such Permitted
Acquisition) for all Permitted Acquisitions since the Original Closing Date
shall not exceed $90.0 million; provided that any Equity Interests constituting
all or a portion of such Acquisition Consideration shall not have a cash
dividend requirement on or prior to the Final Maturity Date.
          “Permitted Collateral Liens” shall mean (a) in the case of Collateral
other than Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged
Property, “Permitted Collateral Liens” shall mean the Liens described in clauses
(a), (b), (d), (e), (g) and (l) of Section 6.02; provided, however, upon the
date of delivery of each Mortgage under Section 5.11 or 5.12, Permitted
Collateral Liens shall mean only those Liens identified as prior Liens under the
applicable Mortgage.
          “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.

-29-



--------------------------------------------------------------------------------



 



          “Permitted Subordinated Indebtedness” shall mean Subordinated
Indebtedness of the Borrower that (i) shall not exceed the sum of (x)
$75,000,000 in aggregate principal amount plus (y) all capitalized or in-kind
interest accrued thereon, (ii) does not have credit support from any person that
is not a Subsidiary Guarantor, (iii) requires no amortization payments and does
not have a scheduled maturity, in each case, prior the date that is 180 days
following the Final Maturity Date, (iv) has terms, including without limitation,
subordination and related provisions, satisfactory to the Administrative Agent
and (v) is issued or incurred at a time when, after giving effect to such
issuance or incurrence on a Pro Forma Basis, the Borrower shall be in compliance
with all covenants set forth in Sections 6.10(a) and (b) as of the most recent
Test Period (assuming (x) for purposes of Section 6.10, that such transaction
had occurred on the first day of such relevant Test Period and (y) if such
transaction is to be consummated prior to the last day of the first Test Period
for which the covenants in Sections 6.10(a) and (b) are required to be
satisfied, the levels required for such first Test Period shall be deemed to
apply in determining compliance with such covenants for purposes of this
clause), in each as evidenced by an Officers’ Certificate delivered to the
Administrative Agent not less than ten days (or such shorter period as shall be
satisfactory to the Administrative Agent) prior to such issuance or incurrence.
          “Permitted UK Datasite Buildout Indebtedness” shall have the meaning
assigned to such term in Section 6.01(e)(ii).
          “person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).
          “Post-Increase Revolving Lenders” shall have the meaning assigned to
such term in Section 2.18(d).
          “Pre-Increase Revolving Lenders” shall have the meaning assigned to
such term in Section 2.18(d).
          “Preferred Stock” shall mean, with respect to any person, any and all
preferred or preference Equity Interests (however designated) of such person
whether now outstanding or issued after the Effective Date.
          “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.
          “Pro Rata Percentage” of any Revolving Lender at any time shall mean
the percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
          “property” shall mean any right, title or interest in or to property
or assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.

-30-



--------------------------------------------------------------------------------



 



          “Purchase Money Obligation” shall mean, for any person, the
obligations of such person in respect of Indebtedness (including Capital Lease
Obligations) incurred for the purpose of financing all or any part of the
purchase price of any property (including Equity Interests of any person) or the
cost of installation, construction or improvement of any property and any
refinancing thereof; provided, however, that (i) such Indebtedness is incurred
within one year after such acquisition, installation, construction or
improvement of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.
          “Qualified Capital Stock” of any person shall mean any Equity
Interests of such person that are not Disqualified Capital Stock.
          “Real Property” shall mean, collectively, all right, title and
interest (including any leasehold, mineral or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
          “Register” shall have the meaning assigned to such term in
Section 10.04(c).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation S-X” shall mean Regulation S-X promulgated under the
Securities Act.
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.17(e) to reimburse LC Disbursements.
          “Related Parties” shall mean, with respect to any person, such
person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such person and of such person’s Affiliates.
          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
          “Required Additional Term Lenders” shall mean Lenders having more than
50% of all Additional Term Loan Commitments.

-31-



--------------------------------------------------------------------------------



 



          “Required Class Lenders” shall mean (i) with respect to Term Loans,
Lenders having more than 50% of all Term Loans outstanding, and (ii) with
respect to Revolving Loans, Required Revolving Lenders.
          “Required Lenders” shall mean Lenders having more than 50% of the sum
of all Loans outstanding, LC Exposure and unused Revolving and Term Loan
Commitments.
          “Required Revolving Lenders” shall mean Lenders having more than 50%
of all Revolving Commitments or, after the Revolving Commitments have
terminated, more than 50% of all Revolving Exposure.
          “Requirements of Law” shall mean, collectively, any and all
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
          “Response” shall mean (a) “response” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to (i) clean up, remove, treat,
abate or in any other way address any Hazardous Material in the environment;
(ii) prevent the Release or threat of Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
          “Revolving Availability Period” shall mean the period from and
including the Original Closing Date to but excluding the earlier of (i) the
Business Day preceding the Revolving Maturity Date and (ii) the date of
termination of the Revolving Commitments.
          “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender or by an Increase Joinder, or in the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Effective Date is $10.0 million.
          “Revolving Commitment Fee” shall have the meaning assigned to such
term in Section 2.05(a).
          “Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.
          “Revolving Lender” shall mean a Lender with a Revolving Commitment.

-32-



--------------------------------------------------------------------------------



 



          “Revolving Loan” shall mean a Loan made by the Lenders to Borrower
pursuant to Section 2.01(b). Each Revolving Loan shall either be an ABR
Revolving Loan or a LIBOR Revolving Loan.
          “Revolving Maturity Date” shall mean June 8, 2012 or, if such date is
not a Business Day, the first Business Day thereafter.
          “Sale and Leaseback Transaction” has the meaning assigned to such term
in Section 6.03.
          “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act
of 2002, as amended, and all rules and regulations promulgated thereunder.
          “Secured Obligations” shall mean (a) the Obligations, (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Loan Parties under each Hedging Agreement entered into with any counterparty
that is a Secured Party and (c) the due and punctual payment and performance of
all obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.
          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such person was an Agent
or a Lender or an Affiliate of an Agent or a Lender and such person executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such person
(i) appoints (or has appointed) the Collateral Agent as its agent under the
applicable Loan Documents and (ii) agrees (or has agreed) to be bound by the
provisions of Sections 10.03 and 10.09 as if it were a Lender.
          “Securities Act” shall mean the Securities Act of 1933.
          “Securities Collateral” shall have the meaning assigned to such term
in the Security Agreement.
          “Security Agreement” shall mean a Security Agreement dated as of the
Original Closing Date, a conformed copy of which is attached hereto as Exhibit L
among the Loan Parties and Collateral Agent for the benefit of the Secured
Parties.
          “Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Security Agreement (a) on the Original
Closing Date or (b) thereafter pursuant to Section 5.11.
          “Security Documents” shall mean the Security Agreement, the Mortgages
and each other security document or pledge agreement delivered in accordance
with applicable local or foreign law to grant a valid, perfected security
interest in any property as collateral for the Secured Obligations, and all UCC
or other financing statements or instruments of perfection required by this
Agreement, the Security Agreement, any Mortgage or any other such security
document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to the Security Agreement or any
Mortgage and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.

-33-



--------------------------------------------------------------------------------



 



          “Sole Lead Arranger” shall have the meaning assigned to such term in
the preamble hereto.
          “Specified Acquisitions” shall have the meaning assigned to such term
in the recitals hereto.
          “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers’
compensation liabilities of Borrower or any of its Subsidiaries, (b) the
obligations of third-party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third-party insurers
to obtain such letters of credit, (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by a Requirement
of Law or in accordance with custom and practice in the industry.
          “Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of Borrower and such Guarantor, as applicable.
          “Subsidiary” shall mean, with respect to any person (the “parent”) at
any date, (i) any person the accounts of which would be consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(ii) any other corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (iii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iv) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Borrower.
          “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.11.
          “Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) dated (or redated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
20 days prior to such date of delivery, or after the grant or effectiveness of
any such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment)

-34-



--------------------------------------------------------------------------------



 



relating to such Mortgaged Property and issue endorsements required by such
title insurance policy or (b) otherwise acceptable to the Collateral Agent.
          “Syndication Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “Tax Return” shall mean all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.
          “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Loan” shall mean collectively the Original Term Loans, the
Additional Term Loans and any Incremental Term Loans. Each Term Loan shall be
either an ABR Term Loan or a LIBOR Term Loan.
          “Term Loan Lender” shall mean a Lender with an Additional Term Loan
Commitment, or an outstanding Term Loan.
          “Term Loan Maturity Date” shall mean June 8, 2013 or, if such date is
not a Business Day, the first Business Day thereafter.
          “Term Loan Repayment Date” shall have the meaning assigned to such
term in Section 2.09.
          A “Test Period” in effect at any time shall mean the period of four
consecutive fiscal quarters of Borrower ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or were required to be delivered
pursuant to Section 5.01(a) or (b) without giving effect to any grace period
applicable thereto (or, solely for purposes of determining pro forma compliance
with the covenants contained in Sections 6.8(a), (b), (c) and (d) pursuant to
clause (ii) of the definition of Permitted Acquisition, Section 2.18, prior to
the date the first such financial statements are required to be so delivered
without giving effect to any grace period applicable thereto, the most recent
period of four fiscal quarters of the Acquired Business ended on or prior to the
Effective Date).
          “Title Company” shall mean any title insurance company as shall be
retained by Borrower and reasonably acceptable to the Administrative Agent.
          “Title Policy” shall mean, with respect to each Mortgage, a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid first
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount equal to not less than 115% of the fair market value of such Mortgaged
Property and fixtures, which policy (or such marked-up commitment) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by

-35-



--------------------------------------------------------------------------------



 



such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions acceptable to the Collateral Agent.
          “Total Leverage Ratio” shall mean, at any date of determination, the
ratio of (x) Consolidated Indebtedness on such date less the outstanding
principal amount of the AppliedTheory Notes on such date to the extent the
Company has placed cash in escrow on terms satisfactory to the Administrative
Agent for the sole purpose of satisfying the obligation under the AppliedTheory
Notes to (y) Consolidated EBITDA for the Test Period then most recently ended.
          “Transferred Guarantor” shall have the meaning assigned to such term
in Section 7.09.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Type,” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBOR Rate or the Alternate Base
Rate.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time (except as otherwise specified) in any applicable state or jurisdiction.
          “United States” shall mean the United States of America.
          “Voting Stock” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.
          “Wholly Owned Subsidiary” shall mean, as to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such person and/or one or more Wholly Owned
Subsidiaries of such person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such person and/or one or
more Wholly Owned Subsidiaries of such person have a 100% equity interest at
such time.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g.,
a “LIBOR Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrow ing,” “Borrowing of Term Loans”) or by Type
(e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving
Borrowing”).
          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any

-36-



--------------------------------------------------------------------------------



 



pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”
          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect on the Original Closing Date
unless otherwise agreed to by Borrower and the Required Lenders.
          SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
ARTICLE II
THE CREDITS
          SECTION 2.01 Commitments and Continuation of Original Term Loans.
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:
     (a) to make an Additional Term Loan to Borrower on the Effective Date in
the principal amount not to exceed its Additional Term Loan Commitment;
     (b) to make Revolving Loans to Borrower, at any time and from time to time
on or after the Effective Date until the earlier of the Revolving Maturity Date
and the termination of the Revolving Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment; and

-37-



--------------------------------------------------------------------------------



 



     (c) that the Original Term Loans made by such Lender to Borrower on the
Original Closing Date, to the extent not repaid on or prior to the Effective
Date, shall be continued and deemed to be outstanding hereunder and governed by
the terms hereof.
          Amounts paid or prepaid in respect of Term Loans may not be
reborrowed. Within the limits set forth in clause (b) above and subject to the
terms, conditions and limitations set forth herein, Borrower may borrow, pay or
prepay and reborrow Revolving Loans.
          SECTION 2.02 Loans.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their applicable Commitments;
provided that the failure of any Lender to make its Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.17(e)(ii), (x) ABR Loans comprising
any Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $100,000 and not less than $250,000 or (ii) equal to the remaining
available balance of the applicable Commitments and (y) the LIBOR Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than $500,000 or (ii) equal to
the remaining available balance of the applicable Commitments.
          (b) Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or LIBOR Loans as Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than five LIBOR Borrowings outstanding hereunder at any one
time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
          (c) Except with respect to Loans deemed made pursuant to
Section 2.17(e)(ii), each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 11:00 a.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by Borrower in
the applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date (in the case of any LIBOR Borrowing), and at least 2
hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent at the
time of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day

-38-



--------------------------------------------------------------------------------



 



from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.
          (e) Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date, Term Loan Maturity Date or Incremental Term Loan
Maturity Date, as applicable.
          SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing or
Term Borrowing, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a LIBOR Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
     (a) whether the requested Borrowing is to be a Borrowing of Revolving Loans
or Additional Term Loans;
     (b) the aggregate amount of such Borrowing;
     (c) the date of such Borrowing, which shall be a Business Day;
     (d) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;
     (e) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
     (f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and
     (g) that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the notice.
          If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested LIBOR Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

-39-



--------------------------------------------------------------------------------



 



          SECTION 2.04 Evidence of Debt; Repayment of Loans.
          (a) Promise to Repay. Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Term Loan Lender, the
principal amount of each Term Loan of such Term Loan Lender as provided in
Section 2.09 and (ii) to the Administrative Agent for the account of each
Revolving Lender, the then unpaid principal amount of each Revolving Loan of
such Revolving Lender on the Revolving Maturity Date.
          (b) Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain an account in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the account maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such an
account or any error therein shall not in any manner affect the obligations of
Borrower to repay the Loans in accordance with their terms.
          (c) Promissory Notes. Any Lender by written notice to Borrower (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit J-1 or J-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.05 Fees.
          (a) Commitment Fees. Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (a “Revolving Commitment
Fee”) equal to 0.50% per annum on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Original Closing Date to but excluding the date on which such Revolving
Commitment terminates. Accrued Revolving Commitment Fees shall be payable in
arrears (A) on the first Business Day of August, November, February and May of
each year, commencing on the first such date to occur after the Original Closing
Date, and (B) on the date on which such Revolving Commitment terminates. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Revolving Commitment Fees
with respect to Revolving Commitments, a Revolving Commitment of a Lender shall
be deemed to be used (or to have been used) to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender hereunder and/or under the
Original Credit Agreement, as applicable.

-40-



--------------------------------------------------------------------------------



 



          (b) Administrative Agent Fees. Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between Borrower and the
Administrative Agent (the “Administrative Agent Fees”).
          (c) LC and Fronting Fees. Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on LIBOR Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Original Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.25% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Original Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of August, November, February
and May of each year, commencing on the first such date to occur after the
Original Closing Date, and (ii) on the date on which the Revolving Commitments
terminate. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable on demand. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
          SECTION 2.06 Interest on Loans.
          (a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.
          (b) LIBOR Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each LIBOR Borrowing shall bear interest at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
          (c) Default Rate. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall, to the extent permitted by applicable law,
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of amounts constituting principal of or interest on any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Revolving Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).

-41-



--------------------------------------------------------------------------------



 



          (d) Interest Payment Dates. Accrued interest on each Loan (including,
for the avoidance of doubt, interest accrued and unpaid under the Original
Credit Agreement) shall be payable in arrears on each Interest Payment Date for
such Loan; provided that (i) interest accrued pursuant to Section 2.06(c) shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Revolving Loan without a permanent
reduction in Revolving Commitments), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (e) Interest Calculation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
          SECTION 2.07 Termination and Reduction of Commitments.
          (a) Termination of Commitments. The Original Term Loan Commitments
terminated when the Original Term Loans were made on the Original Closing Date.
The Additional Term Loan Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Effective Date. The Revolving Commitments and the LC
Commitment shall automatically terminate on the Revolving Maturity Date.
Notwithstanding the foregoing, all Additional Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on September 12, 2007,
if the Borrowings in respect thereof shall not have occurred by such time.
          (b) Optional Terminations and Reductions. At its option, Borrower may
at any time terminate, or from time to time permanently reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $500,000 and not less than
$1.0 million and (ii) the Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.10, the aggregate amount of Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.
          (c) Borrower Notice. Borrower shall notify the Administrative Agent in
writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

-42-



--------------------------------------------------------------------------------



 



          SECTION 2.08 Interest Elections.
          (a) Generally. (i) Each Borrowing of Additional Term Loans shall
initially be an ABR Borrowing and (ii) unless otherwise specified by Borrower in
accordance with the terms hereof, each Borrowing of Original Term Loans shall,
on the Effective Date, continue as a Borrowing with its Type unchanged and, in
the case of LIBOR Borrowings, with its Interest Period unchanged. Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a LIBOR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, Borrower may elect to
convert any Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than five LIBOR Borrowings outstanding hereunder at any one time.
          (b) Interest Election Notice. To make an election pursuant to this
Section, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
     (iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
          If any such Interest Election Request requests a LIBOR Borrowing but
does not specify an Interest Period, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (c) Automatic Conversion to ABR Borrowing. If an Interest Election
Request with respect to a LIBOR Borrowing is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such

-43-



--------------------------------------------------------------------------------



 



Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to Borrower,
that (i) no outstanding Borrowing may be converted to or continued as a LIBOR
Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.09 Amortization of Term Borrowings. Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
on Annex II, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to the amount set forth on Annex II for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. To the extent not previously paid,
all Term Loans shall be due and payable on the Term Loan Maturity Date.
          SECTION 2.10 Optional and Mandatory Prepayments of Loans.
          (a) Optional Prepayments. Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.10; provided that each partial prepayment
shall be in an amount that is an integral multiple of $500,000 and not less than
$1.0 million or, if less, the outstanding principal amount of such Borrowing.
          (b) Revolving Loan Prepayments.
     (i) In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and replace all outstanding Letters of Credit
or cash collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.17(i).
     (ii) In the event of any partial reduction of the Revolving Commitments,
then (x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Revolving Borrowings and second, replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.
     (iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds
the Revolving Commitments then in effect, Borrower shall, without notice or
demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.
     (iv) In the event that the aggregate LC Exposure exceeds the LC Commitment
then in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.

-44-



--------------------------------------------------------------------------------



 



          (c) Asset Sales. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:
     (i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (B) the disposition
of property which constitutes a Casualty Event, or (C) Asset Sales for fair
market value resulting in no more than $500,000 in Net Cash Proceeds per Asset
Sale (or series of related Asset Sales) and no more than $1,000,000 in Net Cash
Proceeds in any fiscal year (to the extent that either maximum amount set forth
in this subclause (C) is exceeded, the Loan Parties shall be required to apply
the entire amount of such Net Cash Proceeds (and not only the amount in excess
of the maximum amounts set forth in this subclause) to prepay the Loans unless
the Borrower shall comply with clause (c)(ii) below); provided that clause
(C) shall not apply in the case of any Asset Sale described in clause (b) of the
definition thereof; and
     (ii) so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such Net Cash Proceeds are expected
to be reinvested in fixed or capital assets or to be contractually committed to
be so reinvested within 12 months following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 12-month period or, if ending later, the period ending
6 months after any such contractual commitment with respect to such Net Cash
Proceeds was entered into, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(c);
provided, further, that if the property subject to such Asset Sale constituted
Collateral, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12.
          (d) Debt Issuance. Not later than one Business Day following the
receipt of any Net Cash Proceeds of any Debt Issuance by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds.
          (e) Equity Issuance. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Equity Issuance, Borrower shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate amount
equal to 50% of such Net Cash Proceeds; provided, however, that, if no Default
or Event of Default shall have occurred and be continuing, the foregoing shall
not apply with respect to not more than $20,000,000 of such Net Cash Proceeds
received by the Borrower after the Effective Date to the extent Borrower shall
notify the Administrative Agent within such five Business Day period that it has
elected to exempt such Net Cash Proceeds from the prepayment provisions of this
Section 2.10(e) and such proceeds are applied in a manner not prohibited by this
Agreement.
          (f) Casualty Events. Not later than five Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:

-45-



--------------------------------------------------------------------------------



 



     (i) so long as no Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
(A) in the event such Net Cash Proceeds shall not exceed $1,000,000, Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such proceeds are expected to be used, or (B) in
the event that such Net Cash Proceeds exceed $1,000,000, the Administrative
Agent has elected by notice to Borrower on or prior to such date to require such
proceeds to be used, in each case, to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to reinvest in other fixed
or capital assets or to be contractually committed to be so reinvested, no later
than 12 months following the date of receipt of such proceeds; provided that if
the property subject to such Casualty Event constituted Collateral under the
Security Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and
     (ii) if any portion of such Net Cash Proceeds shall not be so applied
within such 12-month period or, if ending later, the period ending 6 months
after any such contractual commitment with respect to such Net Cash Proceeds was
entered into, such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.10(f).
          (g) Excess Cash Flow. No later than five Business Days after the date
on which the financial statements with respect to such fiscal year in which such
Excess Cash Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a), Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 50% of Excess Cash Flow
for the Excess Cash Flow Period then ended.
          (h) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(i), subject to the provisions of this Section 2.10(h).
Any prepayments pursuant to Section 2.10(c), (d), (e), (f) or (g) shall be
applied first to the Term Loans to reduce scheduled prepayments required under
Section 2.09, first, in direct order to such scheduled prepayments due on the
next four Term Loan Repayment Dates occurring following such prepayment and,
second, on a pro rata basis among the prepayments remaining to be made on each
other Term Loan Repayment Date. After application of mandatory prepayments of
Term Loans described above in this Section 2.10(h) and to the extent there are
mandatory prepayment amounts remaining after such application, the Revolving
Commitments shall be permanently reduced ratably among the Revolving Lenders in
accordance with their applicable Revolving Commitments in an aggregate amount
equal to such excess, and Borrower shall comply with Section 2.10(b).
          Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans and Revolving Loans shall be applied, as applicable, first to
reduce outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any
amounts remaining after each such application shall be applied to prepay LIBOR
Term Loans or LIBOR Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.10 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of LIBOR Loans on the

-46-



--------------------------------------------------------------------------------



 



last day of the then next-expiring Interest Period for LIBOR Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13.
          (i) Notice of Prepayment. Borrower shall notify the Administrative
Agent by written notice of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such termination
is revoked in accordance with Section 2.07. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
          SECTION 2.11 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a LIBOR Borrowing:
     (a) the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or
     (b) the Administrative Agent is advised in writing by the Required Lenders
that the LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.
          SECTION 2.12 Yield Protection.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account

-47-



--------------------------------------------------------------------------------



 



of, or credit extended or participated in, by any Lender (except any reserve
requirement reflected in the LIBOR Rate) or the Issuing Bank;
     (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.15 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or
     (iii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company, if any, of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
(in good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.12 and delivered to Borrower
shall be conclusive absent manifest error. Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or

-48-



--------------------------------------------------------------------------------



 



reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof) .
          SECTION 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any LIBOR Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the conversion of any LIBOR Loan earlier
than the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
LIBOR Loan earlier than the last day of the Interest Period applicable thereto
as a result of a request by Borrower pursuant to Section 2.16(b), then, in any
such event, Borrower shall compensate each Lender for the loss (other than lost
profit or spread), cost and expense attributable to such event. In the case of a
LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the LIBOR Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the LIBOR market. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.13 shall be delivered
to Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within 5 days after receipt thereof.
          SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
          (a) Payments Generally. Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 300
Madison Avenue, New York, New York 10017, except payments to be made directly to
the Issuing Bank as expressly provided herein and except that payments pursuant
to Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

-49-



--------------------------------------------------------------------------------



 



          (b) Pro Rata Treatment.
     (i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
     (ii) Each payment on account of principal of the Term Loans shall be
allocated among the Term Loan Lenders pro rata based on the principal amount of
the Term Loans held by the Term Loan Lenders. Each payment by Borrower on
account of principal of the Revolving Borrowings shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
          (c) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, Reimbursement Obligations, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties; provided, that the
Administrative Agent may, subject to any applicable federal, state or foreign
bankruptcy, insolvency, receivership or similar orders, distribute any adequate
protection payments it receives on behalf of the Lenders to the Lenders in its
sole discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).
          (d) Sharing of Set-Off. If any Lender (and/or the Issuing Bank, which
shall be deemed a “Lender” for purposes of this Section 2.14(d)) shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation

-50-



--------------------------------------------------------------------------------



 



as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable bankruptcy, insolvency or any
similar law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.14(d) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which the Secured Party is entitled under
this Section 2.14(d) to share in the benefits of the recovery of such secured
claim.
          (e) Borrower Default. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (f) Lender Default. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.02(c), 2.14(e), 2.17(d), 2.17(e)
or 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          SECTION 2.15 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law.
          (b) Payment of Other Taxes by Borrower. Without limiting the
provisions of paragraph (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
          (c) Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of

-51-



--------------------------------------------------------------------------------



 



such payment or liability delivered to Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender shall, to the extent it may
lawfully do so, deliver to Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit P, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or
     (iv) any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other person. Notwithstanding
anything to the

-52-



--------------------------------------------------------------------------------



 



contrary, in no event will any Lender be required to pay any amount to Borrower
the payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the additional amounts giving
rise to such refund of any Indemnified Taxes or Other Taxes had never been paid.
          SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrower shall be conclusive absent manifest error.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts;
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

-53-



--------------------------------------------------------------------------------



 



          SECTION 2.17 Letters of Credit
          (a) General. Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions and Notices. To request the issuance of a Letter of Credit or the
amendment, renewal or extension of an outstanding Letter of Credit, Borrower
shall deliver, by hand or telecopier (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank), an LC
Request to the Issuing Bank and the Administrative Agent not later than
11:00 a.m. on the fifth Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).
          A request for an initial issuance of a Letter of Credit shall specify
in form and detail satisfactory to the Issuing Bank:
     (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);
     (ii) the amount thereof;
     (iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
     (iv) the name and address of the beneficiary thereof;
     (v) whether the Letter of Credit is to be issued for its own account or for
the account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
     (vi) the documents to be presented by such beneficiary in connection with
any drawing thereunder;
     (vii) the full text of any certificate to be presented by such beneficiary
in connection with any drawing thereunder; and
     (viii) such other matters as the Issuing Bank may require.
          A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail satisfactory to the Issuing
Bank:

-54-



--------------------------------------------------------------------------------



 



     (i) the Letter of Credit to be amended, renewed or extended;
     (ii) the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
     (iii) the nature of the proposed amendment, renewal or extension; and
     (iv) such other matters as the Issuing Bank may require.
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the Issuing Bank shall agree otherwise, no
Letter of Credit shall be in an initial amount less than $5,000, in the case of
a Commercial Letter of Credit, or $100,000, in the case of a Standby Letter of
Credit.
          Upon the issuance of any Letter of Credit or amendment, renewal,
extension or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent, who shall promptly notify each Revolving
Lender, thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.17(d). On the first Business Day of each calendar
month, the Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Revolving Lender.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) in the case of a Standby Letter of
Credit, (x) the date which is one year after the date of the issuance of such
Standby Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is 180 days after the date of issuance of such Commercial Letter of
Credit (or, in the case of any renewal or extension thereof, 180 days after such
renewal or extension) and (y) the Letter of Credit Expiration Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.17(e), or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any

-55-



--------------------------------------------------------------------------------



 



amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, or
expiration, termination or cash collateralization of any Letter of Credit and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
          (e) Reimbursement.
     (i) If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 2:00 p.m.,
New York City time, on the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if such notice has not been received by Borrower
prior to such time on such date, then not later than 2:00 p.m., New York City
time, on the Business Day immediately following the day that Borrower receives
such notice; provided that Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with ABR Revolving Loans in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Loans.
     (ii) If Borrower fails to make such payment when due, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.
     (iii) If any Revolving Lender shall not have made its Pro Rata Percentage
of such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and Borrower severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of Borrower, the rate per annum set forth in Section 2.17(h) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.
          (f) Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.17(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and

-56-



--------------------------------------------------------------------------------



 



irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
fails to comply with the terms of such Letter of Credit; (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.17, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
Borrower hereunder; (v) the fact that a Default shall have occurred and be
continuing; or (vi) any material adverse change in the business, property,
results of operations, prospects or condition, financial or otherwise, of
Borrower and its Subsidiaries. None of the Agents, the Lenders, the Issuing Bank
or any of their Affiliates shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable Requirements of Law) suffered
by Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.17(e)).
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the rate per annum determined pursuant to Section 2.06(c).
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.17(e) to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

-57-



--------------------------------------------------------------------------------



 



          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit on terms and in accounts
satisfactory to the Collateral Agent, in the name of the Collateral Agent and
for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in Section 8.01(g) or (h). Funds so deposited
shall be applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to Borrower
within three Business Days after all Events of Default have been cured or
waived.
          (j) Additional Issuing Banks. Borrower may, at any time and from time
to time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), the Issuing Bank and
such Revolving Lender(s). Any Lender designated as an issuing bank pursuant to
this paragraph (j) shall be deemed (in addition to being a Revolving Lender) to
be the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Revolving Lender, and all references herein and in the other Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as Issuing Bank, as the
context shall require.
          (k) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to the Lenders, the Administrative Agent and Borrower. The Issuing Bank may be
replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

-58-



--------------------------------------------------------------------------------



 



          (l) Other. The Issuing Bank shall be under no obligation to issue any
Letter of Credit if
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it; or
     (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
          SECTION 2.18 Increase in Commitments.
          (a) Borrower Request. Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Revolving Maturity Date,
an increase to the existing Revolving Commitments and/or (y) the establishment
of one or more new Term Loan Commitments (each, an “Incremental Term Loan
Commitment”) by an amount not in excess of $25,000,000 in the aggregate. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom Borrower proposes any portion of such
increased or new Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment.
          (b) Conditions. The increased or new Commitments shall become
effective, as of such Increase Effective Date; provided that:
     (i) each of the conditions set forth in Section 4.02 shall be satisfied;
     (ii) no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
     (iii) after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition concurrently with such borrowings as of the date of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b), Borrower
shall be in compliance with each of the covenants set forth in Section 6.10;

-59-



--------------------------------------------------------------------------------



 



     (iv) Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.18(d);
and
     (v) Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.
          (c) Terms of New Loans and Commitments. The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
     (i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the Term Loans (it being
understood that Incremental Term Loans may be a part of the Term Loans);
     (ii) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans;
     (iii) the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the weighted average life to maturity of the existing
Term Loans;
     (iv) the maturity date of Incremental Term Loans (the “Incremental Term
Loan Maturity Date”) shall not be earlier than the Final Maturity Date;
     (v) the Applicable Margins for the Incremental Term Loans shall be
determined by Borrower and the Lenders of the Incremental Term Loans; provided
that in the event that the Applicable Margins for any Incremental Term Loans are
greater than the Applicable Margins for the Term Loans by more than 25 basis
points, then the Applicable Margins for the Term Loans shall be increased to the
extent necessary so that the Applicable Margins for the Incremental Term Loans
are equal to the Applicable Margins for the Term Loans plus 25 basis points;
provided, further, that in determining the Applicable Margins applicable to the
Term Loans and the Incremental Term Loans, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by Borrower to the Lenders of the Term Loans or the Incremental Term
Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity) and
(y) customary arrangement or commitment fees payable to the Sole Lead Arranger
(or its affiliates) in connection with the Term Loans or to one or more
arrangers (or their affiliates) of the Incremental Term Loans shall be excluded;
and
     (vi) to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clause
(iv) or (v) above) they shall be reasonably satisfactory to the Administrative
Agent.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.18. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to

-60-



--------------------------------------------------------------------------------



 



Revolving Loans made pursuant to new Commitments and Incremental Term Loans that
are Term Loans, respectively, made pursuant to this Agreement.
          (d) Adjustment of Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Revolving Commitments,
then each of the Revolving Lenders having a Revolving Commitment prior to such
Increase Effective Date (the “Pre-Increase Revolving Lenders”) shall assign to
any Revolving Lender which is acquiring a new or additional Revolving Commitment
on the Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in LC Exposure outstanding on such Increase
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Loans and participation interests
in LC Exposure will be held by Pre-Increase Revolving Lenders and Post-Increase
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to such increased Revolving Commitments.
          (e) Making of New Term Loans. On any Increase Effective Date on which
new Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to Borrower in an amount equal to its new Commitment.
          (f) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
term loans or any such new Commitments.
          SECTION 2.19 Reallocation of Original Term Loans and Additional Term
Loans. On the Effective Date, the Administrative Agent shall reallocate the
Original Term Loans and the Additional Term Loans such that, following such
reallocation, the Additional Term Lenders and each Lender holding an Original
Term Loan shall, as nearly as practicable, hold the same aggregate amount of
Term Loans (including Additional Term Loans) held by it prior to such
reallocation but shall hold Term Loans which are LIBOR Loans or ABR Loans in the
same proportion as each other Lender holding Term Loans.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent, the Issuing Bank and each of the Lenders (with references
to the Companies being references thereto after giving effect to the Current
Transactions unless otherwise expressly stated) that:
          SECTION 3.01 Organization; Powers. Each Company (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in

-61-



--------------------------------------------------------------------------------



 



every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.
          SECTION 3.02 Authorization; Enforceability. The Current Transactions
to be entered into by each Loan Party are within such Loan Party’s powers and
have been duly authorized by all necessary action on the part of such Loan
Party. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Current Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created by the Loan Documents and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
any Company, (c) will not violate any Requirement of Law, (d) will not violate
or result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Company or its property, or give
rise to a right thereunder to require any payment to be made by any Company,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens.
          SECTION 3.04 Financial Statements; Projections.
          (a) Historical Financial Statements. Borrower has heretofore delivered
to the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower (i) as of and for the last three
fiscal years ended more than 90 days prior to the Effective Date, audited by and
accompanied by the unqualified opinion of KPMG LLP, independent public
accountants and (ii) as of and for each fiscal month and quarter ended more than
30 but less than 90 days prior to the Effective Date, and for the comparable
periods of the preceding fiscal year, in each case, certified by the chief
financial officer of Borrower. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a), (b) and (c) have been
prepared in accordance with GAAP and present fairly and accurately the financial
condition and results of operations and cash flows of Borrower as of the dates
and for the periods to which they relate.
          (b) No Liabilities. Except as set forth in the financial statements
referred to in Section 3.04(a), there are no liabilities of any Company of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability, other than
liabilities under the Loan Documents. Since July 31, 2006, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.

-62-



--------------------------------------------------------------------------------



 



          (c) Pro Forma Financial Statements. Borrower has heretofore delivered
to the Lenders Borrower’s unaudited pro forma consolidated balance sheet and
statements of income and pro forma EBITDA as of and for the twelve-month period
ended April 30, 2007 after giving effect to the pro forma EBITDA of the Original
Transactions as of and for the twelve-month period ended May 31, 2007 and after
giving effect to the pro forma EBITDA of the Current Transactions as if they had
occurred on May 31, 2007. Such pro forma financial statements and information
have been prepared in good faith by the Loan Parties, based on the assumptions
stated therein (which assumptions are believed by the Loan Parties on the date
hereof and on the Effective Date to be reasonable), are based on the best
information available to the Loan Parties as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Original Transactions and the Current Transactions, as applicable, and (other
than with respect to certain cost savings adjustments set forth therein) in
accordance with Regulation S-X, and present fairly in all material respects the
pro forma consolidated financial position, results of operations and EBITDA of
Borrower as of such date and for such periods, assuming that the Original
Transactions and the Current Transactions had occurred at such dates. The
further adjustments made to such pro forma financial statements and information
in respect of cost savings adjustments relating to the Current Transactions
reflect the good faith determination of Borrower as the achievability of such
cost savings and are based on assumptions believed by Borrower to be reasonable.
          (d) Forecasts. The forecasts of financial performance of Borrower and
its subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.
          (e) netASPx Transactions Financial Statements. Borrower has heretofore
delivered to the Lenders consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of netASPx, Inc. and its
consolidated subsidiaries and, to the Company’s knowledge, such financial
statements have been prepared in accordance with GAAP and present fairly and
accurately the financial condition and results of operations and cash flows of
such entities as of the dates and for the periods to which they relate.
          SECTION 3.05 Properties.
          (a) Generally. Each Company has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for, in the case of Collateral, Permitted Collateral Liens and, in
the case of all other material property, Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently conducted
or to utilize such property for its intended purpose. The property of the
Companies, taken as a whole, (i) is in good operating order, condition and
repair (ordinary wear and tear excepted) and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.
          (b) Real Property. Schedules 8(a) and 8(b) to the Perfection
Certificate dated the Effective Date contain a true and complete list of each
interest in Real Property (i) owned by any Company as of the Effective Date and
describes the type of interest therein held by such Company and whether such
owned Real Property is leased and if leased whether the underlying Lease
contains any option to purchase all or any portion of such Real Property or any
interest therein or contains any right of first refusal relating to any sale of
such Real Property or any portion thereof or interest therein and (ii) leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the Effective Date and describes the
type of interest therein held by such Company and, in each of the cases

-63-



--------------------------------------------------------------------------------



 



described in clauses (i) and (ii) of this Section 3.05(b), whether any Lease
requires the consent of the landlord or tenant thereunder, or other party
thereto, to the Current Transactions.
          (c) No Casualty Event. No Company has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event affecting all or any portion of its property. No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.
          (d) Collateral. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06 Intellectual Property.
          (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, servicemarks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim.
The use of such Intellectual Property by each Loan Party does not infringe the
rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          (b) Registrations. Except pursuant to licenses and other user
agreements entered into by each Loan Party in the ordinary course of business
that are listed in Schedule 12(a) or 12(b) to the Perfection Certificate, on and
as of the Effective Date (i) each Loan Party owns and possesses the right to
use, and has done nothing to authorize or enable any other person to use, any
copyright, patent or trademark (as such terms are defined in the Security
Agreement) listed in Schedule 12(a) or 12(b) to the Perfection Certificate and
(ii) all registrations listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect.
          (c) No Violations or Proceedings. To each Loan Party’s knowledge, on
and as of the Effective Date, there is no material violation by others of any
right of such Loan Party with respect to any copyright, patent or trademark
listed in Schedule 12(a) or 12(b) to the Perfection Certificate as supplemented
through the Effective Date, pledged by it under the name of such Loan Party
except as may be set forth on Schedule 3.06(c).

-64-



--------------------------------------------------------------------------------



 



          SECTION 3.07 Equity Interests and Subsidiaries.
          (a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection
Certificate dated the Effective Date set forth a list of (i) all the
Subsidiaries of Borrower and their jurisdictions of organization as of the
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date. All Equity Interests of each
Company are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Borrower, are owned by Borrower, directly or
indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other persons, except the security interest created by the Security
Agreement, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.
          (b) No Consent of Third Parties Required. No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.
          (c) Organizational Chart. An accurate organizational chart, showing
the ownership structure of Borrower and each Subsidiary on the Effective Date,
and after giving effect to the Acquisition Transactions, is set forth on
Schedule 10(a) to the Perfection Certificate dated the Effective Date.
          SECTION 3.08 Litigation; Compliance with Laws. There are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
now pending or, to the knowledge of any Company, threatened against or affecting
any Company or any business, property or rights of any Company (i) that involve
any Loan Document or any of the Acquisition Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.09 Agreements. No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default.
Schedule 3.09 accurately and completely lists all Material Agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Effective Date) to which any

-65-



--------------------------------------------------------------------------------



 



Company is a party which are in effect on the Effective Date in connection with
the operation of the business conducted thereby and Borrower has delivered to
the Administrative Agent complete and correct copies of all such Material
Agreements, including any amendments, supplements or modifications with respect
thereto, and all such agreements are in full force and effect.
          SECTION 3.10 Federal Reserve Regulations. No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.
          SECTION 3.11 Investment Company Act. No Company is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.12 Use of Proceeds. Borrower will use (a) the proceeds of
the Additional Term Loans to consummate the netASPx Transactions and (b) the
proceeds of the Revolving Loans after the Effective Date for general corporate
purposes (including to effect Permitted Acquisitions other than the netASPx
Transactions).
          SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, local and foreign
Tax Returns or materials (or timely extensions) required to have been filed by
it and all such Tax Returns are true and correct in all material respects and
(b) duly and timely paid, collected or remitted or caused to be duly and timely
paid, collected or remitted all Taxes (whether or not shown on any Tax Return)
due and payable, collectible or remittable by it and all assessments received by
it, except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP and (ii) which could not, individually or in
the aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Company has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.
          SECTION 3.14 No Material Misstatements. No information, report,
financial statement, certificate, Borrowing Request, LC Request, exhibit or
schedule furnished by or on behalf of any Company to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, or the Confidential
Information Memorandum contained or contains any material misstatement of fact
or omitted or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading as of the date such information is dated or certified; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Company
represents only that it acted in good faith and utilized

-66-



--------------------------------------------------------------------------------



 



reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule.
          SECTION 3.15 Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Company pending or, to the knowledge
of any Company, threatened. The hours worked by and payments made to employees
of any Company have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Current Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
          SECTION 3.16 Solvency. Immediately after the consummation of the
Current Transactions to occur on the Effective Date and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan, (a) the fair value of the properties of each Loan Party
(on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party (on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (on a consolidated basis with its Subsidiaries)
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party (on a consolidated basis with its Subsidiaries) will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
          SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of any Company or
any of its ERISA Affiliates or the imposition of a Lien on any of the property
of any Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.18 Environmental Matters.
          (a) Except as set forth in Schedule 3.18 and except as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

-67-



--------------------------------------------------------------------------------



 



     (i) The Companies and their businesses, operations and Real Property are
and in the last six years have been in compliance with, and the Companies have
no liability under any Environmental Law;
     (ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;
     (iii) There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;
     (iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and
     (v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
     (b) Except as set forth in Schedule 3.18:
     (i) No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
     (ii) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including any such list relating to petroleum;
     (iii) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;
     (iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

-68-



--------------------------------------------------------------------------------



 



     (v) The Companies have made available to the Lenders all material records
and files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.
          SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Effective Date. All insurance maintained by the Companies is in full force and
effect, all premiums have been duly paid, no Company has received notice of
violation or cancellation thereof, the properties, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no default under any Insurance Requirement. Each
Company has insurance in such amounts and covering such risks and liabilities as
are customary for companies of a similar size engaged in similar businesses in
similar locations.
          SECTION 3.20 Security Documents.
          (a) Security Agreement. The Security Agreement is effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens.
          (b) PTO Filing; Copyright Office Filing. When the Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the Liens created by such
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents (as defined in the Security Agreement) registered or applied for with
the United States Patent and Trademark Office or Copyrights (as defined in such
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens.
          (c) Mortgages. Each Mortgage is effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens
or other Liens acceptable to the Collateral Agent, and when the Mortgages are
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.11 and 5.12, the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens permitted by such Mortgage.

-69-



--------------------------------------------------------------------------------



 



          (d) Valid Liens. Each Security Document delivered pursuant to
Sections 5.11 and 5.12 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), such Security Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Collateral Liens.
          SECTION 3.21 Anti-Terrorism Law. (a) No Loan Party and, to the
knowledge of the Loan Parties, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
          (a) No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
          (b) No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

-70-



--------------------------------------------------------------------------------



 



          SECTION 3.22 netASPx Acquisition Documents; Representations and
Warranties in netASPx Acquisition Agreement. Schedule 3.22 lists (i) each
exhibit, schedule, annex or other attachment to the netASPx Acquisition
Agreement and (ii) each agreement, certificate, instrument, letter or other
document contemplated by the netASPx Acquisition Agreement or any item referred
to in clause (i) to be entered into, executed or delivered or to become
effective in connection with the netASPx Acquisition or otherwise entered into,
executed or delivered in connection with the netASPx Acquisition. The Lenders
have been furnished true and complete copies of each netASPx Acquisition
Documents to the extent executed and delivered on or prior to the Effective
Date. All representations and warranties of each Company set forth in the
netASPx Acquisition Agreement were true and correct in all material respects as
of the time such representations and warranties were made and shall be true and
correct in all material respects as of the Effective Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date. To the knowledge of each Company, each of the representations and
warranties made by each other party to each agreement referred to above is true
and correct in all material respects as of the Effective Date. At the time of
the consummation thereof, the netASPx Acquisition shall qualify as a Permitted
Acquisition under this Agreement.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
          SECTION 4.01 Conditions to Credit Extension; Conditions to Effective
Date Credit Extension. The obligation of each Lender and, if applicable, each
Issuing Bank to fund the Credit Extension requested to be made by it on the
Effective Date shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 4.01.
          (a) Loan Documents. All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuing Bank and to the Administrative Agent and there
shall have been delivered to the Administrative Agent an executed counterpart of
each of the Loan Documents and the Perfection Certificate.
          (b) Corporate Documents. The Administrative Agent shall have received:
     (i) a certificate of the secretary or assistant secretary of each Loan
Party dated the Effective Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of such Loan Party certified
(to the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));
     (ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

-71-



--------------------------------------------------------------------------------



 



     (iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
          (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
executive officer and the chief financial officer of Borrower, confirming
compliance with the conditions precedent set forth in this Section 4.01 and
Sections 4.02(b) and (c).
          (d) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Sole Lead Arranger, the Lenders and
the Issuing Bank, a favorable written opinion of (i) BRL Law Group LLC, special
counsel for the Loan Parties and (ii) each local counsel listed on
Schedule 4.01(d), in each case (A) dated the Effective Date, (B) addressed to
the Agents, the Issuing Bank and the Lenders and (C) covering the matters set
forth in Exhibit M and such other matters relating to the Loan Documents and the
Current Transactions as the Administrative Agent shall reasonably request.
          (e) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate in the form of Exhibit N, dated the Effective Date and
signed by the chief financial officer of Borrower.
          (f) Requirements of Law. The Lenders shall be satisfied that Borrower,
its Subsidiaries and the Current Transactions shall be in full compliance with
all material Requirements of Law, including Regulations T, U and X of the Board,
and shall have received satisfactory evidence of such compliance reasonably
requested by them.
          (g) Consents. The Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Current Transactions, and there shall be no governmental or judicial action,
actual or threatened, that has or would have, singly or in the aggregate, a
reasonable likelihood of restraining, preventing or imposing burdensome
conditions on the Transactions or the other transactions contemplated hereby.
          (h) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Borrower and the Subsidiaries to
fully and timely perform their respective obligations under the Loan Documents,
or the ability of the parties to consummate the financings contemplated hereby
or the other Current Transactions.
          (i) Sources and Uses. The sources and uses of the Loans shall be as
set forth in Section 3.12.
          (j) Fees. The Sole Lead Arranger and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the reasonable legal fees and expenses of
Cahill Gordon & Reindel llp, special counsel to the Agents, and the fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors not to exceed $400,000 in the aggregate) required to be
reimbursed or paid by Borrower hereunder or under any other Loan Document.

-72-



--------------------------------------------------------------------------------



 



          (k) Personal Property Requirements. To the extent not previously
delivered, the Collateral Agent shall have received:
     (i) all certificates, agreements or instruments representing or evidencing
the Securities Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;
     (ii) the Intercompany Note executed by and among Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;
     (iii) all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by the Security Agreement);
     (iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;
     (v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Collateral Liens or any
other Liens acceptable to the Collateral Agent);
     (vi) with respect to each location set forth on Schedule 4.01(k)(vi), a
Landlord Access Agreement or Bailee Letter, as applicable; provided that no such
Landlord Access Agreement or Bailee Letter shall be required to be delivered
prior to the Effective Date with respect to any Real Property that could not be
obtained by such date provided that the applicable Loan Party comply with the
requirements of Section 5.15(a); and
     (vii) evidence acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.
          (l) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

-73-



--------------------------------------------------------------------------------



 



          (m) USA Patriot Act. The Lenders shall have received, sufficiently in
advance of the Effective Date, all documentation and other information that may
be required by the Lenders in order to enable compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) including the information described in
Section 10.13.
          (n) Consummation of netASPx Acquisition. The netASPx Acquisition (and
the transactions incidental thereto) shall have been consummated or shall be
consummated simultaneously on the Effective Date, in each case in all material
respects in accordance with the terms hereof and the terms of the netASPx
Acquisition Documents, without the waiver or amendment of any such terms not
approved by the Administrative Agent, other than any waiver or amendment thereof
that is not materially adverse to the interests of the Lenders.
          SECTION 4.02 Conditions to All Credit Extensions. The obligation of
each Lender and each Issuing Bank to make any Credit Extension (including the
Credit Extension to be funded on the Effective Date) shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.
          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.17(b).
          (b) No Default. Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default shall have occurred and
be continuing on such date.
          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
          Each of the delivery of a Borrowing Request or an LC Request and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b)-(c) have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in Sections 4.02(b)-(c) have been satisfied.

-74-



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          Each Loan Party warrants, covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:
          SECTION 5.01 Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each Lender:
          (a) Annual Reports. As soon as available and in any event within
95 days (or such earlier date on which Borrower is required to file a Form 10-K
under the Exchange Act) after the end of each fiscal year, beginning with the
fiscal year ending July 31, 2007, (i) the consolidated balance sheet of Borrower
as of the end of such fiscal year and related consolidated statements of income,
cash flows and stockholders’ equity for such fiscal year, in comparative form
with such financial statements as of the end of, and for, the preceding fiscal
year, and notes thereto (including a note with a consolidating balance sheet and
statements of income and cash flows separating out Borrower and the
Subsidiaries), all prepared in accordance with Regulation S-X and accompanied by
an opinion of KPMG LLP or other independent public accountants of recognized
national standing satisfactory to the Administrative Agent in its reasonable
discretion (which opinion shall not be qualified as to scope or contain any
going concern or other qualification), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Borrower as of the dates and for the
periods specified in accordance with GAAP, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth (A) statement
of income items and Consolidated EBITDA of Borrower for such fiscal year,
showing variance, by dollar amount and percentage, from amounts for the previous
fiscal year and budgeted amounts and (B) key operational information and
statistics for such fiscal year consistent with internal and industry-wide
reporting standards, and (iii) a management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Borrower for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clauses (i) and (iii) may be furnished in the
form of a Form 10-K);
          (b) Quarterly Reports. As soon as available and in any event within
50 days (or such earlier date on which Borrower is required to file a Form 10-Q
under the Exchange Act) after the end of each of the first three fiscal quarters
of each fiscal year, beginning with the fiscal quarter ending October 31, 2007,
(i) the consolidated balance sheet of Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto (including
a note with a consolidating balance sheet and statements of income and cash
flows separating out Borrower and the Subsidiaries), all prepared in accordance
with Regulation S-X under the Securities Act and accompanied by a certificate of
a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Borrower as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments,

-75-



--------------------------------------------------------------------------------



 



(ii) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth (A) statement of income items and Consolidated EBITDA of
Borrower for such fiscal quarter and for the then elapsed portion of the fiscal
year, showing variance, by dollar amount and percentage, from amounts for the
comparable periods in the previous fiscal year and budgeted amounts and (B) key
operational information and statistics for such fiscal quarter and for the then
elapsed portion of the fiscal year consistent with internal and industry-wide
reporting standards, and (iii) a management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year and budgeted amounts (it being understood that the information required by
clauses (i) and (iii) may be furnished in the form of a Form 10-Q);
          (c) Monthly Reports. Within 30 days after the end of each of the first
two months of each fiscal quarter, (i) the consolidated balance sheet of
Borrower as of the end of each such month and the related consolidated
statements of income and cash flows of Borrower for such month and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, accompanied by a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated results of operations and cash flows of Borrower as of the date and
for the periods specified in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth (A) statement
of income items and Consolidated EBITDA of Borrower for such month and for the
then elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts and (B) key operational information and statistics for such
month and for the then elapsed portion of the fiscal year consistent with
internal and industry-wide reporting standards;
          (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) beginning with the
fiscal quarter ending October 31, 2007, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Sections 6.07(e) and 6.10 (including the aggregate
amount of Excluded Issuances for such period and the uses therefor) and,
concurrently with any delivery of financial statements under Section 5.01(a)
above, setting forth Borrower’s calculation of Excess Cash Flow and (C) showing
a reconciliation of Consolidated EBITDA to the net income set forth on the
statement of income; and (ii) concurrently with any delivery of financial
statements under Section 5.01(a) above, beginning with the fiscal year ending
July 31, 2007, a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of Borrower and its Subsidiaries, which audit was conducted
in accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default with respect to any financial covenant
under Section 6.10 has occurred or, if in the opinion of such accounting firm
such a Default has occurred, specifying the nature and extent thereof;
          (e) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under Section 5.01(a), a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

-76-



--------------------------------------------------------------------------------



 



          (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;
          (g) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;
          (h) Budgets. Within 45 days after the beginning of each fiscal year, a
budget for Borrower in form reasonably satisfactory to the Administrative Agent,
but to include balance sheets, statements of income and sources and uses of
cash, for (i) each month of such fiscal year prepared in detail and (ii) each
fiscal year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrower to
the effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;
          (i) Organization. Concurrently with any delivery of financial
statements under Section 5.01(a), an accurate organizational chart as required
by Section 3.07(c), or confirmation that there are no changes to Schedule 10(a)
to the Perfection Certificate;
          (j) Organizational Documents. Promptly provide copies of any
Organizational Documents that have been amended or modified in accordance with
the terms hereof and deliver a copy of any notice of default given or received
by any Company under any Organizational Document within 15 days after such
Company gives or receives such notice; and
          (k) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
          SECTION 5.02 Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender written notice of the following promptly
(and, in any event, within three Business Days of the occurrence thereof):
          (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;
          (c) any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

-77-



--------------------------------------------------------------------------------



 



          (d) the occurrence of a Casualty Event which could reasonably be
expected to have a Material Adverse Effect or with respect to any property the
fair market value of which shall exceed $1,000,000 as determined in good faith
by the Borrower; and
          (e) (i) the incurrence of any material Lien (other than Permitted
Collateral Liens) on, or claim asserted against any of the Collateral or
(ii) the occurrence of any other event which could materially affect the value
of the Collateral.
          SECTION 5.03 Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its obligations under all Leases and Loan Documents; and
at all times maintain, preserve and protect all property material to the conduct
of such business and keep such property in good repair, working order and
condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.03(b)
shall prevent (i) sales of property, consolidations or mergers by or involving
any Company in accordance with Section 6.05 or Section 6.06; (ii) the withdrawal
by any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, franchises, licenses, trademarks, trade names, copyrights
or patents that such person reasonably determines are not useful to its business
or no longer commercially desirable.
          SECTION 5.04 Insurance.
          (a) Generally. Keep its insurable property adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance and such other insurance as

-78-



--------------------------------------------------------------------------------



 



may be required by any Requirement of Law and (vi) such other insurance against
risks as the Administrative Agent may from time to time require (such policies
to be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Administrative Agent and the Collateral Agent); provided
that with respect to physical hazard insurance, neither the Collateral Agent nor
the applicable Company shall agree to the adjustment of any claim thereunder
without the consent of the other (such consent not to be unreasonably withheld
or delayed); provided, further, that no consent of any Company shall be required
during an Event of Default.
          (b) Requirements of Insurance. All such insurance shall (i) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.
          (c) Notice to Agents. Notify the Administrative Agent and the
Collateral Agent immediately whenever any separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 5.04 is taken out by any Company; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.
          (d) Flood Insurance. With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
          (e) Broker’s Report. Deliver to the Administrative Agent and the
Collateral Agent and the Lenders a report of a reputable insurance broker with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agent or the Collateral Agent may from time to time
reasonably request.
          (f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged
Property shall take any action that is reasonably likely to be the basis for
termination, revocation or denial of any insurance coverage required to be
maintained under such Loan Party’s respective Mortgage or that could be the
basis for a defense to any claim under any Insurance Policy maintained in
respect of the premises, and each Loan Party shall otherwise comply in all
material respects with all Insurance Requirements in respect of the premises;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this
Section 5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
          SECTION 5.05 Obligations and Taxes.
          (a) Payment of Obligations. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all Taxes, assessments and

-79-



--------------------------------------------------------------------------------



 



governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (x)(i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the applicable Company shall have set
aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions and (y) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.
          (b) Filing of Returns. Timely and correctly file all material Tax
Returns (or extensions therefor) required to be filed by it. Withhold, collect
and remit all Taxes that it is required to collect, withhold or remit.
          (c) Tax Shelter Reporting. Borrower does not intend to treat the Loans
as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4. In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.
          SECTION 5.06 Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $500,000 or the imposition of a Lien, a statement of
a Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request.
          SECTION 5.07 Maintaining Records; Access to Properties and
Inspections; Annual Meetings.
          (a) Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants).

-80-



--------------------------------------------------------------------------------



 



          (b) Within 150 days after the end of each fiscal year of the
Companies, at the request of the Administrative Agent or Required Lenders, hold
a meeting (at a mutually agreeable location, venue and time or, at the option of
the Administrative Agent, by conference call, the costs of such venue or call to
be paid by Borrower) with all Lenders who choose to attend such meeting, at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.
          SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in Section 3.12 and request the issuance of Letters of
Credit only for the purposes set forth in the definition of Commercial Letter of
Credit or Standby Letter of Credit, as the case may be.
          SECTION 5.09 Compliance with Environmental Laws; Environmental
Reports.
          (a) Comply, and cause all lessees and other persons occupying Real
Property of any Company to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; and conduct all Responses required by, and in
accordance with, Environmental Laws; provided that no Company shall be required
to undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
          (b) If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, soil and/or groundwater
sampling, prepared by an environmental consulting firm and, in the form and
substance, reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
          SECTION 5.10 Interest Rate Protection.
          (a) No later than the 30th day after the Original Closing Date,
Borrower entered into, and shall for the period ending no earlier than three
years after the Original Closing Date maintain, Hedging Agreements with market
terms and conditions and otherwise reasonably acceptable to the Administrative
Agent that result in at least 50% of the aggregate principal amount of the
Original Term Loans being effectively subject to a fixed or maximum interest
rate acceptable to the Administrative Agent.
          (b) No later than the 30th day after the Effective Date, Borrower
shall enter into, and for a period ending no earlier than three years after the
Effective Date, maintain Hedging Agreements with terms and conditions acceptable
to the Administrative Agent that result in at least 50% of the aggregate
principal amount of Borrower’s Consolidated Indebtedness other than Revolving
Loans being effectively subject to a fixed or maximum interest rate acceptable
to the Administrative Agent.
          SECTION 5.11 Additional Collateral; Additional Guarantors.
          (a) Subject to this Section 5.11, with respect to any property
acquired after the Original Closing Date by any Loan Party that is intended to
be subject to the Lien created by any of the

-81-



--------------------------------------------------------------------------------



 



Security Documents but is not so subject, promptly (and (x) if acquired in
connection with the netASPx Transactions, not later than the Effective Date and
(y) in any other event, within 30 days after the acquisition thereof)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Collateral Liens, and (ii) take all actions necessary
to cause such Lien to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. Borrower shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents on such
after-acquired properties.
          (b) With respect to any person that is or becomes a Subsidiary after
the Original Closing Date, promptly (and (x) if acquired in connection with the
netASPx Transactions, not later than the Effective Date and (y) in any other
event, within 30 days after such person becomes a Subsidiary) (i) deliver to the
Collateral Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, execute a security agreement compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien created by the applicable Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to the Collateral Agent pursuant to clause (i) of this Section 5.11(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Original Closing Date and (2) no Foreign Subsidiary shall be required to
take the actions specified in clause (ii) of this Section 5.11(b), if, in the
case of either clause (1) or (2), doing so would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, which investment would or could reasonably be expected to trigger a
material increase in the net income of a United States shareholder of such
Subsidiary pursuant to Section 951 (or a successor provision) of the Code, as
reasonably determined by the Administrative Agent; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).
          (c) Promptly grant to the Collateral Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on (i) each Real
Property owned in fee by such Loan Party as is acquired by such Loan Party after
the Original Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $250,000, and (ii) other than
in the case of any

-82-



--------------------------------------------------------------------------------



 



leased Real Property acquired at the time of consummation of the netASPx
Transactions, and otherwise unless the Administrative Agent waives such
requirement, each leased Real Property of such Loan Party which lease
individually has a fair market value of at least $250,000, in each case, as
additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).
          (d) Borrower may designate any Subsidiary acquired or formed after the
Original Closing Date as a Non-Guarantor Subsidiary by written notice to the
Administrative Agent; provided, however, that if at any time any Non-Guarantor
Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate (other than
any Foreign Subsidiary that is not required to take the actions specified in
Section 5.11(b)(ii) by operation of the last sentence of Section 5.11(b)) not
otherwise subject to Section 5.11(b) has assets with either a book value or fair
market value in excess of $250,000, then Borrower shall, and shall cause one or
more of such Subsidiaries to, comply with Section 5.11(b) within the time frames
set forth therein so that no Non-Guarantor Subsidiary or group of Non-Guarantor
Subsidiaries in the aggregate holds property having either a book value or fair
market value in excess of $250,000.
          SECTION 5.12 Security Interests; Further Assurances. Promptly, upon
the reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except Permitted Collateral Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Deliver or
cause to be delivered to the Administrative Agent and the Collateral Agent from
time to time such other documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent as the Administrative Agent and the Collateral Agent
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Lender may require. If the Administrative Agent, the Collateral Agent or
the Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.

-83-



--------------------------------------------------------------------------------



 



          SECTION 5.13 Information Regarding Collateral.
          (a) Not effect any change (i) in any Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office, (iii) in any Loan
Party’s identity or organizational structure, (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property or a leased property subject to a Landlord
Access Agreement.
          (b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).
          SECTION 5.14 Affirmative Covenants with Respect to Leases. With
respect to each Lease, the respective Loan Party shall perform all the
obligations imposed upon it by the landlord under such Lease and enforce all of
the tenant’s obligations thereunder, except where the failure to so perform or
enforce could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.15 Post-Closing Matters.
          (a) Each Loan Party shall use its commercially reasonable effort to
cause to be executed and delivered to the Administrative Agent for the benefit
of the Lenders, Landlord Access Agreements for each of the locations set forth
in Schedule 4.01(k)(vi) duly executed by the applicable landlord; and
          (b) Within thirty (30) calendar days following the Effective Date (as
such period may be extended from time to time in the discretion of the
Administrative Agent), evidence reasonably satisfactory to the Administrative
Agent evidencing the termination and release of the recorded security interests
or the satisfaction of all obligations of each Company relating to Indebtedness
incurred in connection with the acquisition of AppliedTheory which Indebtedness
has been repaid prior to the Original Closing Date.

-84-



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
          Each Loan Party warrants, covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:
          SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except
          (a) Indebtedness incurred under this Agreement and the other Loan
Documents;
          (b) (i) Indebtedness outstanding on the Original Closing Date and
listed on Schedule 6.01(b), (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;
          (c) Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices, in each case not
entered into for speculative purposes; provided that if such Hedging Obligations
relate to interest rates, (i) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Obligations at
the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;
          (d) Indebtedness permitted by Section 6.04(f);
          (e) Indebtedness (i) in respect of Purchase Money Obligations and
Capital Lease Obligations, and refinancings or renewals thereof, in an aggregate
amount not to exceed $8.0 million at any time outstanding and (ii) of one or
more Foreign Subsidiaries incorporated in the United Kingdom not to exceed
$10,000,000 in the aggregate over the term of this Agreement, less the amount of
the repayments thereof, the proceeds of which are used to fund the buildout
and/or improvements to a data center in the United Kingdom (“Permitted UK
Datasite Buildout Indebtedness”);
          (f) Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed), in the ordinary course of business;

-85-



--------------------------------------------------------------------------------



 



          (g) Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01;
          (h) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;
          (i) Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
          (j) unsecured Indebtedness of any Company in an aggregate amount not
to exceed $1.0 million at any time outstanding; and
          (k) Permitted Subordinated Indebtedness.
          SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any property owned as of the Original Closing Date or
thereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except the following (collectively, the “Permitted Liens”):
          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;
          (b) Liens in respect of property of any Company imposed by
Requirements of Law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Companies, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, (ii) which, if they secure obligations that are then due and unpaid,
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(iii) in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;
          (c) any Lien in existence on the Original Closing Date and set forth
on Schedule 6.02(c) and any Lien granted as a replacement or substitute
therefor; provided that any such replacement or substitute Lien (i) except as
permitted by Section 6.01(b)(ii)(A), does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Original Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Original Closing Date (any such Lien, an “Existing Lien”);

-86-



--------------------------------------------------------------------------------



 



          (d) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;
          (e) Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings and, in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;
          (f) Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, (y) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, (ii) to the extent such Liens are not imposed by Requirements of Law, such
Liens shall in no event encumber any property other than cash and Cash
Equivalents, (iii) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions and (iv) the aggregate amount of deposits at any time pursuant to
clause (y) and clause (z) of this paragraph (f) shall not exceed $250,000 in the
aggregate;
          (g) Leases of the properties of any Company granted by such Company to
third parties, in each case entered into in the ordinary course of such
Company’s business so long as such Leases are subordinate in all respects to the
Liens granted and evidenced by the Security Documents and do not, individually
or in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of any Company or (ii) materially impair the use (for
its intended purposes) or the value of the property subject thereto;
          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
          (i) Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;
          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in

-87-



--------------------------------------------------------------------------------



 



each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;
          (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;
          (l) Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
          (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
          (n) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
          (o) Liens incurred in the ordinary course of business of any Company
with respect to obligations that do not in the aggregate exceed $500,000 at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents;
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.
          SECTION 6.03 Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
owned as of the Original Closing Date or thereafter acquired, and thereafter
rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Leaseback Transaction”) unless (i) the sale of such
property is permitted by Section 6.06 and (ii) any Liens arising in connection
with its use of such property are permitted by Section 6.02.
          SECTION 6.04 Investment, Loan and Advances. Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:
          (a) the Companies may consummate the Current Transactions in
accordance with the provisions of the Loan Documents;
          (b) Investments outstanding on the Original Closing Date and
identified on Schedule 6.04(b);

-88-



--------------------------------------------------------------------------------



 



          (c) the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;
          (d) Hedging Obligations incurred pursuant to Section 6.01(c);
          (e) loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes and to purchase
Equity Interests of Borrower, in an aggregate amount not to exceed $250,000 at
any time outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;
          (f) Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by
any Company in Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary
Guarantor in another Subsidiary Guarantor and (iv) by a Subsidiary that is not a
Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary Guarantor;
provided that any Investment in the form of a loan or advance shall be evidenced
by the Intercompany Note and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents;
          (g) Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
          (h) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06; and
          (i) other Investments in an aggregate amount not to exceed $500,000 at
any time outstanding.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Subsidiary
Guarantor.
          SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:
     (a) Asset Sales in compliance with Section 6.06;
     (b) acquisitions in compliance with Section 6.07;
     (c) any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower is the surviving person in the case of
any merger or consolidation involving Borrower and a Subsidiary Guarantor is the
surviving person and remains a Wholly Owned Subsidiary of Borrower in any other
case); provided that the Lien on and security interest in such property granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;

-89-



--------------------------------------------------------------------------------



 



     (d) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect; and
     (e) (i) the Original Transactions as contemplated by the Original
Transaction Documents and (ii) the netASPx Transactions as contemplated by the
netASPx Transaction Documents.
          To the extent the Required Lenders or all the Lenders, as applicable,
waive the provisions of this Section 6.05 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 6.05, such
Collateral (unless sold to a Company) shall be sold free and clear of the Liens
created by the Security Documents, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate compliance with this Section 6.05, the Agents
shall take all actions they deem appropriate in order to effect the foregoing.
          SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect
any Asset Sale, except that the following shall be permitted:
     (a) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
     (b) Asset Sales; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (b) shall not exceed
$5,000,000;
     (c) leases of real or personal property in the ordinary course of business
and in accordance with the applicable Security Documents;
     (d) mergers and consolidations in compliance with Section 6.05; and
     (e) Investments in compliance with Section 6.04.
          To the extent the Required Lenders or all the Lenders, as applicable,
waive the provisions of this Section 6.06 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 6.06, such
Collateral (unless sold to a Company) shall be sold free and clear of the Liens
created by the Security Documents, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate compliance with this Section 6.06, the Agents
shall take all actions they deem appropriate in order to effect the foregoing.
          SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
     (a) Capital Expenditures by Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(c);
     (b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

-90-



--------------------------------------------------------------------------------



 



     (c) Investments in compliance with Section 6.04;
     (d) leases of real or personal property in the ordinary course of business
and in accordance with the applicable Security Documents;
     (e) Permitted Acquisitions including, without limitation, the netASPx
Acquisition shall be consummated on terms satisfactory to the Administrative
Agent; and
     (f) mergers and consolidations in compliance with Section 6.05;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
          SECTION 6.08 Dividends. Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that the following
shall be permitted:
     (a) Dividends by any Company to Borrower or any Guarantor that is a Wholly
Owned Subsidiary of Borrower;
     (b) payments to Borrower to permit Borrower, and the subsequent use of such
payments by Borrower, to repurchase or redeem Qualified Capital Stock of
Borrower held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of any Company, upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, $1,000,000; and
     (c) the redemption or other repayment by Borrower of the netASPx Seller
Convertible Preferred Stock in accordance with the terms thereof as in effect on
the Effective Date with the Net Cash Proceeds from (i) the issuance of Permitted
Subordinated Indebtedness and/or (ii) the issuance of common stock of Borrower,
provided that (x)(I) no Default then exists or would result therefrom; and
(II) after giving effect to such redemption or other repayment on a Pro Forma
Basis, (A) Borrower shall be in compliance with all covenants set forth in
Sections 6.10(a) and (b) as of the most recent Test Period (assuming (x) for
purposes of Section 6.10, that such transaction had occurred on the first day of
such relevant Test Period) and (y) in the case of any redemption or other
repayment with the Net Cash Proceeds of Permitted Subordinated Indebtedness,
concurrently with such redemption or other repayment, Borrower shall prepay
pursuant to Section 2.10(a) outstanding Loans in an aggregate principal amount
equal to the Net Cash Proceeds applied to redeem or otherwise repay netASPx
Seller Convertible Preferred Stock; and
     (d) the payment of dividends on the netASPx Seller Convertible Preferred
Stock in kind (and not in cash) in accordance with the terms thereof as in
effect on the Effective Date.
          SECTION 6.09 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

-91-



--------------------------------------------------------------------------------



 



     (a) Dividends permitted by Section 6.08;
     (b) Investments permitted by Sections 6.04(e) and (f)(i) and (iii);
     (c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Borrower;
     (d) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
     (e) the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Original Closing Date and which has been
disclosed to the Lenders as in effect on the Original Closing Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by any Loan Party of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Original Closing Date shall only be permitted by this
Section 6.09(e) to the extent not more adverse to the interest of the Lenders in
any material respect, when taken as a whole, than any of such documents and
agreements as in effect on the Original Closing Date;
     (f) sales of Qualified Capital Stock of Borrower to Affiliates of Borrower
not otherwise prohibited by the Loan Documents and the granting of registration
and other customary rights in connection therewith; and
     (g) any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of Borrower.
          SECTION 6.10 Financial Covenants.
          (a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as
of the last day of any Test Period in effect during any period in the table
below, to exceed the ratio set forth opposite such period in the table below:

      Test Period   Leverage Ratio
July 31, 2007
  4.50 to 1.0
October 31, 2007
  4.50 to 1.0
January 31, 2008
  4.25 to 1.0
April 30, 2008
  4.00 to 1.0
July 31, 2008
  3.75 to 1.0
October 31, 2008
  3.50 to 1.0
January 31, 2009
  3.50 to 1.0

-92-



--------------------------------------------------------------------------------



 



      Test Period   Leverage Ratio
April 30, 2009
  3.50 to 1.0
July 31, 2009
  3.50 to 1.0
October 31, 2009
  3.00 to 1.0
January 31, 2010
  3.00 to 1.0
April 30, 2010
  3.00 to 1.0
July 31, 2010
  3.00 to 1.0
October 31, 2010
  2.50 to 1.0
January 31, 2011
  2.50 to 1.0
April 30, 2011
  2.50 to 1.0
July 31, 2011
  2.50 to 1.0
October 31, 2011
  2.50 to 1.0
January 31, 2012
  2.50 to 1.0
April 30, 2012
  2.50 to 1.0
July 31, 2012
  2.50 to 1.0
October 31, 2012
  2.50 to 1.0
January 31, 2013
  2.50 to 1.0
April 30, 2013 and the last day of each fiscal quarter thereafter
  2.50 to 1.0

          (b) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any Test Period in effect during any period in the
table set forth below, to be less than the ratio set forth opposite such period
in the table below:

          Fixed Charge Test Period   Coverage Ratio
July 31, 2007
  1.00 to 1.0
October 31, 2007
  1.00 to 1.0
January 31, 2008
  1.10 to 1.0
April 30, 2008
  1.20 to 1.0
July 31, 2008
  1.30 to 1.0
October 31, 2008
  2.00 to 1.0
January 31, 2009
  2.00 to 1.0
April 30, 2009
  2.00 to 1.0
July 31, 2009
  2.00 to 1.0

-93-



--------------------------------------------------------------------------------



 



          Fixed Charge Test Period   Coverage Ratio
October 31, 2009
  3.00 to 1.0
January 31, 2010
  3.00 to 1.0
April 30, 2010
  3.00 to 1.0
July 31, 2010
  3.00 to 1.0
October 31, 2010
  3.50 to 1.0
January 31, 2011
  3.50 to 1.0
April 30, 2011
  3.50 to 1.0
July 31, 2011
  3.50 to 1.0
October 31, 2011
  3.50 to 1.0
January 31, 2012
  3.50 to 1.0
April 30, 2012
  3.50 to 1.0
July 31, 2012
  3.50 to 1.0
October 31, 2012
  3.50 to 1.0
January 31, 2013
  3.50 to 1.0
April 30, 2013 and the last day of each fiscal quarter thereafter
  3.50 to 1.0

          (c) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made in any period set forth below, to exceed the amount
set forth opposite such period below:

          Period   Amount
Fiscal year ending July 31, 2007
  $ 10,800,000  
Fiscal year ending July 31, 2008
  $ 13,700,000  
Fiscal year ending July 31, 2009
  $ 16,000,000  
Fiscal year ending July 31, 2010
  $ 15,700,000  
Fiscal year ending July 31, 2011
  $ 13,500,000  
Fiscal year ending July 31, 2012 and each fiscal year thereafter
  $ 14,300,000  

provided, however, that (x) if the aggregate amount of Capital Expenditures made
in any fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.10(c) for such fiscal year (before giving effect
to any carryover), then an amount of such shortfall not exceeding 50% of such
maximum amount (without giving effect to clause (z) below) may be added to the
amount of Capital Expenditures permitted under this Section 6.10(c) for the
immediately succeeding (but not any other)

-94-



--------------------------------------------------------------------------------



 



fiscal year, (y) in determining whether any amount is available for carryover,
the amount expended in any fiscal year shall first be deemed to be from the
amount allocated to such fiscal year (before giving effect to any carryover) and
(z) the amount set forth in the table above for any period (i) may be increased
by the amount of Net Cash Proceeds of Excluded Issuances designated for Capital
Expenditures for such period during such period and (ii) shall be exclusive of
any Capital Expenditures to the extent made with Permitted UK Datasite Buildout
Indebtedness.
          SECTION 6.11 Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
     (a) make any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement or defeasance (including in
substance or legal defeasance), sinking fund or similar payment with respect to
Subordinated Indebtedness; provided that Borrower may make regularly scheduled
payments of interest on Permitted Subordinated Indebtedness at the non-default
rate of interest applicable to such Permitted Subordinated Indebtedness;
     (b) amend or modify, or permit the amendment or modification of, any
provision of any Material Agreement in any manner that is adverse in any
material respect to the interests of the Lenders; or
     (c) terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders; provided that
Borrower may issue such Equity Interests, so long as such issuance is not
prohibited by Section 6.13 or any other provision of this Agreement, and may
amend or modify its Organizational Documents to authorize any such Equity
Interests.
          SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Loan Documents;
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary; (v) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (vi) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (vii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(viii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of Borrower;
(ix) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other

-95-



--------------------------------------------------------------------------------



 



similar agreements entered into in the ordinary course of business that restrict
the transfer of ownership interests in such partnership, limited liability
company or similar person; (x) restrictions on cash or other deposits or net
worth imposed by suppliers or landlords under contracts entered into in the
ordinary course of business; (xi) any instrument governing Indebtedness assumed
in connection with any Permitted Acquisition, which encumbrance or restriction
is not applicable to any person, or the properties or assets of any person,
other than the person or the properties or assets of the person so acquired;
(xii) in the case of any joint venture which is not a Loan Party in respect of
any matters referred to in clauses (b) and (c) above, restrictions in such
person’s Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (xiii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii) or (viii) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.
          SECTION 6.13 Limitation on Issuance of Capital Stock. Solely with
respect to any Subsidiaries of Borrower, issue any Equity Interest (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Borrower or any Subsidiaries in any class
of the Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower formed
after the Original Closing Date in accordance with Section 6.14 may issue Equity
Interests to Borrower or the Subsidiary of Borrower which is to own such Equity
Interests; and (iii) any Foreign Subsidiary may issue shares of capital stock to
any person (to the extent required by applicable law) in order to qualify such
person as a director of such Foreign Subsidiary. All Equity Interests issued in
accordance with this Section 6.13(b) shall, to the extent required by
Sections 5.11 and 5.12 or any Security Agreement or if such Equity Interests are
issued by Borrower, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.
          SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create
or acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04 or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition including, without
limitation, the netASPx Acquisition, so long as, in each case, Section 5.11(b)
shall be complied with.
          SECTION 6.15 Business. Engage (directly or indirectly) in any business
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Original Closing Date as described in the Confidential Information
Memorandum (or, in the good faith judgment of the Board of Directors, which are
substantially related thereto or are reasonable extensions thereof).
          SECTION 6.16 Limitation on Accounting Changes. Make or permit any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP.
          SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other
than July 31.
          SECTION 6.18 Lease Obligations. Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
property of any kind under leases or agreements to lease having an original term
of one year or more that would cause the direct and contingent

-96-



--------------------------------------------------------------------------------



 



liabilities of Borrower and its Subsidiaries, on a consolidated basis, in
respect of all such obligations to exceed $10.0 million payable in any period of
12 consecutive months.
          SECTION 6.19 No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether owned as of the Original Closing Date
or thereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the Secured Obligations and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Loan Party to secure the Secured Obligations; and (4) any prohibition or
limitation that (a) exists pursuant to applicable Requirements of Law, (b)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale, (c) restricts subletting or assignment of leasehold
interests contained in any Lease governing a leasehold interest of Borrower or a
Subsidiary, (d) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of Borrower, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary or (e) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (3) or (5)(d);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.
          SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering.
          (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
          (b) Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.
          SECTION 6.21 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result

-97-



--------------------------------------------------------------------------------



 



that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.
ARTICLE VII
GUARANTEE
          SECTION 7.01 The Guarantee. The Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Hedging Agreement or Treasury Services
Agreement entered into with a counterparty that is a Secured Party, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
          SECTION 7.02 Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
     (i) at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

-98-



--------------------------------------------------------------------------------



 



     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien or security interest granted to, or in favor of, Issuing Bank
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
     (v) the release of any other Guarantor pursuant to Section 7.09.
          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
          SECTION 7.03 Reinstatement. The obligations of the Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
          SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

-99-



--------------------------------------------------------------------------------



 



          SECTION 7.05 Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.
          SECTION 7.06 Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.
          SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.
          SECTION 7.08 General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
          SECTION 7.09 Release of Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and, in the case of
a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreements shall be automatically released, and, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.
          SECTION 7.10 Right of Contribution. Each Subsidiary Guarantor hereby
agrees that to the extent that a Subsidiary Guarantor shall have paid more than
its proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms

-100-



--------------------------------------------------------------------------------



 



and conditions of Section 7.04. The provisions of this Section 7.10 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the Issuing Bank, and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent, the Issuing Bank, and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
ARTICLE VIII
EVENTS OF DEFAULT
          SECTION 8.01 Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
5.03(a) or 5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to Borrower;
     (f) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $500,000 at any one
time (provided that, in the case of Hedging Obligations, the

-101-



--------------------------------------------------------------------------------



 



amount counted for this purpose shall be the amount payable by all Companies if
such Hedging Obligations were terminated at such time);
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
     (i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $500,000 shall be rendered against any Company or
any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;
     (j) one or more ERISA Events or noncompliance with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;
     (k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent, or shall be asserted by
Borrower or any other Loan Party not to be a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby;

-102-



--------------------------------------------------------------------------------



 



     (l) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;
     (m) there shall have occurred a Change in Control; or
     (n) any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
          SECTION 8.02 Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by it that shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuing Bank to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrower and
do not give Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
          SECTION 8.03 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together

-103-



--------------------------------------------------------------------------------



 



with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any fees, premiums and scheduled periodic payments due under Hedging
Agreements or Treasury Services Agreements constituting Secured Obligations and
any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Hedging Agreements
and Treasury Services Agreements constituting Secured Obligations and any
interest accrued thereon; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
          In the event that any such proceeds are insufficient to pay in full
the items described in clauses (a) through (e) of this Section 8.03, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
          SECTION 9.01 Appointment and Authority. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints Canadian Imperial Bank of Commerce,
acting through its New York agency, to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
authorizes such Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms hereof or thereof, together
with such actions and

-104-



--------------------------------------------------------------------------------



 



powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank, and neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.
          SECTION 9.02 Rights as a Lender. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or any Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
          SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
     (i) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
     (iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.
          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this

-105-



--------------------------------------------------------------------------------



 



Agreement with reference to the Administrative Agent or the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term us used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
          Each party to this Agreement acknowledges and agrees that the
Administrative Agent will use an outside service provider for the tracking of
all UCC financing statements required to be filed pursuant to the Loan Documents
and notification to the Administrative Agent, of, among other things, the
upcoming lapse or expiration thereof, and that such service provider will be
deemed to be acting at the request and on behalf of Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by such
service provider.
          SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
          SECTION 9.05 Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through, or delegate any and all such rights and powers to,
any one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
          SECTION 9.06 Resignation of Agent. Each Agent may at any time give
notice of its resignation to the Lenders, the Issuing Bank and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent meeting the qualifications set forth above provided that if the
Agent shall notify Borrower and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security as nominee

-106-



--------------------------------------------------------------------------------



 



until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender and the Issuing Bank
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
          SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and
the Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender further represents and warrants that it has
reviewed the Confidential Information Memorandum and each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          SECTION 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner, Sole Lead Arranger, Syndication Agent
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.
ARTICLE X
MISCELLANEOUS
          SECTION 10.01 Notices.
          (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

-107-



--------------------------------------------------------------------------------



 



         
 
  (i)   if to any Loan Party, to Borrower at:
 
       
 
      c/o NaviSite, Inc.
 
      400 Minuteman Road
 
      Andover, Massachusetts 01810
 
      Attention: James W. Pluntze
 
      Telecopier No.: (978) 946-7803
 
       
 
      with a copy to:
 
       
 
      c/o NaviSite, Inc.
 
      20 East 66th Street
 
      New York, New York 10021
 
      Attention: Arthur Becker, Chief Executive Officer
 
      Telecopier No.: (212) 396-2388
 
       
 
      and
 
       
 
      BRL Law Group LLC
 
      31 St. James Ave., Suite 850
 
      Boston, Massachusetts 02116
 
      Attention: Thomas B. Rosedale
 
      Telecopier No.: (617) 399-6930
 
       
 
  (ii)   if to the Administrative Agent, the Collateral Agent or Issuing Bank,
to it at:
 
       
 
      Agency Services
 
      300 Madison Avenue
 
      New York, New York 10017
 
      Attention: Christine Aharonian
 
      Telecopier No.: (212) 856-3763
 
      Email: Christine.Aharonian@us.cibc.com
 
       
 
      and

          (iii) if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may (subject to Section 10.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the

-108-



--------------------------------------------------------------------------------



 



Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 10.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent or at such
other e-mail address(es) provided to Borrower from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.
          To the extent consented to by the Administrative Agent in writing from
time to time, Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
          Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the

-109-



--------------------------------------------------------------------------------



 



Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final nonappealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
          SECTION 10.02 Waivers; Amendment.
          (a) Generally. No failure or delay by any Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on Borrower in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances.
          (b) Required Consents. Subject to Sections 10.02(c), (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
     (i) increase the Commitment of any Lender without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, covenant or Default
shall constitute an increase in the Commitment of any Lender);
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of payment
of any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

-110-



--------------------------------------------------------------------------------



 



     (iii) (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 2.09, (B) postpone the date for payment of any
Reimbursement Obligation or any interest or fees payable hereunder, (C) change
the amount of, waive or excuse any such payment (other than waiver of any
increase in the interest rate pursuant to Section 2.06(c)), or (D) postpone the
scheduled date of expiration of any Commitment or any Letter of Credit beyond
the Revolving Maturity Date, in any case, without the written consent of each
Lender directly affected thereby;
     (iv) increase the maximum duration of Interest Periods hereunder, without
the written consent of each Lender directly affected thereby;
     (v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;
     (vi) release any material Subsidiary Guarantor from its Guarantee (except
as expressly provided in Article VII), or limit its liability in respect of such
Guarantee, without the written consent of each Lender;
     (vii) release all or a substantial portion of the Collateral from the Liens
of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans pursuant to Section 2.18 or consented to by the Required
Lenders may be equally and ratably secured by the Collateral with the then
existing Secured Obligations under the Security Documents);
     (viii) change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a) and 2.17(d),
without the written consent of each Lender directly affected thereby;
     (ix) change any provision of this Section 10.02(b) or Section 10.02(c) or
(d), without the written consent of each Lender directly affected thereby
(except for additional restrictions on amendments or waivers for the benefit of
Lenders of additional Classes of Loans pursuant to Section 2.18 or consented to
by the Required Lenders);
     (x) change the percentage set forth in the definition of “Required
Lenders,” “Required Class Lenders,” “Required Revolving Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
     (xi) change the application of prepayments as among or between Classes
under Section 2.10(h), without the written consent of the Required Class Lenders
of each Class that is being allocated a lesser prepayment as a result thereof
(it being understood that the Required Lenders may waive, in whole or in part,
any prepayment so long as the application, as between Classes, of

-111-



--------------------------------------------------------------------------------



 



any portion of such prepayment that is still required to be made is not changed
and, if additional Classes of Term Loans under this Agreement pursuant to
Section 2.18 or consented to by the Required Lenders are made, such new Term
Loans may be included on a pro rata basis in the various prepayments required
pursuant to Section 2.10(h));
     (xii) change or waive the application of prepayments of Term Loans of any
Class set forth in Section 2.10(h) to the remaining scheduled amortization
payments to be made thereon under Section 2.09, without the written consent of
the Required Class Lenders of such Class;
     (xiii) subordinate the Obligations to any other obligation, without the
written consent of each Lender;
     (xiv) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
     (xv) change or waive any obligation of the Lenders relating to the issuance
of or purchase of participations in Letters of Credit, without the written
consent of the Administrative Agent and the Issuing Bank;
     (xvi) expressly change or waive any condition precedent in Section 4.02 to
any Revolving Borrowing without the written consent of the Required Revolving
Lenders;
provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Sole Lead Arranger) may not be effected without the written
consent of the Sole Lead Arranger.
          (c) Collateral. Without the consent of any other person, the
applicable Loan Party or Parties and the Administrative Agent and/or Collateral
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law.
          (d) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination. Each Lender
agrees that, if Borrower elects to replace such Lender in accordance with this
Section, it shall promptly execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if Notes have been issued in respect of
such Lender’s Loans) subject to such Assignment and Assumption; provided that
the failure of any such non-consenting Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.

-112-



--------------------------------------------------------------------------------



 



          SECTION 10.03 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Sole Lead Arranger, the Administrative
Agent, the Collateral Agent and their respective Affiliates (including, but not
limited to, the fees, charges and disbursements of counsel for the Sole Lead
Arranger, the Administrative Agent and/or the Collateral Agent and expenses
incurred in connection with due diligence prior to the Effective Date and
travel, courier, reproductions, printing and delivery expense) in connection
with the syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, including any Collateral Audit, or any amendments,
modifications or waivers (including, without limitation, proposed amendments,
proposed modifications and proposed waivers) of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
(including, but not limited to, the fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, any Lender or the
Issuing Bank), in connection with (I) the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (II) the exercise
of its rights under Section 5.07(a) if at such time an Event of Default shall
have occurred and be continuing and (iv) all documentary and similar taxes and
charges in respect of the Loan Documents.
          (b) Indemnification by Borrower. Borrower shall indemnify the Sole
Lead Arranger, the Administrative Agent (and any sub-agent thereof), the
Collateral Agent (and any sub-agent thereof) each Lender and the Issuing Bank,
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related costs and expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party

-113-



--------------------------------------------------------------------------------



 



against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 10.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the Issuing Bank, or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposure, outstanding Term Loans and unused Commitments at the time.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than 3 Business Days after demand therefor.
          SECTION 10.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 10.04 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the

-114-



--------------------------------------------------------------------------------



 



extent expressly contemplated hereby, the Related parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time with written
notice to the Administrative Agent assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1.0 million,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
     (iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent and the Issuing Lender unless the Person that is the
proposed assignee is itself a Lender with a Revolving Commitment (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and
     (iv) with respect to each assignment, the assigning Lender, the Eligible
Assignee and any Person whose consent is required by this Section 10.04 shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (except in the case of
an assignment to an Affiliate of the assigning Lender or an Approved Fund of the
assigning Lender, the processing and recordation fee shall be $500), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and an original tax form.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04(b) shall be
treated for purposes of this Agreement as a sale

-115-



--------------------------------------------------------------------------------



 



by such Lender of a participation in such rights and obligations in accordance
with paragraph (d) of this Section 10.04.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain at one of its offices in New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice.
          (d) Participations. Any Lender may, at any time, sell participations
to any person (other than a natural person or Borrower or any of Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii) or
(iii) of the first proviso to Section 10.02(b) that affects such Participant.
Subject to paragraph (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13, 2.14, 2.15 and 10.03
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amount of each Participant’s
interest in the Loans held by it (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary. Any such Participant Register shall be available for inspection by the
Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12, 2.13, 2.14 or 2.15
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant except to the extent that the
entitlement to any greater payment results from any change in Requirements of
Law after the Participant becomes a Participant, unless the sale of the
participation to such Participant is made with Borrower’s prior written consent.

-116-



--------------------------------------------------------------------------------



 



          (f) Certain Pledges. Any Lender may at any time (without any notice,
consent or processing and recordation fee required hereunder) pledge, grant a
security interest in or make an assignment of all or any portion of its rights
under this Agreement to an Affiliate of such Lender and/or to secure obligations
of such Lender, including, without limitation, any pledge or assignment to
secure obligations to a Federal Reserve Bank (or any funding or financing source
of any Lender) and, in the case of any Lender that is a Fund, any pledge,
security interest in or assignment to any holders of obligations owed, or
securities issued by, such Lender including to any trustee for, or any other
representative of, such holders; provided that no such pledge, security interest
or assignment shall release such Lender from any of its obligations hereunder
or, except in compliance with the provisions of Section 10.04(b), substitute any
such pledgee or assignee for such Lender as a party hereto.
          SECTION 10.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12)
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
          SECTION 10.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

-117-



--------------------------------------------------------------------------------



 



          SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party
existing on the Original Closing Date or thereafter under this Agreement (or the
Original Credit Agreement, as applicable) or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
          SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 10.09(b). Each of the par-

-118-



--------------------------------------------------------------------------------



 



ties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Requirements of Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
          SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to
the fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.
          SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) to an investor or a prospective investor in an Approved Fund or securities
issued by an Approved Fund, (g) to a trustee, collateral manager, servicer,
backup servicer, noteholder, or secured party in connection with the
administration, servicing and reporting on assets serving as collateral for
securities issued by an Approved Fund, (h) to a nationally recognized rating
agency in connection with ratings issued in respect of securities of an Approved
Fund, (i) subject to an agreement containing provisions substantially the same
as those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (j) with the consent of Borrower or (k) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any of
its Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by Borrower or any

-119-



--------------------------------------------------------------------------------



 



of its Subsidiaries; provided that, in the case of information received from
Borrower or any of its Subsidiaries after the Original Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
          SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to
the Patriot Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the Patriot Act it is required to obtain, verify and
record information that identifies Borrower, which information includes the
name, address and tax identification number of Borrower and other information
regarding Borrower that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrower in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.
          SECTION 10.14 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Requirements of Law (collectively, the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable Requirements of Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
          SECTION 10.15 Lender Addendum. Each Lender that became a party to the
Original Credit Agreement on the Original Closing Date did so by delivering to
the Administrative Agent a Lender Addendum duly executed by such Lender,
Borrower and the Administrative Agent. Each Lender to become a party to this
Agreement on the Effective Date, or committing to an Additional Term Loan
Commitment as of the Effective Date, shall do so by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, Borrower
and the Administrative Agent.
          SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
          (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

-120-



--------------------------------------------------------------------------------



 



          (d) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
          (e) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
          (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
          SECTION 10.17 Acknowledgements. Each Loan Party hereby (i) expressly
acknowledges the terms of this Agreement, (ii) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) executed by such Loan Party and (iii) acknowledges, renews and
extends its continued liability under all such Loan Documents and agrees such
Loan Documents remain in full force and effect, including with respect to the
obligations of the Borrowers as modified by this Agreement. Each Loan Party
further represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders that after giving effect to this
Agreement, neither the modification of the Original Credit Agreement effected
pursuant to this Agreement, nor the execution, delivery, performance or
effectiveness of this Agreement (a) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document (as such term is
defined in the Original Credit Agreement), and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred; or (b) requires that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.
[Signature Pages Follow]

-121-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NAVISITE, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer     

S-1



--------------------------------------------------------------------------------



 



            AVASTA, INC.
CLEARBLUE TECHNOLOGIES MANAGEMENT, INC.
CLEARBLUE TECHNOLOGIES/ CHICAGO-WELLS, INC.
CLEARBLUE TECHNOLOGIES/LAS VEGAS, INC.
CLEARBLUE TECHNOLOGIES/LOS ANGELES, INC.
CLEARBLUE TECHNOLOGIES/MILWAUKEE, INC.
CLEARBLUE TECHNOLOGIES/OAK BROOK, INC.
CLEARBLUE TECHNOLOGIES/VIENNA, INC.
CLEARBLUE TECHNOLOGIES/DALLAS, INC.
CLEARBLUE TECHNOLOGIES/NEW YORK, INC.
CLEARBLUE TECHNOLOGIES/ SAN FRANCISCO, INC.
CLEARBLUE TECHNOLOGIES/ SANTA CLARA, INC.
CONXION CORPORATION
INTREPID ACQUISITION CORP.
LEXINGTON ACQUISITION CORP.
MANAGEDOPS.COM, INC.
SUREBRIDGE ACQUISITION CORP.
SUREBRIDGE SERVICES, INC.
NAVISITE ACQUISITION SUBSIDIARY, INC.
JUPITER HOSTING, INC.
1100 TECHNOLOGIES, INC.
NAVI ACQUISITION CORP.
NETASPX, INC.
NETASPX ACQUISITION, INC.
NCS HOLDING COMPANY
NETWORK COMPUTING SERVICES, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer     

S-2



--------------------------------------------------------------------------------



 



            CIBC WORLD MARKETS CORP., as Sole Lead
     Arranger, Documentation Agent and Bookrunner
      By:        /s/ Brian S. Perman         Name:   Brian S. Perman       
Title:   Managing Director        CANADIAN IMPERIAL BANK OF COMMERCE,
     acting through its New York Agency, as Issuing
     Bank, Administrative Agent and Collateral Agent
      By:        /s/ Brian S. Perman         Name:   Brian S. Perman       
Title:   Authorized Signatory     

S-3



--------------------------------------------------------------------------------



 



            CIT LENDING SERVICES CORPORATION,
     as Syndication Agent
      By:   /s/ Joseph Junda       Name:   Joseph Junda       Title:   Vice
President    

S-4



--------------------------------------------------------------------------------



 



Annex I
Applicable Margin

                      Revolving Loans and Total   Term Loans Leverage Ratio  
Libor   ABR
Level I
    4.00 %     3.00 %
³ 3.0:1.0
               
 
               
Level II
    3.50 %     2.50 %
<3.0:1.0
               

          Each change in the Applicable Margin shall be effective with respect
to all Loans and Letters of Credit outstanding on and after the date of delivery
to the Administrative Agent of the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating
such change until the date immediately preceding the next date of delivery of
such financial statements and certificates indicating another such change.
Notwithstanding the foregoing, the Leverage Ratio shall be deemed to be in Level
I (i) from the Original Closing Date to the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d) for the fiscal period ended at least
six months after the Original Closing Date, (ii) at any time during which
Borrower has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(d), respectively, and
(iii) at any time during the existence of an Event of Default.
          In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.01 is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected would have led to a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Borrower shall immediately
deliver to the Administrative Agent a correct Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if Level I
were applicable for such Applicable Period, and (iii) Borrower shall immediately
pay to the Administrative Agent the additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agent
and the Lenders hereunder.

 



--------------------------------------------------------------------------------



 



Annex II
Amortization Table

              Term Loan Date   Amount
August 1, 2007
  $ 225,000  
November 1, 2007
  $ 275,000  
February 1, 2008
  $ 275,000  
May 1, 2008
  $ 275,000  
August 1, 2008
  $ 275,000  
November 1, 2008
  $ 275,000  
February 1, 2009
  $ 275,000  
May 1, 2009
  $ 275,000  
August 1, 2009
  $ 275,000  
November 1, 2009
  $ 275,000  
February 1, 2010
  $ 275,000  
May 1, 2010
  $ 275,000  
August 1, 2010
  $ 275,000  
November 1, 2010
  $ 275,000  
February 1, 2011
  $ 275,000  
May 1, 2011
  $ 275,000  
August 1, 2011
  $ 275,000  
November 1, 2011
  $ 275,000  
February 1, 2012
  $ 275,000  
May 1, 2012
  $ 275,000  
August 1, 2012
  $ 275,000  
November 1, 2012
  $ 275,000  
February 1, 2013
  $ 275,000  
May 1, 2013
  $ 103,725,000  

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Refinancing Indebtedness
Schedule 1.01(a)
None.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Subsidiary Guarantors
Schedule 1.01(b)

•   Avasta, Inc.   •   ClearBlue Technologies Management, Inc.   •   Clearblue
Technologies/Chicago-Wells, Inc.   •   Clearblue Technologies/Las Vegas, Inc.  
•   Clearblue Technologies/Los Angeles, Inc.   •   Clearblue
Technologies/Milwaukee, Inc.   •   Clearblue Technologies/Oak Brook, Inc.   •  
Clearblue Technologies/Vienna, Inc.   •   Clearblue Technologies/Dallas, Inc.  
•   Clearblue Technologies/New York, Inc.   •   Clearblue Technologies/San
Francisco, Inc.   •   Clearblue Technologies/Santa Clara, Inc.   •   Conxion
Corporation   •   Intrepid Acquisition Corp.   •   Lexington Acquisition Corp.
owns 100% of

  •   ManagedOps.com, Inc.     •   Surebridge Acquisition Corp.     •  
Surebridge Services, Inc.

•   NaviSite Acquisition Subsidiary, Inc.   •   Navi Acquisition Corp.   •  
netASPx, Inc. owns 100% of

  •   netASPx Acquisition, Inc.     •   NCS Holding Company owns 100% of

 



--------------------------------------------------------------------------------



 



  •   Network Computing Services, Inc.

•   Jupiter Hosting, Inc. owns 100% of

  •   1100 Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Excluded Trade Payables and Accrued Liabilities
Schedule 1.01(c)
Accounts Payable

                      Vendor Name   Invoice Date     Invoice Number   Invoice
Amt Due  
COLLINS COMPUTING
  31-Mar-07   118487     404.40  
COLLINS COMPUTING
  31-Mar-07   118461     11,557.60  
I SAM INC
  27-Mar-07   9688     292.92  
COMPLETE COMMUNICATIONS SYSTEMS
  24-Mar-07   1126     783.00  
HOLT CAT
  22-Mar-07   WI460032393     232.00  
I SAM INC
  20-Mar-07   9598     337.52  
I SAM INC
  20-Mar-07   9597     350.32  
I SAM INCORPORATED
  20-Mar-07   9595     912.67  
K2 PARTNERING
  20-Mar-07   9575     957.01  
BYINGTON, LINDA
  20-Mar-07   9633     1,231.46  
FRONTBRIDGE TECH INC
  20-Mar-07   6860010161     2,874.87  
GOOD TECHNOLOGY
  15-Mar-07   2993044     1,533.00  
PATTEN INDUSTRIES INC
  14-Mar-07   PM600126232     1,217.74  
London Borough of Tower Hamlet
  12-Mar-07         56,295.78  
London Borough of Tower Hamlet
  12-Mar-07         2,696.37  
I SAM INC
  13-Mar-07   9500     617.78  
I SAM INCORPORATED
  13-Mar-07   9523     940.68  
I SAM
  13-Mar-07   9569     1,362.97  
K2 PARTNERING
  6-Mar-07   9484     996.51  
I SAM
  6-Mar-07   9417     1,367.27  
I SAM
  6-Mar-07   9448     1,407.93  
CUSHMAN & WAKEFIELD, INC.
  1-Mar-07   MAR07 RENT     33,314.62  
COLLINS COMPUTING
  28-Feb-07   116866     404.40  
STEVENS CREEK D&R — ROGERS AVE
  28-Feb-07   60481850     585.01  
MTM TECH
  28-Feb-07   MC022396     6,426.00  
MTM TECH
  28-Feb-07   MC022358     9,030.00  
COLLINS COMPUTING
  28-Feb-07   116840     11,634.32  
WB MASON CO INC
  27-Feb-07   SCE843000     64.88  
I SAM INC
  27-Feb-07   9360     293.33  
K2 PARTNERING
  27-Feb-07   9393     759.82  
I SAM INC
  27-Feb-07   9361     1,742.54  
SOUTHLAND INDUSTRIES
  21-Feb-07   110509     937.25  
I SAM INC
  20-Feb-07   9200     265.48  
K2 PARTNERING
  20-Feb-07   9322     794.39  
I SAM
  20-Feb-07   9274     1,821.27  
I SAM
  20-Feb-07   9232     1,873.16  
FRONTBRIDGE TECH INC
  20-Feb-07   6860008859     2,990.70  
MTM TECH
  15-Feb-07   MC021405     920.16  
STRATEGIC TECHNOLOGY ASSOCIATE
  13-Feb-07   9227     752.48  
COMPUTERSHARE
  12-Feb-07   107210     916.91  
SWEAT-CHIPMAN, TAMMY
  6-Feb-07   9152     158.20  
SWIFT, PAUL
  6-Feb-07   9146     396.00  
I SAM INC
  6-Feb-07   9129     538.26  
K2 PARTNERING
  6-Feb-07   9188     726.34  
STRATEGIC TECHNOLOGY ASSOCIATE
  6-Feb-07   9182     827.97  
K2 PARTNERING
  6-Feb-07   9180     845.15  
COLLINS COMPUTING
  31-Jan-07   115253     404.40  

 



--------------------------------------------------------------------------------



 



                      Vendor Name   Invoice Date     Invoice Number   Invoice
Amt Due  
COLLINS COMPUTING
  31-Jan-07   115225     11,314.40  
CONSULTING SOLUTIONS INTERNTNL
  30-Jan-07   9018     72.00  
BELLMORES
  26-Jan-07   1850     195.00  
FRONTBRIDGE TECH INC
  25-Jan-07   6860001407     195.51  
SOUTHLAND INDUSTRIES
  23-Jan-07   109794     937.25  
GUNSON, CULLEN
  23-Jan-07   8957     1,320.50  
KPMG LLP
  23-Jan-07   42656026     30,000.00  
FRONTBRIDGE TECH INC
  22-Jan-07   6860007373     2,702.79  
GOOD TECHNOLOGY
  15-Jan-07   2564564     1,316.00  
SWEAT-CHIPMAN, TAMMY
  9-Jan-07   8771     4,050.77  
WB MASON CO INC
  5-Jan-07   W31606     265.71  
SUN MICROSYSTEMS
  4-Jan-07   10903524     1,173.20  
COLLINS COMPUTING
  31-Dec-06   113772     404.40  
COLLINS COMPUTING
  31-Dec-06   113741     11,256.80  
WB MASON CO INC
  29-Dec-06   WKQ288     204.83  
EATON ELECTRICAL INC
  28-Dec-06   1488548     7,365.33  
FRONTBRIDGE TECH INC
  20-Dec-06   6860005761     2,685.74  
LIVINGSTON, CYNTHIA
  19-Dec-06   8658     895.44  
VERISIGN INC
  19-Dec-06   4000019992     5,160.00  
NEVADA LEGAL PRESS
  18-Dec-06   18-DEC-06     30.00  
NEVADA LEGAL PRESS
  18-Dec-06   19-DEC-06     30.00  
WAYNE F WHITTOW CITY TREASURER
  15-Dec-06   15-DEC-06     81.15  
AT&T
  15-Dec-06   7041937     500.00  
K2 PARTNERING SOLUTION
  12-Dec-06   8553     862.89  
K2 PARTNERING SOLUTION
  12-Dec-06   8552     864.30  
K2 PARTNERING SOLUTION
  12-Dec-06   8551     883.62  
SUN MICROSYSTEMS
  5-Dec-06   10894702     448.67  
SUN MICROSYSTEMS
  5-Dec-06   10894703     1,173.20  
FRONTBRIDGE TECH INC
  21-Nov-06   6860005266     2,395.43  
FRONTBRIDGE TECH INC
  20-Nov-06   6860004469     70.00  
SUN MICROSYSTEMS
  8-Nov-06   10889680     448.67  
SUN MICROSYSTEMS
  8-Nov-06   10889681     1,173.20  
WB MASON CO INC
  30-Oct-06   W08254     298.10  
INFORMATION TODAY INC
  25-Oct-06   39649     2,500.00  
GUNSON, CULLEN
  24-Oct-06   7740     2,138.24  
NEOTONIC (GOOGLE INC)
  20-Oct-06   REFUND OCT06     200.00  
GE CAPITAL
  20-Oct-06   REFUND OCT06     1,403.93  
WB MASON CO INC
  19-Oct-06   W70930     433.76  
AIG VALIC
  18-Oct-06   PO#17195     272.73  
COMMONWEALTH OF MASSACHUSETTS
  13-Oct-06   13-OCT-06 INT     125.00  
UNITEK
  10-Oct-06   77431     3,750.00  
MGE UPS SYS
  5-Oct-06   PO#17047     2,500.00  
Pure H20 Company
  2-Oct-06         135.57  
ROCCO ANTHONY SEYBOTH
  30-Sep-06   109063     22.55  
ROCCO ANTHONY SEYBOTH
  30-Sep-06   108765     24.25  
ROCCO ANTHONY SEYBOTH
  30-Sep-06   109081     26.75  
ROCCO ANTHONY SEYBOTH
  30-Sep-06   109082     33.15  
ROCCO ANTHONY SEYBOTH
  30-Sep-06   108671     59.80  
K2 PARTNERING SOLUTION
  30-Sep-06   7635     993.70  
K2 PARTNERING SOLUTION
  30-Sep-06   7636     995.70  
DATATEL GROUP INC
  30-Sep-06   108936     2,122.10  
JT PACKARD & ASSOC
  27-Sep-06   0036322IN     3,031.30  
JT PACKARD & ASSOC
  27-Sep-06   0036360IN     4,805.33  

 



--------------------------------------------------------------------------------



 



                      Vendor Name   Invoice Date     Invoice Number   Invoice
Amt Due  
SUMMATIS
  20-Sep-06   0080420IN     1,105.32  
THATTIL, SAVIO
  19-Sep-06   7865     44.35  
CITY OF SAN JOSE
  18-Sep-06   18-SEP-06     690.00  
ALLRIGHT CENTRAL PARKING CORP
  13-Sep-06   6288011008     2,100.00  
ROCCO ANTHONY SEYBOTH
  31-Aug-06   107848     22.55  
ROCCO ANTHONY SEYBOTH
  31-Aug-06   107560     24.25  
ROCCO ANTHONY SEYBOTH
  31-Aug-06   107863     26.75  
LANGDALE, COREY
  31-Aug-06   7745     85.75  
MAZUR, MIKE
  31-Aug-06   31-AUG-06     1,918.00  
PAUL BETTENCOURT
  30-Aug-06   30-AUG-06     615.16  
National Registered Agents, Inc.
  22-Aug-06   22-AUG-06     710.00  
LADUKODI, BALA
  15-Aug-06   7624     35.00  
LANGDALE, COREY
  8-Aug-06   7532     42.75  
LANGDALE, COREY
  8-Aug-06   7533     203.18  
LANGDALE, COREY
  8-Aug-06   7529     207.88  
LANGDALE, COREY
  8-Aug-06   7531     223.46  
LANGDALE, COREY
  8-Aug-06   7530     224.73  
ELLIOTT, TERRY
  8-Aug-06   7584     742.74  
ELLIOTT, TERRY
  8-Aug-06   7583     782.98  
THINK AHEAD SOLUTIONS INC
  8-Aug-06   7590     1,233.10  
Clearblue Technologies
  31-Jul-06         22,964.93  
BEAR DATA SYS INC
  1-Aug-06   4848     -4,308.51  
BROADWING COMMUNICATIONS LLC
  1-Aug-06   6565AUG06     1,729.00  
ROCCO ANTHONY SEYBOTH
  31-Jul-06   106450     87.80  
EASTMAN KODAK
  21-Jul-06   REFUND JUL06     55.00  
GOOD TECHNOLOGY
  15-Jul-06   1764220     728.00  
PAYMAP
  14-Jul-06   REFUND JUL06     300.00  
FELL, PAULA
  10-Jul-06   7289     68.25  
FELL, PAULA
  10-Jul-06   7205     559.86  
CONTINUSERVE_
  10-Jul-06   7243     825.00  
SUN MICROSYSTEMS
  7-Jul-06   10869350     448.67  
SUN MICROSYSTEMS
  7-Jul-06   10869351     1,173.20  
Clearblue Technologies
  30-Jun-06         22,964.93  
COUGAR TECH
  27-Jun-06   7163     3,273.89  
WB MASON CO INC
  13-Jun-06   W81215     59.26  
Clearblue Technologies
  31-May-06         22,964.93  
SUN MICROSYSTEMS
  2-Jun-06   10859402     448.67  
SUN MICROSYSTEMS
  2-Jun-06   10859403     1,173.20  
WB MASON CO INC
  31-May-06   W44541     48.03  
POLIS, JIM
  31-May-06   6883     320.00  
FRONTBRIDGE TECH INC
  31-May-06   127151     3,061.79  
FELL, PAULA
  24-May-06   6865     71.48  
ELECTRIC PEN
  8-May-06   1805     1,000.00  
CUTSEY BUSINESS SYS
  8-May-06   REFUND MAY06     5,380.50  
Clearblue Technologies
  30-Apr-06         3,577.20  
SUN MICROSYSTEMS
  3-May-06   10852128     5,990.24  
SUN MICROSYSTEMS
  3-May-06   10852100     19,907.34  
MACGILLIVRAY, SCOTT
  2-May-06   6718     96.96  
SUN MICROSYSTEMS
  3-Apr-06   10847424     448.67  
SUN MICROSYSTEMS
  3-Apr-06   10847425     1,173.20  
SUN MICROSYSTEMS
  3-Apr-06   10847426     2,809.56  
SUN MICROSYSTEMS
  3-Apr-06   10847453     5,990.24  
SUN MICROSYSTEMS
  3-Apr-06   10847423     19,907.34  

 



--------------------------------------------------------------------------------



 



                      Vendor Name   Invoice Date     Invoice Number   Invoice
Amt Due  
SUN MICROSYSTEMS
  1-Mar-06   10841804     897.34  
SUN MICROSYSTEMS
  1-Mar-06   10841805     1,173.20  
SUN MICROSYSTEMS
  1-Mar-06   10841807     2,809.56  
SUN MICROSYSTEMS
  1-Mar-06   10841852     5,990.24  
SUN MICROSYSTEMS
  1-Mar-06   10841802     20,621.58  
TRIDENT TRUST COMPANY
  27-Feb-06   NAVIREGISUSVRGNISLNDS     158.25  
Clearblue Technologies
  16-Feb-06         4,757.11  
COUGAR TECH
  3-Feb-06   60008ME     570.00  
SUN MICROSYSTEMS
  1-Feb-06   10838503     1,173.20  
SUN MICROSYSTEMS
  1-Feb-06   10838504     2,809.56  
SUN MICROSYSTEMS
  1-Feb-06   10838513     5,990.24  
SUN MICROSYSTEMS
  1-Feb-06   10838502     20,621.58  
 
          REGIS FEES FOR NAVI US        
TRIDENT TRUST COMPANY
  27-Jan-06   VRG ISLNDS     1,280.22  
ROCKSTAR CAPITAL INC
  19-Jan-06   REFUND JAN06     2,133.60  
TODD, JOHN
  10-Jan-06   4856     85.00  
COMMONWEALTH OF MASSACHUSETTS
  9-Nov-05   INTPENTONMASSSLSTX     3,436.84  
DSI TECH
  9-Sep-05   REFUND SEP05     249.27  
Virginia Department of Taxation
  29-Jul-05   05NAVIUSETAX     7.78  
ILLINOIS DEPT OF REVENUE
  29-Jul-05   05CBTUSETAX     32.38  
UUNet
  13-Jul-05         984.32  
LAGARDE
  22-Jul-05   48006     14,660.62  
CUSHMAN & WAKEFIELD, INC.
  1-Jul-05   LATE FEES     4,767.59  
TRANSCONTINENTAL DIRECT LIST SVC
  27-Jun-05   PO#15007     7,150.00  
West Virginia State Tax Dept
  24-Jun-05   INTREPID2005     30.00  
GLAXOSMITHKLINE
  23-Jun-05   CUST REFUND     4,222.92  
COMMISSIONER OF REVENUE SVC
  17-Jun-05   LEXINGTONJAN05SLSTX     336.00  
COMMISSIONER OF REVENUE SVC
  17-Jun-05   LEXINGTONFEB05SLSTX     706.00  
COMMISSIONER OF REVENUE SVC
  17-Jun-05   LEXINGTONCORPMAR05     758.00  
MANHATTAN DA
  15-Mar-05   CUST REFUND MAR05     2,500.00  
CHARLES RIVER ASSOC INC
  14-Mar-05   CUST REFUND MAR05     1,127.00  
GALT ASSOC
  8-Mar-05   CUST REFUND MAR05     4,135.48  
GRAEBEL COMPANIES INC.
  10-Feb-05   6723827     350.30  
DiaCom Corporation
  25-Jan-05   CUST#825440767     1,152.47  
GRAEBEL COMPANIES INC.
  25-Jan-05   6693842     2,279.59  
US Search
  20-Jan-05   PO#125751     7,419.35  
Microsoft Business Solutions
  5-Jan-05   PO#14397     3,150.00  
Ituner Networks
  14-Dec-04   CR#110702     750.00  
GRAEBEL COMPANIES INC.
  9-Dec-04   6620197     4,183.06  
MICROSOFT LICENSING
  3-Dec-04   104431     99.81  
GRAEBEL COMPANIES INC.
  3-Dec-04   6609413     300.00  
GRAEBEL COMPANIES INC.
  30-Nov-04   6601016     660.80  
Vision Service Plan
  23-Nov-04   121911470004DEC04     128.58  
Vision Service Plan
  23-Nov-04   121911470002DEC04     140.31  
Vision Service Plan
  23-Nov-04   121911470003DEC04     2,183.06  
Vision Service Plan
  23-Nov-04   121911470001DEC04     4,763.99  
STANDARD LIFE INSURANCE CO. OF NEW YORK
  1-Nov-04   006422400001NOV04     460.92  
216 W JACKSON LLC
  1-Oct-04   OCT04 RENT     8,468.50  
CUSHMAN & WAKEFIELD, INC.
  1-Oct-04   OCT04 RENT     31,535.96  
Silverlink Communications
  17-Sep-04   REFUND ACCT#994290     3,072.67  
GRAEBEL COMPANIES INC.
  13-Sep-04   123692     9,154.55  
UPS
  1-Sep-04   CUST REFUND SEP04     39.45  

 



--------------------------------------------------------------------------------



 



                      Vendor Name   Invoice Date     Invoice Number   Invoice
Amt Due  
GRAEBEL COMPANIES INC.
  24-Aug-04   6414005     502.50  
GRAEBEL COMPANIES INC.
  19-Aug-04   6404098     4,109.60  
 
          REFUND OF CREDIT        
Waterfront Communications
  4-Aug-04   BALANCE     3,394.92  
Cox Communications
  29-Jul-04   29-JUL-04     14,310.00  
Platinum Associates
  29-Jun-04   REFUND     95.00  
ERNST & YOUNG LLP
  25-May-04   US0122591078     33,035.00  
PeopleSoft USA, Inc.
  10-Jul-02   USA0006491     2,000.00  
 
                 
 
                694,393.45  
 
                 
 
                   
Accrued Expenses
                   
 
                   
Accrued Legal Related fees
                   
Applied Theory Estate
  Through 7/31/07         258,529.86  
 
                 
 
                258,529.86  
 
                   
Accrued Facility related expenses
                   
Utilities
  Through 7/31/07         1,044,217.05  
 
                 
 
                1,044,217.05  
 
                   
Accrued Other
                   
Clearblue Technologies (UK)
  Through 7/31/07         234,535.40  
 
                 
 
                234,535.40  
 
                   
 
                 
Total Accruals
                1,537,282.31  
 
                 
 
                   
 
                 
TOTAL AP AND ACCRUALS AGED 120+ DAYS
                2,231,675.76  
 
                 

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Governmental Approvals; Compliance with Laws
Schedule 3.03
None.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Violations or Proceedings
Schedule 3.06(c)
Both NaviSite and a third party have filed applications to obtain a trademark on
“National Labor Exchange.” The third party currently uses this phrase on its
website and objects to NaviSite’s use of the phrase in press releases. NaviSite
has obtained outside legal counsel with respect to this matter.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Material Agreements
Schedule 3.09

1.   Quotation for Conxion Hosting Services between Symantec and Conxion
Corporation dated June 1, 2000.   2.   Comptroller Contract No. C000140 between
the State of New York and ClearBlue Technologies Management, Inc. dated
November 30, 2000.

  a.   Amendment No. 1 dated May 2, 2001     b.   Amendment No. 2 dated
October 5, 2001     c.   Amendment No. 3 dated July 24, 2002     d.   Amendment
No. 4 dated November 12, 2002     e.   Amendment No. 5 dated March 25, 2003    
f.   Amendment No. 6 dated September 24, 2003     g.   Amendment No. 7 dated
January 5, 2004     h.   Amendment No. 8 dated July 1, 2004

3.   Professional Services Agreement, dated as of August 16, 2005, by and
between the New York State Department of Labor and ClearBlue Technologies
Management, Inc.

4.   Master Services Agreement between Oracle Corporation and NaviSite, Inc.
dated November 2, 2004.

  a.   Amendment No. 2 to the Master Services Agreement dated January 30, 2006
(signed by NaviSite only)

5.   Master SiteHarbor Services Agreement between Wolters Kluwer U.S.
Corporation and NaviSite, Inc. dated November 21, 2000.

  a.   Amendment to Services Agreement dated September 26, 2001

6.   Master Services Agreement between Level 3 Communications LLC and NaviSite,
Inc. dated June10, 2003.

  a.   Addendum No. 2 to the Master Services Agreement dated January 23, 2004.

  b.   Addendum No. 3 to the Master Services Agreement dated August 7, 2004.

7.   Microsoft Services Provider License Agreement between NaviSite, Inc. and
Microsoft Licensing, GP dated June 6, 2006.

  a.   Amendment No. 1 to SPLA dated June 6, 2006.

8.   Solution Provider Agreement between Microsoft Business Solutions
Corporation and NaviSite, Inc. dated March 1, 2005.

9.   Microsoft Premier Master Support Agreement between Microsoft Corporation
and NaviSite, Inc. dated September 28, 1999.

10.   Microsoft Direct Commercial Service License Agreement between Microsoft
Corporation and NaviSite, Inc. dated May 28, 1999.

11.   Oracle License and Services Agreement between Oracle Corporation and
NaviSite, Inc. dated April 19, 2004 (and related Ordering Document amending the
License and Services Agreement).

12.   Bandwidth Capacity Agreement between Global Crossing Bandwidth, Inc. and
NaviSite, Inc. dated May 12, 2004.

  a.   Amendment #1 to the Bandwidth Capacity Agreement dated December 10, 2004.

  b.   Amendment #2 to the Bandwidth Capacity Agreement dated September 7, 2005.

  c.   Amendment #3 to the Bandwidth Capacity Agreement dated December 14, 2006.

13.   Master Services Agreement between N2N Commerce, Inc. and NaviSite, Inc.
dated December 28, 2006.

 



--------------------------------------------------------------------------------



 



14.   Master Services Agreement between Quality Technology Services Holding, LLC
and NaviSite, Inc. dated March 14, 2007.

15.   Master Services Agreement between Meggit PLC and NaviSite, Inc. dated
March 28, 2007.

16.   EMEA Master Standard Subcontracting Services Agreement between Hewlett
Packard and NaviSite, Inc. dated May 13, 2007.

17.   Master Services Agreement between La Touraine, Inc. and Jupiter Hosting,
Inc. dated November 29, 2004.

  a.   Amended and Restated Agreement to the Master Services Agreement dated
June 1, 2006.

  b.   Amendment Agreement to the Master Services Agreement dated January 17,
2006.

  c.   Amendment No. 3 to the Master Services Agreement dated January 17, 2007.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Environmental Matters
Schedule 3.18
None.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Insurance
Schedule 3.19
See attached.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Acquisition Documents
Schedule 3.22

1.   Agreement and Plan of Merger

  a.   Exhibit A: Form of Certificate of Incorporation of Surviving Corporation
    b.   Exhibit B: Form of Bylaws of Surviving Corporation     c.   Exhibit C:
Form of Escrow Agreement     d.   Exhibit D: Form of Exchange Agent Agreement  
  e.   Exhibit E: Form of Letter of Transmittal     f.   Exhibit F: Form of
Registration Rights Agreement     g.   Exhibit G: Form of Termination Agreement
    h.   Exhibit H: Form of Certificate of Designations

2.   Company Disclosure Schedules

3.   Parent Disclosure Schedules

4.   Certificate of Designations

5.   Registration Rights Agreement

6.   Escrow Agreement

7.   Exchange Agent Agreement

8.   Information Statement and Letters of Transmittal

9.   Termination Agreement

10.   Certificate of Merger

11.   Amended and Restated Certificate of Incorporation

12.   Payoff Letter from Wells Fargo

13.   Resignations of Board of Directors of netASPx, Inc. and its subsidiaries

14.   Officer’s Certificate of NaviSite, Inc.

15.   Officer’s Certificate of netASPx, Inc.

16.   Secretary’s Certificate of NaviSite, Inc. and NSite Acquisition Corp.,
certifying as to organizational documents, incumbency and resolutions

17.   Secretary’s Certificate of netASPx, Inc. and each subsidiary, certifying
as to organizational documents, incumbency and resolutions

18.   Written Consent of Board of Directors of NaviSite, Inc. authorizing merger

19.   Written Consent of Board of Directors and sole stockholder of NSite
Acquisition Corp. authorizing merger

20.   Written Consent of Board of Directors of netASPx, Inc. authorizing merger

21.   Written Consent of Stockholders of netASPx, Inc. authorizing merger

22.   Notice of Written Consent to Non-Consenting Stockholders of netASPx, Inc.

23.   Good Standing certificate of netASPx, Inc. and each subsidiary

24.   Preferred Stock Certificates of NaviSite, Inc.

25.   Stock Certificates of NCS Holding Company, netASPx Acquisition, Inc.,
Network Computing Services, and netASPx, Inc.

26.   Statement of Closing Cash

27.   Flow of Funds Memorandum

28.   UCC Termination Statements

29.   Documents for Formation of NSite Acquisition Corp.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Local Counsel
Schedule 4.01(d)
Not applicable.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Landlord Access Agreements
Schedule 4.01(k)(vi)

          Location   Address   Type
Andover, MA
  200 Minuteman Road   Office
Andover, MA
  400 Minuteman Road   Data Center
San Jose, CA
  2720 Zanker Road   Data Center
Los Angeles, CA
  1200 W 7th Street   Data Center
San Francisco, CA
  650 Townsend Street   Data Center
Syracuse, NY
  125 Elwood Davis Road   Data Center
Syracuse, NY
  224 Harrison Street   Office
New York, NY
  395 Hudson Street   Data Center
Chicago, IL
  725 S. Wells Street   Data Center
Oak Brook, IL
  800 Jorie Boulevard   Data Center
Vienna, VA
  8619 Westwood Center Drive   Data Center
Houston, TX
  1301 Fannin Street   Data Center and Office
Dallas, TX
  1950 Stemmons Freeway   Data Center
Las Vegas, NV
  7185 Pollock Drive   Data Center
Milwaukee, WI
  324 E Wisconsin Avenue   Data Center
Chicago, IL
  70 W. Madison Street   Office
Atlanta, GA
  5500 Interstate N. Parkway   Office
Santa Clara, CA
  1100 Space Park Drive   Data Center and Office
Santa Clara, CA
  3211 Scott Blvd.   Office
Herndon, VA
  13530 Dulles Technology Drive   Office
Stoneham, MA
  38 Montvale Ave.   Office
Minneapolis, MN
  1200 Washington Ave. South   Data Center and Office

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Existing Indebtedness
Schedule 6.01(b)

1.   Two unsecured promissory notes, dated June 13, 2002 issued by ClearBlue
Technologies Management, Inc. to Applied Theory Corporation in an aggregate
principal amount of $6,000,000.

2.   Promissory Note dated October 1, 2006 issued by NaviSite to National City
Vendor Finance in an aggregate principal amount of $200,817.

3.   Promissory Note dated May 1, 2006 issued by NaviSite to Hewlett Packard in
an aggregate principal amount of $58,216.

4.   Promissory Note dated November 29, 2006 issued by NaviSite to AFCO — Weiner
Company in an aggregate principal amount of $31,221.

5.   Reimbursement obligations to Silicon Valley Bank in connection with the
fully cash collateralized letters of credit in the aggregate face amount of
$931,014.56. All letters of credit are secured by Certificates of Deposit.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Existing Liens
Schedule 6.02(c)

1.   Cash and near cash items (in an amount not to exceed 110% of the
obligations under the Silicon Valley Bank letters of credit) securing
reimbursement obligations under the Silicon Valley Bank letters of credit.

 



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
Existing Investments
Schedule 6.04(b)
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of]
ADMINISTRATIVE QUESTIONNAIRE
[BORROWER]

             
Agent Address:
  Canadian Imperial Bank of Commerce,   Return form to:    
 
           
 
  acting through its New York agency,   Telephone:    
 
           
 
  300 Madison Avenue        
 
  New York, New York 10017   Facsimile:    
 
           
 
      E-mail:    
 
           

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.
Legal Name of Lender to appear in Documentation:
 

     
Signature Block Information:
   
 
   

                 
 
  •   Signing Amended and Restated Credit Agreement   o      Yes   o      No
 
               
 
  •   Coming in via Assignment   o      Yes   o      No

     Type of Lender:
                                                            
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other- please specify)

     
Lender Parent:
   
 
   

      Domestic Address   Eurodollar Address
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

A-1



--------------------------------------------------------------------------------



 



Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

              Primary Credit Contact   Secondary Credit Contact
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

              Primary Operations Contact   Secondary Operations Contact
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

              Bid Contact   L/C Contact
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

A-2



--------------------------------------------------------------------------------



 



Lender’s Domestic Wire Instructions

     
Bank Name:
   
 
   
ABA/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

Lender’s Foreign Wire Instructions

     
Currency:
   
 
   
Bank Name:
   
 
   
Swift/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

Agent’s Wire Instructions
[The Agent’s wire instructions will be disclosed at the time of closing.]

     
Bank Name:
   
 
   
ABA/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

A-3



--------------------------------------------------------------------------------



 



Tax Documents
NON-U.S. LENDER INSTITUTIONS:
I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non- U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of]
Assignment and Assumption
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (the “Effective Date”), (i) all
of the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including participations in any
Letters of Credit included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]    
 
           
3.
  Borrower(s):   NaviSite, Inc.    
 
            4.   Administrative Agent:  Canadian Imperial Bank of Commerce,
acting through its New York agency, as the administrative agent under the Credit
Agreement
 
            5.   Credit Agreement: The Credit Agreement dated as of June 8, 2007
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among

 

1   Select as applicable.      

B-1



--------------------------------------------------------------------------------



 



    NaviSite, Inc., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, CIBC WORLD MARKETS CORP., as sole lead arranger (in such capacity,
“Sole Lead Arranger”), documentation agent (in such capacity, “Documentation
Agent”) and bookrunner (in such capacity, “Bookrunner”), CIT LENDING SERVICES
CORPORATION, as syndication agent (in such capacity, “Syndication Agent”), and
CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York agency, as
issuing bank (in such capacity, “Issuing Bank”), administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and Issuing Bank.

6.   Assigned Interest:

                              Aggregate Amount                   of     Amount
of     Percentage Assigned       Commitment/Loans     Commitment/Loans     of  
Facility Assigned   for all Lenders     Assigned     Commitment/Loans2  
Term Loans
  $       $         %  
Revolving Loans
  $       $         %  

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

B-2



--------------------------------------------------------------------------------



 



     Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
     [NAME OF ASSIGNOR]
      By:           Title:     

            ASSIGNEE
     [NAME OF ASSIGNEE]
      By:           Title:             

          Consented to and Accepted:


NAVISITE, INC.
      By:           Name:           Title:          

          CANADIAN IMPERIAL BANK OF COMMERCE
     as Administrative Agent [and Issuing Bank]4
      By:           Name:           Title:                 By:           Name:  
        Title:          

 

3   This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.   4   Reference to Issuing
Bank required for an assignment of Revolving Commitments.

B-3



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
[BORROWER]
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire in the
form of Exhibit A to the Credit Agreement, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.15 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of]
BORROWING REQUEST
Canadian Imperial Bank of Commerce,
acting through its New York Agency,
  as Administrative Agent
300 Madison Avenue
New York, New York 10017
Attention: [            ]
Re: [Borrower]
[Date]
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
September 12, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), amending and restating the
Credit Agreement dated as of June 8, 2007 among NaviSite, Inc., a Delaware
corporation (“Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, CIBC WORLD MARKETS CORP., as
sole lead arranger (in such capacity, “Sole Lead Arranger”), documentation agent
(in such capacity, “Documentation Agent”) and bookrunner (in such capacity,
“Bookrunner”), CIT LENDING SERVICES CORPORATION, as syndication agent (in such
capacity, “Syndication Agent”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting
through its New York agency, as issuing bank (in such capacity, “Issuing Bank”),
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and Issuing Bank. Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

             
(A)
  Class of Borrowing   [Term Borrowing]    
 
      [Revolving Borrowing]    
 
           
(B)
  Principal amount of Borrowing1        
 
     
 
   
 
           
(C)
  Date of Borrowing (which is a Business Day)        
 
     
 
   

 

1   ABR and LIBOR Loans must be in an amount that is at least $250,000 and an
integral multiple of $100,000 or equal to the remaining available balance of the
applicable Commitments.

C-1



--------------------------------------------------------------------------------



 



             
(D)
  Type of Borrowing   [ABR] [LIBOR]    
 
           
(E)
  Interest Period and the last day thereof2        
 
     
 
   
 
           
(F)
  Funds are requested to be disbursed to Borrower’s account.   Bank Name:    
 
      Address:    
 
      ABA:    
 
      Account Number:    
 
      Reference Number:    

     Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.02(b) and (c) of the Credit Agreement are satisfied as
of the date hereof.
[Signature Page Follows]
 

2   Shall be subject to the definition of “Interest Period” in the Credit
Agreement. Only applicable in the case of a LIBOR Borrowing.

C-2



--------------------------------------------------------------------------------



 



            NAVISITE, INC.
      By:           Name:           Title:   [Responsible Officer]   

C-3



--------------------------------------------------------------------------------



 



         

EXHIBIT D
[Form of]
COMPLIANCE CERTIFICATE
     I, [            ], the Chief Financial Officer of NaviSite, Inc. (in such
capacity and not in my individual capacity), hereby certify that, with respect
to that certain Amended and Restated Credit Agreement dated as of September 12,
2007 (as the same may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; all of the defined
terms in the Credit Agreement are incorporated herein by reference), amending
and restating the Credit Agreement dated as of June 8, 2007 among NaviSite,
Inc., a Delaware corporation, as borrower (the “Borrower”), the Subsidiary
Guarantors party thereto, the Lenders party thereto, CIBC WORLD MARKETS CORP.,
as Sole Lead Arranger, Documentation Agent, and Bookrunner, CIT LENDING SERVICES
CORPORATION as Syndication Agent, and CANADIAN IMPERIAL BANK OF COMMERCE, acting
through its New York agency, as Administrative Agent and Collateral Agent:
     a. [Attached hereto as Schedule 1 are detailed calculations1 demonstrating
compliance by [Borrower] [Subsidiary Guarantor[s]] with Sections 6.07(e) and
6.10 of the Credit Agreement (including the aggregate amount of Excluded
Issuances for such period and the uses therefor). [Borrower] [Subsidiary
Guarantor[s]] [is][are] in compliance with such Sections as of the date hereof.]
[Attached hereto as Schedule 2 are detailed calculations setting forth the
Borrower’s Excess Cash Flow.]2 [Attached hereto as Schedule 3 is the report of
[accounting firm.]]3
     b. The Borrower was in compliance with each of the covenants set forth in
Section 6.10 of the Credit Agreement at all times during and since [      ].
     c. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.4
 

1   To accompany annual and quarterly financial statements only. Which
calculations shall be in reasonable detail satisfactory to the Administrative
Agent and shall include, among other things, an explanation of the methodology
used in such calculations and a breakdown of the components of such
calculations.   2   To accompany annual financial statements only.   3   To
accompany annual financial statements only. The report must opine or certify
that, with respect to its regular audit of such financial statements, which
audit was conducted in accordance with GAAP, the accounting firm obtained no
knowledge that any Default has occurred or, if in the opinion of such accounting
firm such a Default has occurred, specifying the nature and extent thereof.   4
  If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

D-1



--------------------------------------------------------------------------------



 



     Dated this [    ] day of [            ], 20[    ].

            NAVISITE, INC.
      By:           Name:           Title:   Chief Financial Officer     

D-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Covenants

              (A) Section 6.10(a). Maximum Total Leverage Ratio        
 
            I. The ratio of:        
 
            (x) Consolidated Indebtedness as of [     ], 20[ ]:        
 
           
 
            less outstanding principal amount of AppliedTheory Notes to the
extent of qualified escrowed cash        
 
           
 
                 Calculation of clause (x)     $  
 
           
 
            to (y) Consolidated EBITDA:        
 
            Consolidated Net Income for such period        
 
           
 
            adjusted by adding thereto, in each case only to the extent (and in
the same proportion) deducted in determining such Consolidated Net Income and
without duplication (and with respect to the portion of Consolidated Net Income
attributable to any Subsidiary of Borrower only if a corresponding amount would
be permitted at the date of determination to be distributed to Borrower by such
Subsidiary without prior approval (that has not been obtained)        
 
            (a) Consolidated Interest Expense for such period (as calculated in
item II below),        
 
           
 
            (b) Consolidated Amortization Expense for such period,        
 
           
 
            (c) Consolidated Depreciation Expense for such period,        
 
           
 
            (d) Consolidated Tax Expense for such period,        
 
           
 
            (e) costs and expenses directly incurred in connection with the
Original Transactions and the Current Transactions,        
 
           
 
            (f) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period,    
   
 
           
 
            (g) non-cash stock based compensation expense incurred in connection
with any options or restricted stock issued by Borrower in any Fiscal Year in
connection with Borrower’s stock incentive plan,        
 
           

 



--------------------------------------------------------------------------------



 



              (h) employee severance expenses,        
 
           
 
            (i) non-cash impairment charges taken in respect of leases of real
property and any related improvements thereto, and        
 
           
 
            (j) expenses or charges incurred in connection with any proposed
acquisition or financing transaction, in each case, which is not consummated.  
     
 
           
 
            subtracting therefrom the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period.  
     
 
           
 
            Consolidated EBITDA   $    
 
           
 
            Other than for purposes of calculating Excess Cash Flow,
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition (including, without limitation, the netASPx
Acquisition) and Asset Sales (other than any dispositions in the ordinary course
of business) consummated at any time on or after the first day of the Test
Period and prior to the date of determination as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.        
 
            II. Consolidated Interest Expense:        
 
           
 
  the total consolidated interest expense of Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP        
 
           
 
           
 
  plus, without duplication        
 
           
 
  (i) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;        
 
           
 
           
 
  (ii) commissions, discounts and other fees and charges owed by Borrower or any
of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;        
 
           
 
           

-2-



--------------------------------------------------------------------------------



 



             
 
  (iii) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;        
 
           
 
           
 
  (iv) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of its Subsidiaries to the extent such contributions are
used by such plan or trust to pay interest or fees to any person (other than
Borrower or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust for such period;        
 
           
 
           
 
  (v) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;        
 
           
 
           
 
  (vi) the interest portion of any deferred payment obligations of Borrower or
any of its Subsidiaries for such period;        
 
           
 
           
 
  (vii) all interest on any Indebtedness of Borrower or any of its Subsidiaries
of the type described in clause (f) or (k) of the definition of “Indebtedness”
as set forth in the Credit Agreement for such period;        
 
           
 
           
 
  provided that (a) to the extent directly related to the Original Transactions
and the netASPx Transactions, debt issuance costs, debt discount or premium and
other financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense and (b) Consolidated Interest Expense shall be
calculated after giving effect to Hedging Agreements (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements.        
 
           
 
  Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished in connection with the Original Transactions and the Current
Transactions, any Permitted Acquisitions and Asset Sales (other than any
dispositions in the ordinary course of business) as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period.        
 
           
 
  Consolidated Indebtedness less AppliedTheory Notes to the extent of qualified
escrowed amounts to Consolidated EBITDA     [   ]:1.00
 
           
 
  Covenant Requirement     No more than [   ]:1.00
 
           

-3-



--------------------------------------------------------------------------------



 



              (B) Section 6.10(b). Minimum Consolidated Fixed Charge Coverage
Ratio        
 
            The ratio of:        
 
            (x) Consolidated EBITDA for the four quarter period ended [   ],
20[   ] (as set forth in item A(I)(y) above).     $  
 
           
 
            to (y) Consolidated Fixed Charges:        
 
           
 
           
 
  for any period, the sum, without duplication of:        
 
           
 
  (a) Consolidated Interest Expense of Borrower and its Subsidiaries (as set
forth in item I(B) above) (provided that if such period ends on or prior to
July 31, 2008, the amount of such interest expense shall be determined on an
Annualized Basis)        
 
           
 
           
 
  (b) the aggregate amount of Capital Expenditures for such period (other than
to the extent financed by Excluded Issuances or to the extent made with
Permitted UK Datasite Buildout Indebtedness);        
 
           
 
           
 
  (c) all cash payments in respect of income taxes made during such period (net
of any cash refund in respect of income taxes actually received during such
period);        
 
           
 
           
 
  (d) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations, but excluding such amortization payments on Indebtedness incurred
to finance Capital Expenditures included in clause (b) above in such period or
any prior period) of Borrower and its Subsidiaries for such period (as
determined on the first day of the respective period) (provided that if such
period ends on or prior to April 30, 2008, the amount of such Indebtedness
scheduled to be paid or prepaid shall be determined on an Annualized Basis);    
   
 
           
 
           
 
  (e) the product of (i) all dividend payments on any series of Disqualified
Capital Stock of Borrower or any of its Subsidiaries (other than dividend
payments to Borrower or any of its Subsidiaries) multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Borrower and its
Subsidiaries, expressed as a decimal; and        
 
           

-4-



--------------------------------------------------------------------------------



 



             
 
  (f) the product of (i) all cash dividend payments on any Preferred Stock
(other than Disqualified Capital Stock) of Borrower or any of its Subsidiaries
(other than dividend payments to Borrower or any of its Subsidiaries) multiplied
by (ii) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of Borrower and its Subsidiaries, expressed as a decimal.        
 
           
 
            Consolidated Fixed Charges     $  
 
           
 
           
 
       Consolidated EBITDA to Consolidated Fixed Charges     [     ]:1.00
 
           
 
       Covenant Requirement     Greater than or equal to [   ]:1.00

-5-



--------------------------------------------------------------------------------



 



              (C) Section 6.10(c). Maximum Capital Expenditures        
 
           
 
  Capital Expenditures made during such fiscal year,     $  
 
           
 
           
 
  less (x) the difference between the amount Capital Expenditures made in the
immediately preceding fiscal year and the maximum amount of Capital Expenditures
permitted for such immediately preceding fiscal year (not exceeding 50% of such
maximum amount (without giving effect to any adjustments to the maximum amount
as set forth in footnote 2 below and clause (z) to the proviso to
Section 6.10(c) to the Credit Agreement))1        
 
           
 
           
 
  Capital Expenditures     $  
 
           
 
           
 
  Covenant Requirement2     No more than $[   ]

 

1   In determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover).   2   The
covenant requirement for the maximum amount set of Capital Expenditures set
forth in the table in Section 6.10(c) of the Credit Agreement above for any
period (i) may be increased by the amount of Net Cash Proceeds of Excluded
Issuances designated for Capital Expenditures for such period during such period
and (ii) shall be exclusive of any Capital Expenditures to the extent made with
Permitted UK Datasite Buildout Indebtedness

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 2

              (A) Excess Cash Flow Calculation:        
 
            Consolidated EBITDA for fiscal year ended [     ], 20 [   ] (as set
forth in item A(I)(y) to Schedule 1 above)     $  
 
           
 
            minus, without duplication:        
 
           
 
  (a) Debt Service for such Excess Cash Flow Period;        
 
           
 
           
 
  (b) any prepayments of Term Loans, and any prepayments of Revolving Loans to
the extent accompanied by corresponding permanent reductions in the Revolving
Commitments, during such Excess Cash Flow Period, in each case other than (i)
any voluntary prepayments and (ii) amounts already reflected in Debt Service;  
     
 
           
 
           
 
  (c) Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash;        
 
           
 
           
 
  (d) Capital Expenditures that Borrower or any of its Subsidiaries shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of Borrower and
certifying that such Capital Expenditures will be made in the following Excess
Cash Flow Period        
 
           
 
           
 
  (e) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e) and (i) of the Credit Agreement (other than
investments made with Excluded Issuances);        
 
           
 
           
 
  (f) taxes of Borrower and its Subsidiaries that were paid in cash during such
Excess Cash Flow Period or will be paid within six months after the end of such
Excess Cash Flow Period and for which reserves have been established;        
 
           
 
           
 
  (g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;        
 
           

-7-



--------------------------------------------------------------------------------



 



             
 
  (h) losses excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof (and as set forth in
item A(I)(y) above) that are paid in cash during such Excess Cash Flow Period;
and        
 
           
 
           
 
  (i) to the extent added to determine Consolidated EBITDA, all items that did
not result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period; and        
 
           
 
           
 
  (j) the aggregate amount of Permitted Acquisitions (including, without
limitation, the netASPx Acquisition) made in cash during such period pursuant to
Section 6.07(e);        
 
           
 
            provided that any amount deducted pursuant of any of the foregoing
clauses that will be paid after the close of such Excess Cash Flow Period shall
not be deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:        

             
 
  (i) the difference, if positive, of the amount of Net Working Capital at the
end of the prior Excess Cash Flow Period (or the beginning of the Excess Cash
Flow Period in the case of the first Excess Cash Flow Period) over the amount of
Net Working Capital at the end of such Excess Cash Flow Period;        
 
           
 
           
 
  (ii) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure or Permitted
Acquisition (including, without limitation, the netASPx Acquisition);        
 
           
 
           
 
  (iii) to the extent any permitted Capital Expenditures referred to in clause
(d) above do not occur in the Excess Cash Flow Period specified in the
certificate of Borrower provided pursuant to clause (d) above, such amounts of
Capital Expenditures that were not so made in the Excess Cash Flow Period
specified in such certificates;        
 
           
 
           
 
  (iv) any return on investments received in cash (other than from a Subsidiary)
during such period, which investments were made pursuant to Section 6.04(e) or
(i) of the Credit Agreement (other than investments made from Excluded
Issuances);        
 
           

-8-



--------------------------------------------------------------------------------



 



             
 
  (v) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d), (e) or (f) of the Credit Agreement);        
 
           
 
           
 
  (vi) if deducted in the computation of Consolidated EBITDA, interest income;
and        
 
           
 
           
 
  (vii) to the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by Borrower or any of its Subsidiaries
on a consolidated basis during such Excess Cash Flow Period.        
 
           
 
            Excess Cash Flow        
 
           

-9-



--------------------------------------------------------------------------------



 



EXHIBIT E
[Form of]
INTEREST ELECTION REQUEST
Canadian Imperial Bank of Commerce,
acting through its New York Agency,
   as Administrative Agent
300 Madison Avenue
New York, New York 10017
Attention: [                    ]
[Date]
Re: [Borrower]
Ladies and Gentlemen:
     This Interest Election Request is delivered to you pursuant to Section 2.08
of the Credit Agreement dated as of June 8, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among NaviSite, Inc., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, CIBC WORLD MARKETS CORP., as sole lead arranger (in
such capacity, “Sole Lead Arranger”), documentation agent (in such capacity,
“Documentation Agent”) and bookrunner (in such capacity, “Bookrunner”), CIT
LENDING SERVICES CORPORATION, as syndication agent (in such capacity,
“Syndication Agent”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as issuing bank (in such capacity, “Issuing Bank”),
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and Issuing Bank.
     Borrower hereby requests that on [                    ]1 (the “Interest
Election Date”),

  1.   $[                    ] of the presently outstanding principal amount of
the Loans originally made on [                    ],     2.   and all presently
being maintained as [ABR Loans] [Eurodollar Loans],

 

1    Shall be a Business Day that is (a) the date hereof in the case of a
conversion into ABR Loans to the extent this Interest Election Request is
delivered to the Administrative Agent prior to 11:00 a.m., New York City time on
the date hereof, otherwise the Business Day following the date of delivery
hereof, and (b) three Business Days following the date hereof in the case of a
conversion into/continuation of LIBOR Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 11:00 a.m. New York
City time on the date hereof, otherwise the fourth Business Day following the
date of delivery hereof, in each case.

E-1



--------------------------------------------------------------------------------



 



  3.   be [converted into] [continued as],     4.   [LIBOR Loans having an
Interest Period of [one/two/three/six[/nine/twelve] months] [ABR Loans].

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
     (b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]

E-2



--------------------------------------------------------------------------------



 



     Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

            NAVISITE, INC.
      By:           Name:           Title:      

E-3



--------------------------------------------------------------------------------



 



         

EXHIBIT F
[Form of]
JOINDER AGREEMENT
     Reference is made to the Credit Agreement, dated as of June 8, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NaviSite, Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, CIBC WORLD MARKETS CORP., as sole lead arranger
(in such capacity, “Sole Lead Arranger”), documentation agent (in such capacity,
“Documentation Agent”) and bookrunner (in such capacity, “Bookrunner”), CIT
LENDING SERVICES CORPORATION, as syndication agent (in such capacity,
“Syndication Agent”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as issuing bank (in such capacity, “Issuing Bank”),
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and Issuing Bank.
W I T N E S S E T H:
     WHEREAS, the Guarantors have entered into the Credit Agreement and the
Security Agreement in order to induce the Lenders to make the Loans and the
Issuing Bank to issue Letters of Credit to or for the benefit of Borrower;
     WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, each
Subsidiary that was not in existence on the date of the Credit Agreement is
required to become a Guarantor under the Credit Agreement by executing a Joinder
Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Credit Agreement in order to
induce the Lenders to make additional Revolving Loans and the Issuing Bank to
issue Letters of Credit and as consideration for the Loans previously made and
Letters of Credit previously issued.
     NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New
Guarantor hereby agree as follows:
     1. Guarantee. In accordance with Section 5.11(b) of the Credit Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
     2. Representations and Warranties. The New Guarantor hereby (a) agrees to
all the terms and provisions of the Credit Agreement applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to [each of] the schedules to the Credit Agreement
applicable to it.
     3. Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or

F-1



--------------------------------------------------------------------------------



 



unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     4. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.
     5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
     6. Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.
     7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

F-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

            [NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:
        CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York Agency,
as
Administrative Agent and Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

F-3



--------------------------------------------------------------------------------



 



         

[Note: Schedules to be attached.]

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
[Form of]
LANDLORD WAIVER AND CONSENT AGREEMENT
     This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as
of [mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for
the benefit of CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York
agency, as collateral agent for the benefit of the Secured Parties (“Lenders”)
(in such capacity, “Collateral Agent”).
          RECITALS:
     WHEREAS, Landlord is the record title holder and owner of the real property
described on Exhibit A annexed hereto (the “Premises”);
     WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession
of and occupies all or a portion of the property described on Exhibit A;
     WHEREAS, Tenant’s interest in the Premises arises under the lease agreement
(the “Lease”) more particularly described on Exhibit B annexed hereto, pursuant
to which Landlord has rights, upon the terms and conditions set forth therein,
to take possession of, and otherwise assert control over, the Premises;
     WHEREAS, reference is made to that certain Credit Agreement, dated as of
June [ ], 2007 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among NAVISITE, INC., a Delaware
corporation (“Company”), the Subsidiary Guarantors, the Lenders, CIBC WORLD
MARKETS CORP., as sole lead arranger, documentation agent and bookrunner, CIT
LENDING SERVICES CORPORATION, as syndication agent, and Collateral Agent, as
issuing bank, as administrative agent and collateral agent for the Secured
Parties and the Issuing Bank pursuant to which Tenant has executed a security
agreement, mortgages, deeds of trust, deeds to secure debt and assignments of
rents and leases, and other collateral documents in relation to the Credit
Agreement;
     WHEREAS, Tenant’s repayment of the extensions of credit made by Lenders
under the Credit Agreement will be secured, in part, by all personal property,
inventory, accounts, goods, machinery, equipment, furniture and fixtures
(together with all additions, substitutions, replacements and improvements to,
and proceeds of, the foregoing, collectively, the “Collateral”); and
     WHEREAS, Collateral Agent has requested that Landlord execute this
Agreement as a condition to the extension of credit to Tenant under the Credit
Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents and warrants to, and covenants and
agrees with, Collateral Agent as follows:

G-1



--------------------------------------------------------------------------------



 



     1. Landlord hereby (a) waives and releases unto Collateral Agent and its
successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Landlord against the Collateral, and any and all other claims, liens and
demands of every kind which it now has or may hereafter have against the
Collateral, and (b) agrees that any rights it may have in or to the Collateral,
no matter how arising (to the extent not effectively waived pursuant to clause
(a) of this paragraph, shall be second and subordinate to the rights of
Collateral Agent in respect thereof. Landlord acknowledges that the Collateral
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Premises.
     2. Landlord certifies that (a) Landlord is the landlord under the Lease,
(b) the Lease is in full force and effect and has not been amended, modified, or
supplemented except as set forth on Exhibit B annexed hereto, (c) to the
knowledge of Landlord, there is no defense, offset, claim or counterclaim by or
in favor of Landlord against Tenant under the Lease or against the obligations
of Landlord under the Lease, (d) no notice of default has been given under or in
connection with the Lease which has not been cured, and Landlord has no
knowledge of the occurrence of any other default under or in connection with the
Lease, and (e) except as disclosed to Collateral Agent, no portion of the
Premises is encumbered in any way by any deed of trust or mortgage lien or
ground or superior lease.
     3. Landlord consents to the installation or placement of the Collateral on
the Premises, and Landlord grants to Collateral Agent a license to enter upon
and into the Premises to do any or all of the following with respect to the
Collateral: assemble, have appraised, display, remove, maintain, prepare for
sale or lease, repair, transfer, or sell (at public or private sale). In
entering upon or into the Premises, Collateral Agent hereby agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, liabilities, costs and expenses incurred by Landlord caused solely by
Collateral Agent’s entering upon or into the Premises and taking any of the
foregoing actions with respect to the Collateral. Such costs shall be limited to
any damage to the Premises made by Collateral Agent in severing and/or removing
the Collateral therefrom and will not include any consequential damages.
Collateral Agent shall not be liable for any diminution in value of the Premises
caused by the absence of Collateral actually removed or by the need to replace
the Collateral after such removal.
     4. Landlord agrees that it will not prevent Collateral Agent or its
designee from entering upon the Premises at all reasonable times to inspect or
remove the Collateral. In the event that Landlord has the right to, and desires
to, obtain possession of the Premises (either through expiration of the Lease or
termination thereof due to the default of Tenant thereunder), Landlord will
deliver notice (the “Landlord’s Notice”) to Collateral Agent to that effect.
Within the 120-day period after Collateral Agent receives the Landlord’s Notice
(the “Standstill Period”), Collateral Agent shall have the right, but not the
obligation, to cause the Collateral to be removed from the Premises. During such
120-day period, Landlord will not remove the Collateral from the Premises nor
interfere with Collateral Agent’s actions in removing the Collateral from the
Premises or Collateral Agent’s actions in otherwise enforcing its security
interest in the Collateral. Upon the request of Collateral Agent made on or
prior to the end of the Standstill Period, Landlord agrees to enter into a new
lease with Collateral Agent (or its nominee) on the same terms and conditions as
the Lease provided Collateral Agent has theretofore cured all monetary defaults
(if any) under the Lease. Collateral Agent shall have the

G-2



--------------------------------------------------------------------------------



 



right, but not the obligation, during the Standstill Period, to cure any such
default and Landlord shall accept any such cure by Collateral Agent or Lessee.
If, during the Standstill Period, Collateral Agent or Lessee or any other Person
cures any such default, then Landlord shall rescind the notice of default.
Notwithstanding anything to the contrary in this paragraph, Collateral Agent
shall at no time have any obligation to remove the Collateral from the Premises.
     5. In the event of a termination, disaffirmance or rejection of the Lease
for any reason, including, without limitation, pursuant to any laws (including
any bankruptcy or other insolvency laws) by Tenant or the termination of the
Lease for any reason by Landlord, Landlord will give the Collateral Agent the
right, within sixty (60) days of such event, provided all monetary defaults
under the Lease have been cured, to enter into a new lease of the Premises, in
the name of the Collateral Agent (or a designee to be named by the Collateral
Agent at the time), for the remainder of the term of the Lease and upon all of
the terms and conditions thereof, or, if the Collateral Agent shall elect not to
exercise such right (such election to be made by Collateral Agent at its sole
discretion).
     6. Notwithstanding any provision to the contrary contained in the Lease,
any acquisition of Tenant’s interest by Collateral Agent, its nominee, or the
purchaser at any foreclosure sale conducted by Collateral Agent shall not create
a default under, or require Landlord’s consent under, the Lease.
     7. The terms and provisions of this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Premises) and Collateral Agent. Landlord
will disclose the terms and conditions of this Agreement to any purchaser or
successor to Landlord’s interest in the Premises.
     8. Landlord shall send to Collateral Agent a copy of any notice of default
under the Lease sent by Landlord to Tenant. In addition, Landlord shall send to
Collateral Agent a copy of any notice received by Landlord of a breach or
default under any other lease, mortgage, deed of trust, security agreement or
other instrument to which Landlord is a party which may affect Landlord’s rights
in, or possession of, the Premises.
     9. All notices to Collateral Agent under this Agreement shall be in writing
and sent to Collateral Agent at its address set forth on the signature page
hereof by telefacsimile, by United States mail, or by overnight delivery
service.
     10. The provisions of this Agreement shall continue in effect until
Landlord shall have received Collateral Agent’s written certification that all
amounts advanced under the Credit Agreement have been paid in full.
     11. This Agreement and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the internal laws of the State of New York, without regard to conflicts of laws
principles.
[Remainder of page intentionally left blank]

G-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

            [NAME OF LANDLORD]
      By:           Name:           Title:                            
                                                              

                                                                                

                                                                                
Attention:

Telecopier:
                       

     By its acceptance hereof, as of the day and year first set forth above,
Collateral Agent agrees to be bound by the provisions hereof.

            CANADIAN IMPERIAL BANK OF
COMMERCE, acting through its New
York agency, as Collateral Agent
      By:           Name:           Title:                            
                                                              

                                                                                

                                                                                
Attention:

Telecopier:
                     

G-4



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO
LANDLORD WAIVER AND CONSENT
Legal Description of Premises:

G-5



--------------------------------------------------------------------------------



 



EXHIBIT B TO
LANDLORD WAIVER AND CONSENT
Description of Lease:

G-6



--------------------------------------------------------------------------------



 



EXHIBIT H
[Form of]
LC REQUEST [AMENDMENT]
Dated (1)
     Canadian Imperial Bank of Commerce, acting through its New York agency, as
Administrative Agent under the Credit Agreement (as amended, modified or
supplemented from time to time, the “Credit Agreement”), dated as of June 8,
2007, among NaviSite, Inc., the Subsidiary Guarantors, the Lenders from time to
time party thereto, CIBC World Markets Corp., as Sole Lead Arranger,
Documentation Agent and Bookrunner, CIT Lending Services Corporation, as
Syndication Agent and Canadian Imperial Bank of Commerce, acting through its New
York agency, as Administrative Agent and Issuing Bank for the Lenders and as
Collateral Agent for the Secured Parties and the Issuing Bank,
300 Madison Avenue
New York, New York 10017
Attention: [                              ]
[Name and Address of Issuing Bank
if different from Administrative Agent]
Ladies and Gentlemen:
     We hereby request that [name of proposed Issuing Bank], as Issuing Bank
under the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
[Standby] [Commercial] Letter of Credit for the account of the undersigned(2) on
(3) (the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of (4). [Such Letter of Credit was originally issued on
[date].] The requested Letter of Credit [shall be] [is] denominated in [Dollars]
[Alternate Currency].
     For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.
 

1   Date of LC Request.   2   Note that if the LC Request is for the account of
a Subsidiary, Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account or in favor
of any Subsidiary.   3   Date of Issuance [Amendment] [Renewal] [Extension]
which shall be at least five Business Days after the date of this LC Request, if
this LC Request is delivered to the Issuing Bank by 11:00 a.m., New York City
time (or such shorter period as is acceptable to the Issuing Bank).   4  
Aggregate initial stated amount [and currency] of Letter of Credit.

H-1



--------------------------------------------------------------------------------



 



     The beneficiary of the requested Letter of Credit [will be] [is] (5), and
such Letter of Credit [will be] [is] in support of (6) and [will have] [has] a
stated expiration date of (7). [Describe the nature of the amendment, renewal or
extension.]
     We hereby certify that:
     (1) [Each of Borrower and each other Loan Party is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed, and, as of today and at the
time of and immediately after giving effect to the [issuance] [amendment]
[renewal] [extension] of the Letter of Credit requested herein, no Default has
or will have occurred and be continuing.
     (2) Each of the representations and warranties made by any Loan Party set
forth in any Loan Document are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.
     (3) After giving effect to the request herein, the LC Exposure will not
exceed the LC Commitment and the total Revolving Exposures will not exceed [the
lesser of (A)] the total Revolving Commitments [and (B) the total Revolving
Commitments multiplied by the Borrowing Base then in effect].
     Copies of all relevant documentation with respect to the supported
transaction are attached hereto.

            [                                                               ]
      By:           Name:           Title:        

 

5   Insert name and address of beneficiary.   6   Insert description of the
obligation to which it relates in the case of Standby Letters of Credit and a
description of the commercial transaction which is being supported in the case
of Commercial Letters of Credit.   7   Insert last date upon which drafts may be
presented which may not be later than (i) in the case of a Standby Letter of
Credit, (x) the date which is one year after the date of the issuance of such
Standby Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is 180 days after the date of issuance of such Commercial Letter of
Credit (or, in the case of any renewal or extension thereof, 180 days after such
renewal or extension) and (y) the Letter of Credit Expiration Date.

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
[Form of]
LENDER ADDENDUM
     Reference is made to the Amended and Restated Credit Agreement dated as of
September 12, 2007 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
amending and restating the Credit Agreement dated as of June 8, 2007 among
NaviSite, Inc., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, CIBC
WORLD MARKETS CORP., as sole lead arranger (in such capacity, “Sole Lead
Arranger”), documentation agent (in such capacity, “Documentation Agent”) and
bookrunner (in such capacity, “Bookrunner”), CIT LENDING SERVICES CORPORATION,
as syndication agent (in such capacity, “Syndication Agent”), and CANADIAN
IMPERIAL BANK OF COMMERCE, acting through its New York agency, as issuing bank
(in such capacity, “Issuing Bank”), administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and collateral agent (in such capacity,
“Collateral Agent”) for the Secured Parties and Issuing Bank.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Effective Date.
     THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.

I-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this            day of [               ], 200[ ].

              ,       as a Lender
[Please type legal name of Lender above]
      By:           Name:           Title:             [If second signature is
necessary:]
      By:           Name:           Title:      

I-2



--------------------------------------------------------------------------------



 



         

Accepted and agreed:
NAVISITE, INC.

                By:         Name:         Title:         CANADIAN IMPERIAL BANK
OF COMMERCE,
acting through its New York Agency, as
Collateral Agent
    By:         Name:         Title:               By:         Name:        
Title:      

I-3



--------------------------------------------------------------------------------



 



         

Schedule 1
COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:                                                    
 
  Notice Address:                                                    
 
                                                       
 
                                                       
 
  Attention:                                                    
 
  Telephone:                                                    
 
  Facsimile:                                                    
 
           
2.
  Commitment:                                                    

I-4



--------------------------------------------------------------------------------



 



EXHIBIT J-1
[Form of]
TERM NOTE

     
$                            
  New York, New York
 
  [Date]

     FOR VALUE RECEIVED, the undersigned, NaviSite, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of
[                                   ] (the “Lender”) on the Term Loan Maturity
Date (as defined in the Credit Agreement referred to below) in lawful money of
the United States and in immediately available funds, the principal amount of
                    DOLLARS ($                    ), or, if less, the aggregate
unpaid principal amount of all Term Loans of the Lender outstanding under the
Credit Agreement referred to below, which sum shall be due and payable in such
amounts and on such dates as are set forth in the Credit Agreement. Borrower
further agrees to pay interest in like money at such office specified in
Section 2.14 of the Credit Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.06 of such Credit Agreement.
     The holder of this Note may endorse and attach a schedule to reflect the
date, Type and amount of each Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of June 8, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Subsidiary Guarantors, the Lenders, CIBC WORLD MARKETS CORP, as sole lead
arranger, documentation agent and bookrunner, CIT LENDING SERVICES CORPORATION,
as syndication agent and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as administrative agent for the Lenders, collateral agent for
the Secured Parties and Issuing Bank and is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.
     This Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

J-1-1



--------------------------------------------------------------------------------



 



     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

J-1-2



--------------------------------------------------------------------------------



 



            NAVISITE, INC.,
      as Borrower
      By:           Name:           Title:      

J-1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT J-2
[Form of]
REVOLVING NOTE

     
$                             
  New York, New York
 
  [Date]

     FOR VALUE RECEIVED, the undersigned, NaviSite, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of
[                                             ] (the “Lender”) on the Revolving
Maturity Date (as defined in the Credit Agreement referred to below), in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a)                      DOLLARS ($                    )
and (b) the aggregate unpaid principal amount of all Revolving Loans of the
Lender outstanding under the Credit Agreement referred to below. Borrower
further agrees to pay interest in like money at such office specified in
Section 2.14 of the Credit Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.06 of such Credit Agreement.
     The holder of this Note may endorse and attach a schedule to reflect the
date, Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of June 8, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Subsidiary Guarantors, the Lenders, CIBC WORLD MARKETS CORP, as sole lead
arranger, documentation agent and bookrunner, CIT LENDING SERVICES CORPORATION,
as syndication agent and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as administrative agent for the Lenders, collateral agent for
the Secured Parties and Issuing Bank and is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.
     This Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

J-2-1



--------------------------------------------------------------------------------



 



     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

J-2-2



--------------------------------------------------------------------------------



 



            NAVISITE, INC.,
      as Borrower
      By:           Name:           Title:        

J-2-3



--------------------------------------------------------------------------------



 



EXHIBIT K-1
[Form of]
PERFECTION CERTIFICATE
     Reference is hereby made to (i) that certain Security Agreement dated as of
June 8, 2007 (the “Security Agreement”), between Navisite, Inc., a Delaware
corporation (“Borrower”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Amended and Restated Credit Agreement dated as of September [ ], 2007
(the “Credit Agreement”) among the Company, the Guarantors, certain other
parties thereto and Canadian Imperial Bank of Commerce, as Collateral Agent (in
such capacity, the “Collateral Agent”). Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement.
     As used herein, the term “Companies” means Borrower and each of its
Subsidiaries.
     The undersigned hereby certify to the Collateral Agent as follows:
     1. Names.
     (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
     (b) Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
     (c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between April 19, 2002 and the date hereof. Except
as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.
     2. Current Locations. The chief executive office of each Company is located
at the address set forth in Schedule 2 hereto.
     3. Locations in Arizona. (a) Set forth in Schedule 3(a) are all locations
in Arizona where each Company maintains a place of business or any Collateral or
any books or records relating to any Collateral.
     (b) Set forth in Schedule 3(b) hereto are the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, located in Arizona which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment.
     (c) Set forth in Schedule 3(c) is the information required by Schedule 3(a)
and Schedule 3(b) with respect to each location or place of business previously
maintained by each Company at any time during the past four months in Arizona.
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral has been originated by each Company

K-1-1



--------------------------------------------------------------------------------



 



in the ordinary course of business or consists of goods which have been acquired
by such Company in the ordinary course of business from a person in the business
of selling goods of that kind.
     5. File Search Reports. Attached hereto as Schedule 5 is a true and
accurate summary of file search reports from (A) the Uniform Commercial Code
filing offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral and (B) each filing officer in each
real estate recording office identified on Schedule 8 with respect to real
estate on which Collateral consisting of fixtures is or is to be located. A true
copy of each financing statement, including judgment and tax liens, bankruptcy
and pending lawsuits or other filing identified in such file search reports has
been delivered to the Collateral Agent.
     6. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 relating to the Security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 7 hereof.
     7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Pledged Collateral (as defined in the
Security Agreement) granted to the Collateral Agent pursuant to the Collateral
Documents. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Collateral Agent pursuant to the Collateral Documents.
     8. Real Property. (a) Attached hereto as Schedule 8(a) is a list of all
(i) real property owned, leased or otherwise held by each Company (all of which,
in the case of such property located in the United States, referred to as
“Mortgaged Property”) as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 8(b) attached hereto: (i) no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 8(a) and
(ii) no Company has any Leases which require the consent of the landlord, tenant
or other party thereto to the Transactions.
     (b) Attached hereto as Schedule 8(c) is a list of all water rights owned or
used by the Companies in connection with the operation of any Mortgaged
Property.
     9. Termination Statements. Attached hereto as Schedule 9(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto with respect to each
Lien described therein.
     10. Stock Ownership and Other Equity Interests. Attached hereto as Schedule
10(a) is a true and correct list of each of all of the authorized, and the
issued and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 10(b) is each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made.

K-1-2



--------------------------------------------------------------------------------



 



     11. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 11
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company as of September [ ], 2007, including all intercompany notes between or
among any two or more Companies or any of their Subsidiaries.
     12. Intellectual Property. (a) Attached hereto as Schedule 12(a) is a
schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, and all other
Patents, Patent Licenses, Trademarks and Trademark Licenses, including the name
of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by each Company. Attached hereto
as Schedule 12(b) is a schedule setting forth all of each Company’s United
States Copyrights and Copyright Licenses (each as defined in the Security
Agreement), and all other Copyrights and Copyright Licenses, including the name
of the registered owner and the registration number of each Copyright or
Copyright License owned by each Company.
     (b) Attached hereto as Schedule 12(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office are
the filings necessary to preserve, protect and perfect the security interests in
the United States Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth on Schedule 12(a) and
Schedule 12(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.
     13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company, including a brief description thereof.
     14. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account.
     15. Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.
     16. Motor Vehicles. Attached hereto as Schedule 16 is a true and correct
list of all motor vehicles (covered by certificates of title or ownership)
valued at over $50,000 and owned by each Company, and the owner and approximate
value of such motor vehicles.
[The Remainder of this Page has been intentionally left blank]

K-1-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as
of this ___day of                                 , 2007.

            NAVISITE, INC.
      By:           Name:           Title:           [Each of the Guarantors]
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

Schedule 1(a)
Legal Names, Etc.

                                                      Registered Organization  
          Federal Taxpayer         Legal Name   Type of Entity     (Yes/No)    
Organizational Number1     Identification Number     State of Formation        
                       
 
                                       

 

1          If none, so state.

-5-



--------------------------------------------------------------------------------



 



Schedule 1(b)
Prior Organizational Names

                  Company/Subsidiary   Prior Name     Date of Change            
   
 
               

-6-



--------------------------------------------------------------------------------



 



Schedule 1(c)
Changes in Corporate Identity; Other Names

                                                                             
List of All Other                                       Names Used on Any      
                                Filings with the                                
      Internal Revenue       Corporate Name of                            
Service During Past   Company/Subsidiary   Entity     Action     Date of Action
    State of Formation     Five Years  
 
                                       
 
                                       

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

-7-



--------------------------------------------------------------------------------



 



Schedule 2
Chief Executive Offices

                          Company/Subsidiary   Address     County     State    
                   
 
                       

-8-



--------------------------------------------------------------------------------



 



Schedule 3(a)
Location of Places of Business, Collateral and Books and Records in Arizona

                          Company/Subsidiary   Address     County     State    
                   
 
                       

-9-



--------------------------------------------------------------------------------



 



Schedule 3(b)
Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary in Arizona

                                      Name of Entity in                        
Possession of                         Collateral/Capacity of such    
Address/Location of               Company/Subsidiary   Entity     Collateral    
County     State  
 
                               

-10-



--------------------------------------------------------------------------------



 



Schedule 3(c)
Prior Locations Maintained by Company/Subsidiaries in Arizona

                          Company/Subsidiary   Address     County     State  
 
                       

-11-



--------------------------------------------------------------------------------



 



Schedule 4
Transactions Other Than in the Ordinary Course of Business

                  Company/Subsidiary   Description of Transaction Including
Parties Thereto     Date of Transaction  
 
               

-12-



--------------------------------------------------------------------------------



 



Schedule 5
File Search Reports

                          Company/Subsidiary   Search Report dated     Prepared
by     Jurisdiction  
 
                       

     See attached.

-13-



--------------------------------------------------------------------------------



 



Schedule 6
Copy of Financing Statements To Be Filed
     See attached.

-14-



--------------------------------------------------------------------------------



 



Schedule 7
Filings/Filing Offices

                                      Applicable Collateral                    
Document                     [Mortgage, Security         Type of Filing2  
Entity     Agreement or Other]     Jurisdictions  
 
                       

 

2    UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

-15-



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                                                              Description      
                                Landlord /   of Lease or                        
          Owned,   Owner if   Other                               Common  
Leased   Leased or   Documents       Improvements       To be       Option to  
    Name and   or Other   Other   Evidencing   Purpose   Located on   Legal  
Encumbered   Filing Office   Purchase/Right   Entity of Record   Address  
Interest   Interest   Interest   /Use   Real Property   Description   by
Mortgage   for Mortgage   of First Refusal                                      
          [ ]   [ ]   [ ]   [ ]   [ ]   [ ]   [ ]  
[SEE EXHIBIT A-[ ] ATTACHED HERETO]
  [YES/NO]   [ ]   [YES/NO]

-16-



--------------------------------------------------------------------------------



 



Schedule 8(b)
Required Consents; Company Held Landlord’s/ Grantor’s Interests
I. Landlord’s / Grantor’s Consent Required
1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].
II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest
1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE COMPANY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

-17-



--------------------------------------------------------------------------------



 



Schedule 8(c)
Water Rights
Attached hereto is a true copy of the current Water Rights owned or used by any
Company in Connection with the operation of any Mortgaged Property.
[ ]

-18-



--------------------------------------------------------------------------------



 



Schedule 9(a)
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

-19-



--------------------------------------------------------------------------------



 



Schedule 9(b)
Termination Statement Filings

                                          Debtor   Jurisdiction   Secured Party
  Type of Collateral   UCC-1 File Date   UCC-1 File Number

-20-



--------------------------------------------------------------------------------



 



Schedule 10
(a) Equity Interests of Companies and Subsidiaries

                                  Current Legal                 Entities Owned  
Record Owner   Certificate No.   No. Shares/Interest   Percent Pledged

(b) Other Equity Interests

-21-



--------------------------------------------------------------------------------



 



Schedule 11
Instruments and Tangible Chattel Paper
1. Promissory Notes:

                                  Entity   Principal Amount   Date of Issuance  
Interest Rate   Maturity Date



2.   Chattel Paper:

-22-



--------------------------------------------------------------------------------



 



Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   DESCRIPTION            
     

Applications:

                  APPLICATION         OWNER   NUMBER   DESCRIPTION              
   

Licenses:

                      REGISTRATION/ APPLICATION     LICENSEE   LICENSOR   NUMBER
  DESCRIPTION              

OTHER PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

-23-



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

UNITED STATES TRADEMARKS:
Registrations:

                      REGISTRATION             OWNER   NUMBER   TRADEMARK      
                   

Applications:

                      APPLICATION             OWNER   NUMBER   TRADEMARK        
                 

Licenses:

                          REGISTRATION/             LICENSEE   LICENSOR  
APPLICATION NUMBER   TRADEMARK                              

OTHER TRADEMARKS:
Registrations:

                      REGISTRATION             OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK                      

-24-



--------------------------------------------------------------------------------



 



Applications:

                      APPLICATION             OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK                      

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

-25-



--------------------------------------------------------------------------------



 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:

                    OWNER   TITLE   REGISTRATION NUMBER                        
 

Applications:

                    OWNER   APPLICATION NUMBER                              

Licenses:

                          REGISTRATION/ APPLICATION         LICENSEE   LICENSOR
  NUMBER   DESCRIPTION                      

OTHER COPYRIGHTS
Registrations:

                    OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER        
             

Applications:

                    OWNER   COUNTRY/STATE   APPLICATION NUMBER                  
       

Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

-26-



--------------------------------------------------------------------------------



 



Schedule 12(c)
Intellectual Property Filings

-27-



--------------------------------------------------------------------------------



 



Schedule 13
Commercial Tort Claims

-28-



--------------------------------------------------------------------------------



 



Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts

                  OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT
NUMBERS                      

-29-



--------------------------------------------------------------------------------



 



Schedule 15
Letter of Credit Rights

-30-



--------------------------------------------------------------------------------



 



Schedule 16
Motor Vehicles

-31-



--------------------------------------------------------------------------------



 



EXHIBIT K-2
[Form of]
PERFECTION CERTIFICATE SUPPLEMENT
     This Perfection Certificate Supplement, dated as of [            ], 200[ ]
is delivered pursuant to Section 5.13(b) of that Certain Amended and Restated
Credit Agreement dated as of September [ ], 2007 (the “Credit Agreement”) among
NAVISITE, INC. (“the Borrower”), the Subsidiary Guarantors, the Lenders party
thereto, CIBC WORLD MARKETS CORP., as Sole Lead Arranger, Documentation Agent,
and Bookrunner, CIT LENDING SERVICES CORPORATION as Syndication Agent, and
CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York agency, as
Issuing Bank and as Administrative Agent for the Lenders and as Collateral
Agent, (in such capacity, the “Collateral Agent”) for the Secured Parties and
the Issuing Bank. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement. As used herein, the term “Companies”
means Borrower and each of its Subsidiaries.
     The undersigned, the [            ] of the Borrowera, hereby certify (in my
capacity as [            ] and not in my individual capacity) to the Collateral
Agent and each of the other Secured Parties that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
     1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a
part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth
the exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
     (b) Except as listed on Schedule 1(b) attached hereto and made a part
hereof, set forth in Schedule 1(b) of the Prior Perfection Certificate is any
other corporate or organizational names each Company has had in the past five
years, together with the date of the relevant change.
     2. Current Locations. Except as listed on Schedule 2 attached hereto and
made a part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2 of the Prior Perfection Certificate.
     3. [Intentionally omitted].
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate, all of
 

a   Insert appropriate officers of Subsidiary Guarantors, as applicable.

K-2-1



--------------------------------------------------------------------------------



 



the Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
     5. [Intentionally omitted].
     6. UCC Filings. Except as listed on Schedule 6 attached hereto and made a
part hereof, the financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
relating to the Security Agreement or the applicable Mortgage, are set forth in
Schedule 6 of the Prior Perfection Certificate and are in the appropriate forms
for filing in the filing offices in the jurisdictions identified in Schedule 7
hereto and thereto.
     7. Schedule of Filings. Except as listed on Schedule 7 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 7
is a schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 6 and (ii) the appropriate filing
offices for the filings described in Schedule 14(c) hereto and thereto and
(iii) any other actions required to create, preserve, protect and perfect the
security interests in the Pledged Collateral (as defined in the Security
Agreement) granted to the Collateral Agent pursuant to the Collateral Documents.
No other filings or actions are required to create, preserve, protect and
perfect the security interests in the Pledged Collateral granted to the
Collateral Agent pursuant to the Collateral Documents.
     8. Real Property. Except as listed on Schedule 8(a) attached hereto and
made a part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list
of all real property owned or leased by each Company noting Mortgaged Property
as of the Closing Date and filing offices for Mortgages as of the Closing Date.
Except as described on Schedule 8(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 8(a) or
Schedule 8(a) of the Prior Perfection Certificate, other than those listed on
Schedule 8(b) of the Prior Perfection Certificate, and no Company has any Leases
which require the consent of the landlord, tenant or other party thereto to the
Transactions.
     9. Termination Statements. Except as listed on Schedule 9(a) attached
hereto and made a part hereof, Schedule 9(a) to the Prior Perfection Certificate
sets forth the duly authorized termination statements in the appropriate form
for filing in each applicable jurisdiction identified in Schedule 9(b) hereto
and thereto with respect to each Lien described therein.
     10. Stock Ownership and Other Equity Interests. Except as listed on
Schedule 10(a) attached hereto and made a part hereof, Schedule 10(a) to the
Prior Perfection Certificate is a true and correct list of each of all of the
authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Except as
set forth on Schedule 10(b) attached hereto and made a part hereof,
Schedule 10(b) to the Prior Perfection Certificate sets forth each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made.
     11. Instruments and Tangible Chattel Paper. Except as listed on Schedule 11
attached hereto and made a part hereof, Schedule 11 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of                     , 200[ ], including all intercompany
notes between or among any two or more Companies.

-2-



--------------------------------------------------------------------------------



 



     12. Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Company’s Patents, Patent
Licenses, Trademarks and Trademark Licenses (each as defined in the Security
Agreement) registered with the United States Patent and Trademark Office, and
all other Patents, Patent Licenses, Trademarks and Trademark Licenses, including
the name of the registered owner and the registration number of each Patent,
Patent License, Trademark and Trademark License owned by each Company. Except as
listed on Schedule 12(b) attached hereto and made a part hereof, Schedule 12(b)
to the Prior Perfection Certificate is a schedule setting forth all of each
Company’s United States Copyrights and Copyright Licenses (each as defined in
the Security Agreement), and all other Copyrights and Copyright Licenses,
including the name of the registered owner and the registration number of each
Copyright or Copyright License owned by each Company.
     (b) Except as listed on Schedule 12(c) attached hereto and made a part
hereof, attached to the Prior Perfection Certificate as Schedule 12(c) in proper
form for filing with the United States Patent and Trademark Office and United
States Copyright Office are the filings necessary to preserve, protect and
perfect the security interests in the United States Trademarks, Trademark
Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses set forth
on Schedule 12(a) and Schedule 12(b) hereto and thereto, including duly signed
copies of each of the Patent Security Agreement, Trademark Security Agreement
and the Copyright Security Agreement, as applicable.
     13. Commercial Tort Claims. Except as listed on Schedule 13 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 13 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement) held by each Company, including a brief description
thereof.
     14. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts (each as defined in
the Security Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.
     15. Letter-of-Credit Rights. Except as listed on Schedule 15 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 15 is a true and correct list of all Letters of Credit issued in favor
of each Company, as beneficiary thereunder.
     16. Motor Vehicles. Except as listed on Schedule 16 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 16
is a true and correct list of all motor vehicles (covered by certificates of
title or ownership) valued at over $50,000 and owned by each Company, and the
owner and approximate value of such motor vehicles.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of this ___day of                     , 200[ ].

            NAVISITE, INC.
      By:           Name:           Title:           [Each of the Guarantors]

      By:           Name:           Title:        

-4-



--------------------------------------------------------------------------------



 



Schedule 1(a)
Legal Names, Etc.

                              Registered Organization       Federal Taxpayer    
Legal Name   Type of Entity   (Yes/No)   Organizational Numbera   Identification
Number   State of Formation                      

 

a   If none, so state.

-5-



--------------------------------------------------------------------------------



 

\

Schedule 1(b)
Prior Organizational Names

          Company/Subsidiary   Prior Name   Date of Change          

 



--------------------------------------------------------------------------------



 



Schedule 2
Chief Executive Offices

              Company/Subsidiary   Address   County   State              

 



--------------------------------------------------------------------------------



 



Schedule 4
Transactions Other Than in the Ordinary Course of Business

          Company/Subsidiary   Description of Transaction Including Parties
Thereto   Date of Transaction          

 



--------------------------------------------------------------------------------



 



Schedule 6
Copy of Financing Statements To Be Filed
     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 7
Filings/Filing Offices

                      Applicable             Collateral Document            
[Mortgage, Security     Type of Filing a   Entity   Agreement or Other]  
Jurisdictions              

 

a   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                      Entity of           Landlord/Owner if   Description of  
Purpose/Use of Record   Location Address   Owned or Leased   Leased   Lease
Documents   Facility                      

 



--------------------------------------------------------------------------------



 



Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements

 



--------------------------------------------------------------------------------



 



Schedule 9(a)
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 



--------------------------------------------------------------------------------



 



Schedule 9(b)
Termination Statement Filings

                                      UCC-1 File   UCC-1 File Debtor  
Jurisdiction   Secured Party   Type of Collateral   Date   Number              
       

 



--------------------------------------------------------------------------------



 



Schedule 10
(a) Equity Interests of Companies and Subsidiaries

                  Current Legal                 Entities Owned   Record Owner  
Certificate No.   No. Shares/Interest   Percent Pledged

(b) Other Equity Interests

 



--------------------------------------------------------------------------------



 



Schedule 11
Instruments and Tangible Chattel Paper
1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date

2. Chattel Paper:

 



--------------------------------------------------------------------------------



 



Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

                      OWNER   REGISTRATION NUMBER   DESCRIPTION

Applications:

                      OWNER   APPLICATION NUMBER   DESCRIPTION

Licenses:

                                              REGISTRATION/ APPLICATION    
LICENSEE   LICENSOR   NUMBER   DESCRIPTION

OTHER PATENTS:
Registrations:

                              OWNER   REGISTRATION NUMBER   COUNTRY/STATE  
DESCRIPTION

Applications:

                              OWNER   APPLICATION NUMBER   COUNTRY/STATE  
DESCRIPTION

 



--------------------------------------------------------------------------------



 



Licenses:

                                                          REGISTRATION/    
LICENSEE   LICENSOR   COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION

UNITED STATES TRADEMARKS:
Registrations:

                      OWNER   REGISTRATION NUMBER   TRADEMARK

Applications:

                      OWNER   APPLICATION NUMBER   TRADEMARK

Licenses:

                                              REGISTRATION/     LICENSEE  
LICENSOR   APPLICATION NUMBER   TRADEMARK

OTHER TRADEMARKS:
Registrations:

                              OWNER   REGISTRATION NUMBER   COUNTRY/STATE  
TRADEMARK

Applications:

                              OWNER   APPLICATION NUMBER   COUNTRY/STATE  
TRADEMARK

 



--------------------------------------------------------------------------------



 



Licenses:

                                                          REGISTRATION/    
LICENSEE   LICENSOR   COUNTRY/STATE   APPLICATION NUMBER   TRADEMARK

 



--------------------------------------------------------------------------------



 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:

                      OWNER   TITLE   REGISTRATION NUMBER

Applications:

              OWNER   APPLICATION NUMBER

Licenses:

                                              REGISTRATION/ APPLICATION    
LICENSEE   LICENSOR   NUMBER   DESCRIPTION

OTHER COPYRIGHTS
Registrations:

                          OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER

Applications:

                      OWNER   COUNTRY/STATE   APPLICATION NUMBER

Licenses:

                                                          REGISTRATION/    
LICENSEE   LICENSOR   COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION

 



--------------------------------------------------------------------------------



 



Schedule 12(c)
Intellectual Property Filings

 



--------------------------------------------------------------------------------



 



Schedule 13
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts

                          OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY  
ACCOUNT NUMBERS

 



--------------------------------------------------------------------------------



 



Schedule 15
Letter of Credit Rights

 



--------------------------------------------------------------------------------



 



Schedule 16
Motor Vehicles

 



--------------------------------------------------------------------------------



 



EXHIBIT L
 

[Form of]
SECURITY AGREEMENT
By
NAVISITE, INC.,
as Borrower
and
THE GUARANTORS PARTY HERETO
and
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency,
as Collateral Agent
 

Dated as of June 8, 2007
 

L-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
        ARTICLE I

 
        DEFINITIONS AND INTERPRETATION

 
       
SECTION 1.1. DEFINITIONS
    2  
SECTION 1.2. INTERPRETATION
    9  
SECTION 1.3. RESOLUTION OF DRAFTING AMBIGUITIES
    9  
SECTION 1.4. PERFECTION CERTIFICATE
    9  
 
        ARTICLE II

 
        GRANT OF SECURITY AND SECURED OBLIGATIONS

 
       
SECTION 2.1. GRANT OF SECURITY INTEREST
    9  
SECTION 2.2. FILINGS
    10  
 
        ARTICLE III

 
        PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

 
        USE OF PLEDGED COLLATERAL

 
       
SECTION 3.1. DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
    11  
SECTION 3.2. PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
    11  
SECTION 3.3. FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED
SECURITY INTEREST
    12  
SECTION 3.4. OTHER ACTIONS
    12  
SECTION 3.5. JOINDER OF ADDITIONAL GUARANTORS
    15  
SECTION 3.6. SUPPLEMENTS; FURTHER ASSURANCES
    16  
 
        ARTICLE IV

 
        REPRESENTATIONS, WARRANTIES AND COVENANTS

 
       
SECTION 4.1. TITLE
    17  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 4.2. VALIDITY OF SECURITY INTEREST
    17  
SECTION 4.3. DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
    17  
SECTION 4.4. OTHER FINANCING STATEMENTS
    17  
SECTION 4.5. LOCATION OF INVENTORY AND EQUIPMENT
    18  
SECTION 4.6. DUE AUTHORIZATION AND ISSUANCE
    18  
SECTION 4.7. CONSENTS, ETC.
    18  
SECTION 4.8. PLEDGED COLLATERAL
    18  
SECTION 4.9. INSURANCE
    18  
 
        ARTICLE V

 
        CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 
       
SECTION 5.1. PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
    19  
SECTION 5.2. VOTING RIGHTS; DISTRIBUTIONS; ETC.
    19  
SECTION 5.3. DEFAULTS, ETC.
    20  
SECTION 5.4. CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY
INTERESTS
    21  
 
        ARTICLE VI

 
        CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 
       
SECTION 6.1. GRANT OF INTELLECTUAL PROPERTY LICENSE
    21  
SECTION 6.2. PROTECTION OF COLLATERAL AGENT’S SECURITY
    21  
SECTION 6.3. AFTER-ACQUIRED PROPERTY
    22  
SECTION 6.4. LITIGATION
    22  
 
        ARTICLE VII

 
        CERTAIN PROVISIONS CONCERNING RECEIVABLES

 
       
SECTION 7.1. MAINTENANCE OF RECORDS
    23  
SECTION 7.2. LEGEND
    23  
SECTION 7.3. MODIFICATION OF TERMS, ETC.
    23  
SECTION 7.4. COLLECTION
    24  
 
        ARTICLE VIII

 
        TRANSFERS

 
       
SECTION 8.1. TRANSFERS OF PLEDGED COLLATERAL
    24  

-ii-



--------------------------------------------------------------------------------



 



              Page ARTICLE IX

 
        REMEDIES

 
       
SECTION 9.1. REMEDIES
    24  
SECTION 9.2. NOTICE OF SALE
    26  
SECTION 9.3. WAIVER OF NOTICE AND CLAIMS
    26  
SECTION 9.4. CERTAIN SALES OF PLEDGED COLLATERAL
    27  
SECTION 9.5. NO WAIVER; CUMULATIVE REMEDIES
    28  
SECTION 9.6. CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY
    29  
 
        ARTICLE X

 
        APPLICATION OF PROCEEDS

 
       
SECTION 10.1. APPLICATION OF PROCEEDS
    29  
 
        ARTICLE XI

 
        MISCELLANEOUS

 
       
SECTION 11.1. CONCERNING COLLATERAL AGENT
    29  
SECTION 11.2. COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT
    31  
SECTION 11.3. CONTINUING SECURITY INTEREST; ASSIGNMENT
    31  
SECTION 11.4. TERMINATION; RELEASE
    32  
SECTION 11.5. MODIFICATION IN WRITING
    32  
SECTION 11.6. NOTICES
    33  
SECTION 11.7. GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
    33  
SECTION 11.8. SEVERABILITY OF PROVISIONS
    33  
SECTION 11.9. EXECUTION IN COUNTERPARTS
    33  
SECTION 11.10. BUSINESS DAYS
    33  
SECTION 11.11. NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
    33  
SECTION 11.12. NO CLAIMS AGAINST COLLATERAL AGENT
    33  
SECTION 11.13. NO RELEASE
    34  
SECTION 11.14. OBLIGATIONS ABSOLUTE
    34  
 
       
SIGNATURES
    S-1  
 
       
EXHIBIT 1 Form of Issuer’s Acknowledgment
       
EXHIBIT 2 Form of Securities Pledge Amendment
       

-iii-



--------------------------------------------------------------------------------



 



              Page
EXHIBIT 3     Form of Joinder Agreement
       
EXHIBIT 4     Form of Control Agreement Concerning Securities Accounts
       
EXHIBIT 5     Form of Control Agreement Concerning Deposit Accounts
       
EXHIBIT 6     Form of Copyright Security Agreement
       
EXHIBIT 7     Form of Patent Security Agreement
       
EXHIBIT 8     Form of Trademark Security Agreement
       
EXHIBIT 9     Form of Bailee’s Letter
       

-iv-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT dated as of June 8, 2007 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by NAVISITE, INC., a Delaware
Corporation (the “Borrower”), and the Guarantors from time to time party hereto
(the “Guarantors”), as pledgors, assignors and debtors (the Borrower, together
with the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of CANADIAN
IMPERIAL BANK OF COMMERCE, acting through its New York Agency in its capacity as
collateral agent pursuant to the Credit Agreement (as hereinafter defined), as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Collateral Agent”).
R E C I T A L S :
          A. The Borrower, the Guarantors, the Collateral Agent and the lending
institutions listed therein have, in connection with the execution and delivery
of this Agreement, entered into that certain credit agreement, dated as of
June 8, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; which term shall also
include and refer to any increase in the amount of indebtedness under the Credit
Agreement and any refinancing or replacement of the Credit Agreement (whether
under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement).
          B. Each Guarantor has, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
          C. The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
          D. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties (as hereinafter defined) to secure
the payment and performance of all of the Secured Obligations.
          F. It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement (ii) the obligations of the Issuing Bank to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Hedging Agreements and Treasury Services Agreements that
constitute Secured Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.





--------------------------------------------------------------------------------



 



A G R E E M E N T :
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Intermediary”; “Security Entitlement”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
          (b) Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement. Sections 1.03 and 1.05 of the Credit Agreement shall apply herein
mutatis mutandis.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Bailee Letter” shall be an agreement in form substantially similar to
Exhibit 9 hereto.
          “Borrower” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.

-2-



--------------------------------------------------------------------------------



 



          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Administrative Agent
establishing the Collateral Agent’s Control with respect to any Commodity
Account.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control,” as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control,” as such term is defined in Section 8-106
of the UCC, and (iii) in the case of any Commodity Contract, “control,” as such
term is defined in Section 9-106 of the UCC.
          “Control Agreements” shall mean, collectively, the Deposit Account
Control Agreement, the Securities Account Control Agreement and the Commodity
Account Control Agreement.
          “Copyrights” shall mean, collectively, with respect to each Pledgor,
all copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 5 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.

-3-



--------------------------------------------------------------------------------



 



          “Deposit Accounts” shall mean, collectively, with respect to each
Pledgor, (i) all “deposit accounts” as such term is defined in the UCC and in
any event shall include the LC Account and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.
          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement to which any Pledgor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement or any
Requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Collateral Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);
     (b) Equipment owned by any Pledgor on the date hereof or hereafter acquired
that is subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to the provisions of the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;
and
     (c) any intent-to-use trademark application to the extent and for so long
as creation by a Pledgor of a security interest therein would result in the loss
by such Pledgor of any material rights therein;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b) or (c) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clause (a), (b) or (c)).
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect

-4-



--------------------------------------------------------------------------------



 



of any Contract), (ii) all know-how and warranties relating to any of the
Pledged Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Pledged Collateral or any of the
Mortgaged Property, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the Pledged
Collateral or any of the Mortgaged Property, including all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral or any of the
Mortgaged Property and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Pledgor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims and claims for tax or other refunds against
any Governmental Authority.
          “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including all goodwill connected
with (i) the use of and symbolized by any Trademark or Intellectual Property
License with respect to any Trademark in which such Pledgor has any interest,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business and marketing plans and
proposals, consulting agreements, engineering contracts and such other assets
which relate to such goodwill and (iii) all product lines of such Pledgor’s
business.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments,” as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license and distribution agreements with, and
covenants not to sue, any other party with respect to any Patent, Trademark or
Copyright or any other patent, trademark or copyright,

-5-



--------------------------------------------------------------------------------



 



whether such Pledgor is a licensor or licensee, distributor or distributee under
any such license or distribution agreement, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 11 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “LC Account” shall mean any account established and maintained in
accordance with the provisions of Section 2.18(i) of the Credit Agreement and
all property from time to time on deposit in such LC Account.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of the Pledged Collateral or Mortgaged Property or (ii) to the business, results
of operations, prospects or condition, financial or otherwise, of any Pledgor.
          “Mortgaged Property” shall have the meaning assigned to such term in
the Mortgages.
          “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to, and all patent applications and registrations
made by, such Pledgor (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

-6-



--------------------------------------------------------------------------------



 



          “Patent Security Agreement” shall mean an agreement substantially in
the form of Exhibit 7 hereto.
          “Perfection Certificate” shall mean that certain perfection
certificate dated June 8, 2007, executed and delivered by each Pledgor in favor
of the Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Collateral Agent.
          “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedules 10(a) and 10(b) to the Perfection Certificate as being owned
by such Pledgor and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests; provided, however, that Pledged
Securities shall not include any Equity Interests which are not required to be
pledged pursuant to Section 5.11(b) of the Credit Agreement.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise

-7-



--------------------------------------------------------------------------------



 



disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.
          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement or a Treasury Services Agreement if at the date of entering into such
Hedging Agreement or Treasury Services Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 9.03, 10.03 and 10.09 of the Credit
Agreement.
          “Securities Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 4 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Trademarks” shall mean, collectively, with respect to each Pledgor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URL’s), domain names, corporate names
and trade names, whether registered or unregistered, owned by or assigned to
such Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 8 hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Collateral Agent’s and the Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

-8-



--------------------------------------------------------------------------------



 



          SECTION 1.2. Interpretation. The rules of interpretation specified in
the Credit Agreement (including Section 1.03 thereof) shall be applicable to
this Agreement.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;  
  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter-of-Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Investment Property;     (vii)   all Intellectual Property
Collateral;     (viii)   the Commercial Tort Claims described on Schedule 13 to
the Perfection Certificate;     (ix)   all General Intangibles;     (x)   all
Money and all Deposit Accounts;

-9-



--------------------------------------------------------------------------------



 



  (xi)   all Supporting Obligations;     (xii)   all books and records relating
to the Pledged Collateral; and     (xiii)   to the extent not covered by clauses
(i) through (xii) of this sentence, all other personal property of such Pledgor,
whether tangible or intangible, and all Proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to such Pledgor from time to
time with respect to any of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xiii) above, the security interest created by this Agreement shall
not extend to, and the term “Pledged Collateral” shall not include, any Excluded
Property and (i) the Pledgors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, license or agreement a provision that would prohibit
the creation of a Lien on such permit, license or agreement in favor of the
Collateral Agent unless such Pledgor believes, in its reasonable judgment, that
such prohibition is usual and customary in transactions of such type.
          SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.
          (b) Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Pledged Collateral if filed prior to the date hereof.

-10-



--------------------------------------------------------------------------------



 



          (c) Each Pledgor hereby further authorizes the Collateral Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Pledgor after the date hereof shall promptly (but in any event
within five days after receipt thereof by such Pledgor) be delivered to and held
by or on behalf of the Collateral Agent pursuant hereto. All certificated
Securities Collateral shall be in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Collateral Agent. The
Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Collateral Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Collateral Agent, (ii) if necessary or desirable
to perfect a security interest in such Pledged Securities, cause such pledge to
be recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other

-11-



--------------------------------------------------------------------------------



 



documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Securities under the terms
hereof, (iii) upon request by the Collateral Agent, provide to the Collateral
Agent an opinion of counsel, in form and substance reasonably satisfactory to
the Collateral Agent, confirming such pledge and perfection thereof, and
(iv) after the occurrence and during the continuance of any Event of Default,
upon request by the Collateral Agent, (A) cause the Organizational Documents of
each such issuer that is a Subsidiary of the Borrower to be amended to provide
that such Pledged Securities shall be treated as “securities” for purposes of
the UCC and (B) cause such Pledged Securities to become certificated and
delivered to the Collateral Agent in accordance with the provisions of
Section 3.1.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate. Each Pledgor agrees that at the sole cost and
expense of the Pledgors, such Pledgor will maintain the security interest
created by this Agreement in the Pledged Collateral as a perfected first
priority security interest subject only to Permitted Liens.
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate. Each Instrument and each item of Tangible Chattel Paper listed in
Schedule 11 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount then payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, exceeds $50,000 individually or together
with all amounts payable evidenced by any Instrument or Tangible Chattel Paper
not previously delivered to the Collateral Agent exceeds $500,000 in the
aggregate for all Pledgors, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within five days after receipt
thereof) endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. The Collateral Agent has a first priority security interest in each
such Deposit Account, which

-12-



--------------------------------------------------------------------------------



 



security interest is perfected by Control. No Pledgor shall hereafter establish
and maintain any Deposit Account unless (1) it shall have given the Collateral
Agent 30 days’ prior written notice of its intention to establish such new
Deposit Account with a Bank, (2) such Bank shall be reasonably acceptable to the
Collateral Agent and (3) such Bank and such Pledgor shall have duly executed and
delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. The Collateral Agent agrees with each Pledgor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The provisions of this Section 3.4(b) shall not apply to the
LC Account or to any other Deposit Accounts for which the Collateral Agent is
the Bank. No Pledgor shall grant Control of any Deposit Account to any person
other than the Collateral Agent.
     (c) Securities Accounts and Commodity Accounts. (i) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 14 to the Perfection Certificate. The Collateral Agent has a
first priority security interest in each such Securities Account and Commodity
Account, which security interest is perfected by Control. No Pledgor shall
hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary unless (1) it shall
have given the Collateral Agent 30 days’ prior written notice of its intention
to establish such new Securities Account or Commodity Account with such
Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Collateral Agent and (3) such Securities Intermediary or Commodity Intermediary,
as the case may be, and such Pledgor shall have duly executed and delivered a
Control Agreement with respect to such Securities Account or Commodity Account,
as the case may be. Each Pledgor shall accept any cash and Investment Property
in trust for the benefit of the Collateral Agent and within one (1) Business Day
of actual receipt thereof, deposit any and all cash and Investment Property
received by it into a Deposit Account or Securities Account subject to
Collateral Agent’s Control. The Collateral Agent agrees with each Pledgor that
the Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this Section 3.4(c) shall not
apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary. No Pledgor shall grant Control
over any Investment Property to any person other than the Collateral Agent.
     (ii) As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged

-13-



--------------------------------------------------------------------------------



 



Securities, whether in the possession of, or maintained as a Security
Entitlement or deposit by, or subject to the Control of, the Collateral Agent, a
Securities Intermediary, a Commodity Intermediary, any Pledgor or any other
person.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11 to the
Perfection Certificate. If any amount payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control of such Electronic Chattel Paper under Section 9-105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described in the immediately preceding sentence, does not exceed $50,000 for any
individual Electronic Chattel Paper or any transferable record or $500,000 in
the aggregate for all such Electronic Chattel Paper and transferable records of
the Pledgors. The Collateral Agent agrees with such Pledgor that the Collateral
Agent will arrange, pursuant to procedures satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Pledgor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Pledgor with respect to such Electronic Chattel Paper or
transferable record.
     (e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Collateral Agent thereof and such Pledgor shall, at the request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds

-14-



--------------------------------------------------------------------------------



 



of any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.
     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Collateral Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim does not
exceed $50,000 individually and does not exceed, together with the amount of all
other Commercial Tort Claims held by any Pledgor in which the Collateral Agent
does not have a security interest $500,000 in the aggregate for all Pledgors.
     (g) Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after the date
hereof with respect to each location set forth in Schedule 4.01(n)(vi) to the
Credit Agreement, where such Pledgor maintains Pledged Collateral, a Bailee
Letter and/or Landlord Access Agreement, as applicable, and use commercially
reasonable efforts to obtain a Bailee Letter, Landlord Access Agreement and/or
landlord’s lien waiver, as applicable, from all such bailees and landlords, as
applicable, who from time to time have possession of any Pledged Collateral if
reasonably requested by the Collateral Agent. A waiver of bailee’s lien shall
not be required if the value of the Pledged Collateral held by such bailee is
less than $10,000, provided that the aggregate value of the Pledged Collateral
held by all bailees who have not delivered a Bailee Letter is less than $200,000
in the aggregate
     (h) Motor Vehicles. Upon the request of the Collateral Agent, each Pledgor
shall deliver to the Collateral Agent originals of the certificates of title or
ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it, with the Collateral Agent
listed as lienholder therein. Such requirement shall not apply if any such motor
vehicle (or any such other Equipment) is valued at less than $50,000, provided
that the aggregate value of all motor vehicles (and such Equipment) as to which
any Pledgor has not delivered a certificate of title or ownership is less than
$500,000.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required to pledge any assets to the Collateral Agent for the
benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, (a) to execute and deliver to the Collateral Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 hereto and (ii) a Perfection
Certificate, in each case, within thirty (30) days of the date on which it was
acquired or created or (b) in the case of a Subsidiary organized outside of the
United States required to pledge any assets to the Collateral Agent, to execute
and deliver to the Collateral Agent such documentation as the Collateral

-15-



--------------------------------------------------------------------------------



 



Agent shall reasonably request and, in each case with respect to clauses (a) and
(b) above, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in forms reasonably satisfactory to the Collateral
Agent and in such offices (including the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Collateral Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Without limiting
the generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors.

-16-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others. In addition, no Liens
or claims exist on the Securities Collateral, other than as permitted by
Section 6.02 of the Credit Agreement.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 7 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral. The security interest and Lien granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Pledged Collateral except for Permitted Liens.
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Subject to Section 5.05 of the Credit Agreement, each Pledgor shall, at its own
cost and expense, defend title to the Pledged Collateral pledged by it hereunder
and the security interest therein and Lien thereon granted to the Collateral
Agent and the priority thereof against all claims and demands of all persons, at
its own cost and expense, at any time claiming any interest therein adverse to
the Collateral Agent or any other Secured Party other than Permitted Liens.
There is no agreement, order, judgment or decree, and no Pledgor shall enter
into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgor’s obligations or the rights of the Collateral Agent hereunder.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file (nor will there be), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to this Agreement or in favor of any
holder of a Permitted Lien with respect to such Permitted Lien or financing
statements or public notices relating to the termination statements listed on
Schedule 9 to the Perfection Certificate. No Pledgor shall execute, authorize or
permit to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction)

-17-



--------------------------------------------------------------------------------



 



relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the holder of the Permitted Liens.
          SECTION 4.5. Location of Inventory and Equipment. It shall not move
any Equipment or Inventory to any location, other than any location that is
listed in the relevant Schedules to the Perfection Certificate, unless (i) it
shall have given the Collateral Agent not less than 30 days’ prior written
notice (in the form of an Officers’ Certificate) of its intention so to do,
clearly describing such new location and providing such other information in
connection therewith as the Collateral Agent may request and (ii) to the extent
applicable with respect to such new location, such Pledgor shall have complied
with Section 3.4(g); provided that in no event shall any Equipment or Inventory
be moved to any location outside of the continental United States.
          SECTION 4.6. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof have been, and to the extent any Pledged
Securities are hereafter issued, such Pledged Securities will be, upon such
issuance, duly authorized, validly issued and fully paid and non-assessable to
the extent applicable. There is no amount or other obligation owing by any
Pledgor to any issuer of the Pledged Securities in exchange for or in connection
with the issuance of the Pledged Securities or any Pledgor’s status as a partner
or a member of any issuer of the Pledged Securities.
          SECTION 4.7. Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use its best efforts to assist and aid the Collateral Agent to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.
          SECTION 4.8. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The Pledged Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Pledged Collateral owned or held by the Pledgors.
          SECTION 4.9. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Collateral Agent has exercised
its right to foreclose after an Event of Default, such Net Cash Proceeds shall
be held in trust for the benefit of the Collateral Agent and immediately after
receipt thereof shall be paid to the Collateral Agent for application in
accordance with the Credit Agreement.

-18-



--------------------------------------------------------------------------------



 



ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within five days after receipt thereof) deliver to
the Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five days after receipt thereof) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other

-19-



--------------------------------------------------------------------------------



 



rights which it is entitled to exercise pursuant to Section 5.2(a)(i) hereof and
to receive the Distributions which it is authorized to receive and retain
pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
          SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and
warrants that (i) such Pledgor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged Securities
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder, (ii) no Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities that have been
delivered to the Collateral Agent) which evidence any Pledged Securities of such
Pledgor.

-20-



--------------------------------------------------------------------------------



 



          SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.
          SECTION 6.2. Protection of Collateral Agent’s Security. On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) promptly
following its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in either case
except as shall be consistent with

-21-



--------------------------------------------------------------------------------



 



commercially reasonable business judgment, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Collateral Agent in writing of any event
which may be reasonably expected to materially and adversely affect the value or
utility of any Material Intellectual Property Collateral or the rights and
remedies of the Collateral Agent in relation thereto including a levy or threat
of levy or any legal process against any Material Intellectual Property
Collateral, (v) not license any Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of the
Collateral Agent, (vi) diligently keep adequate records respecting all
Intellectual Property Collateral and (vii) furnish to the Collateral Agent from
time to time upon the Collateral Agent’s request therefor reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
or if any intent-to use trademark application is no longer subject to clause
(c) of the definition of Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii) shall automatically constitute Intellectual Property Collateral as
if such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party. Each Pledgor shall promptly
provide to the Collateral Agent written notice of any of the foregoing and
confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (i) and (ii) above by execution of
an instrument in form reasonably acceptable to the Collateral Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect the Collateral Agent’s security interest in
such Intellectual Property Collateral. Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 12(a) and 12(b)
to the Perfection Certificate to include any Intellectual Property Collateral of
such Pledgor acquired or arising after the date hereof.
          SECTION 6.4. Litigation. Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have

-22-



--------------------------------------------------------------------------------



 



the right but shall in no way be obligated to file applications for protection
of the Intellectual Property Collateral and/or bring suit in the name of any
Pledgor, the Collateral Agent or the Secured Parties to enforce the Intellectual
Property Collateral and any license thereunder. In the event of such suit, each
Pledgor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 10.03 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any person.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.
          SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the
Collateral Agent and in form and manner satisfactory to the Collateral Agent,
the Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.
          SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business

-23-



--------------------------------------------------------------------------------



 



practice, or extend or renew any such obligations except in the ordinary course
of business consistent with prudent business practice or compromise or settle
any dispute, claim, suit or legal proceeding relating thereto or sell any
Receivable or interest therein except in the ordinary course of business
consistent with prudent business practice without the prior written consent of
the Collateral Agent. Each Pledgor shall timely fulfill all obligations on its
part to be fulfilled under or in connection with the Receivables.
          SECTION 7.4. Collection. Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may

-24-



--------------------------------------------------------------------------------



 



enter upon any Pledgor’s premises where any of the Pledged Collateral is
located, remove such Pledged Collateral, remain present at such premises to
receive copies of all communications and remittances relating to the Pledged
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Collateral Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;
          (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

-25-



--------------------------------------------------------------------------------



 



          (viii) Exercise all the rights and remedies of a secured party on
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
notice to such Pledgor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Pledgor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying any right to notification of
sale or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium

-26-



--------------------------------------------------------------------------------



 



now or hereafter in force under any applicable law. The Collateral Agent shall
not be liable for any incorrect or improper payment made pursuant to this
Article IX in the absence of gross negligence or willful misconduct on the part
of the Collateral Agent. Any sale of, or the grant of options to purchase, or
any other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.
          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Collateral Agent, cause
any registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as

-27-



--------------------------------------------------------------------------------



 



would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with all other
requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Collateral Agent to be kept advised
in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, shall furnish to the Collateral
Agent such number of prospectuses, offering circulars or other documents
incident thereto as the Collateral Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the Collateral Agent and all others participating in the distribution
of such Securities Collateral against all claims, losses, damages and
liabilities caused by any untrue statement (or alleged untrue statement) of a
material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
          (d) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.
          (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document

-28-



--------------------------------------------------------------------------------



 



by foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies, privileges and powers of the Collateral
Agent and the other Secured Parties shall continue as if no such proceeding had
been instituted.
          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of the registered
Patents, Trademarks and/or Copyrights and Goodwill and such other documents as
are necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Collateral Agent.
          (a) The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. The Collateral Agent may employ
agents and

-29-



--------------------------------------------------------------------------------



 



attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.
          (b) The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.
          (c) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.
          (e) The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 5.13(a) of the Credit
Agreement. If any Pledgor fails to provide information to the Collateral Agent
about such changes on a timely basis, the Collateral Agent shall not be liable
or responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral

-30-



--------------------------------------------------------------------------------



 



Agent to search for information on such changes if such information is not
provided by any Pledgor.
          SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Collateral Agent
shall be paid by the Pledgors in accordance with the provisions of Section 10.03
of the Credit Agreement. Neither the provisions of this Section 11.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this Section
11.2 shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Hedging

-31-



--------------------------------------------------------------------------------



 



Agreement or a Treasury Services Agreements, such Hedging Agreement or Treasury
Services Agreement, as applicable. Each of the Pledgors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.
          SECTION 11.4. Termination; Release. (a) When all the Secured
Obligations have been paid in full and the Commitments of the Lenders to make
any Loan or to issue any Letter of Credit under the Credit Agreement shall have
expired or been sooner terminated and all Letters of Credit have been terminated
or cash collateralized in accordance with the provisions of the Credit
Agreement, this Agreement shall terminate. Upon termination of this Agreement
the Pledged Collateral shall be released from the Lien of this Agreement. Upon
such release or any release of Pledged Collateral or any part thereof in
accordance with the provisions of the Credit Agreement, the Collateral Agent
shall, upon the request and at the sole cost and expense of the Pledgors,
assign, transfer and deliver to Pledgor, against receipt and without recourse to
or warranty by the Collateral Agent except as to the fact that the Collateral
Agent has not encumbered the released assets, such of the Pledged Collateral or
any part thereof to be released (in the case of a release) as may be in
possession of the Collateral Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Pledged
Collateral, proper documents and instruments (including UCC-3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.
          (b) Notwithstanding the foregoing, if (i) the Obligations have been
paid in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, (ii) Secured
Obligations of the type described in clause (b) of the definition of Secured
Obligations (“Remaining Secured Obligations”) remain outstanding and (iii) all
or a portion of the repayment of the Obligations is financed by the proceeds of
Indebtedness of one or more Loan Parties or any affiliate of a Loan Party
(“Refinancing Indebtedness”) which Refinancing Indebtedness is secured by
property of such persons, this Agreement shall terminate as if the Remaining
Secured Obligations have been paid in full and the provisions of paragraph
(a) of this Section 11.4 shall apply concurrently with the incurrence of the
Refinancing Indebtedness and the securing of the Refinancing Indebtedness and
the Remaining Secured Obligations on an equal and ratable basis. For the
avoidance of doubt, if the Refinancing Indebtedness is not secured, this
Agreement shall not terminate but shall remain in full force and effect.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof

-32-



--------------------------------------------------------------------------------



 



in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.
          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 10.09 and 10.10 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
          SECTION 11.12. No Claims Against Collateral Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property

-33-



--------------------------------------------------------------------------------



 



in respect of the Pledged Collateral or any part thereof, nor as giving any
Pledgor any right, power or authority to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against the Collateral
Agent in respect thereof or any claim that any Lien based on the performance of
such labor or services or the furnishing of any such materials or other property
is prior to the Lien hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Pledged Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Pledged Collateral hereunder. The
obligations of each Pledgor contained in this Section 11.13 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
          SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement, any
Hedging Agreement, any Treasury Services Agreement or any other Loan Document,
or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document or any other
agreement or instrument relating thereto;

-34-



--------------------------------------------------------------------------------



 



     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Hedging
Agreement, any Treasury Services Agreement or any other Loan Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-35-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

            NAVISITE, INC.,
as Pledgor
      By:           Name:           Title:           AVASTA, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES
MANAGEMENT, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE
TECHNOLOGIES/CHICAGO-WELLS, INC.,
as Pledgor
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            CLEAR BLUE TECHNOLOGIES/LAS VEGAS, INC., as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES/LOS
ANGELES, INC., as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES/
MILWAUKEE, INC., as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES/OAK
BROOK, INC., as Pledgor
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



            CLEARBLUE TECHNOLOGIES/VIENNA, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE
TECHNOLOGIES/DALLAS, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES/NEW
YORK, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE TECHNOLOGIES/SAN
FRANCISCO, INC.,
as Pledgor
      By:           Name:           Title:           CLEARBLUE
TECHNOLOGIES/SANTA CLARA, INC.,
as Pledgor
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



         

            CONXION CORPORATION, as Pledgor
      By:           Name:           Title:           INTREPID ACQUISITION CORP.,
as Pledgor
      By:           Name:           Title:           LEXINGTON ACQUISITION
CORP., as Pledgor
      By:           Name:           Title:           MANAGEDOPS.COM, INC., as
Pledgor
      By:           Name:           Title:      

S-4



--------------------------------------------------------------------------------



 



         

            SUREBRIDGE ACQUISITION CORP., as Pledgor
      By:           Name:           Title:           SUREBRIDGE SERVICES, INC.,
as Pledgor
      By:           Name:           Title:           NAVISITE ACQUISITION
SUBSIDIARY, INC., as Pledgor
      By:           Name:           Title:      

S-5



--------------------------------------------------------------------------------



 



         

            CANADIAN IMPERIAL BANK OF COMMERCE,
acting through New York Agency, as Collateral Agent
      By:           Name:           Title:        

S-6



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
          The undersigned hereby (i) acknowledges receipt of the Security
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement), dated as of June 8, 2007 made by NaviSite, Inc. a Delaware
Corporation (the “Borrower”), the Guarantors party thereto and Canadian Imperial
Bank of Commerce, acting through its New York Agency, as collateral agent (in
such capacity and together with any successors in such capacity, the “Collateral
Agent”), (ii) agrees promptly to note on its books the security interests
granted to the Collateral Agent and confirmed under the Security Agreement,
(iii) agrees that it will comply with instructions of the Collateral Agent with
respect to the applicable Securities Collateral (including all Equity Interests
of the undersigned) without further consent by the applicable Pledgor,
(iv) agrees to notify the Collateral Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Securities Collateral that is
adverse to the interest of the Collateral Agent therein and (v) waives any right
or requirement at any time hereafter to receive a copy of the Security Agreement
in connection with the registration of any Securities Collateral thereunder in
the name of the Collateral Agent or its nominee or the exercise of voting rights
by the Collateral Agent or its nominee.

            [                                                     
                    ]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of [          ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of June 8, 2007 made by NAVISITE, INC., a Delaware Corporation (the
“Borrower”), the Guarantors party thereto and CANADIAN IMPERIAL BANK OF
COMMERCE, acting through its New York Agency, as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”). The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Pledged Collateral and shall secure all Secured
Obligations.
PLEDGED SECURITIES

                                          PERCENTAGE OF     CLASS          
NUMBER OF   ALL ISSUED CAPITAL     OF STOCK   PAR   CERTIFICATE   SHARES OR   OR
OTHER EQUITY ISSUER   OR INTERESTS   VALUE   NO(S)   INTERESTS   INTERESTS OF
ISSUER                      

 



--------------------------------------------------------------------------------



 



INTERCOMPANY NOTES

                      PRINCIPAL   DATE OF   INTEREST   MATURITY ISSUER   AMOUNT
  ISSUANCE   RATE   DATE                  

            [                                                     
                    ],
as Pledgor
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as Collateral Agent

             
By:
                     
 
  Name:        
 
  Title:        

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]

     
 
   
 
   
 
   
 
   

Ladies and Gentlemen:
          Reference is made to the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
June 8, 2007 made by NaviSite, Inc., a Delaware Corporation (the “Borrower”),
the Guarantors party thereto and Canadian Imperial Bank of Commerce, acting
through its New York agency, as collateral agent (in such capacity and together
with any successors in such capacity, the “Collateral Agent”).
          This Joinder Agreement supplements the Security Agreement and is
delivered by the undersigned, [       ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor party to the Security Agreement by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in Articles V, VI and VII of the Credit Agreement to
the same extent that it would have been bound if it had been a signatory to the
Credit Agreement on the execution date of the Credit Agreement. Without limiting
the generality of the foregoing, the New Pledgor hereby grants and pledges to
the Collateral Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, a Lien on and security interest in, all
of its right, title and interest in, to and under the

 



--------------------------------------------------------------------------------



 



Pledged Collateral and expressly assumes all obligations and liabilities of a
Guarantor and Pledgor thereunder. The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and Article III of the Credit
Agreement.
          Annexed hereto are supplements to each of the schedules to the
Security Agreement and the Credit Agreement, as applicable, with respect to the
New Pledgor. Such supplements shall be deemed to be part of the Security
Agreement or the Credit Agreement, as applicable.
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.
          THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

            [NEW PLEDGOR]
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as Collateral Agent

             
By:
                     
 
  Name:        
 
  Title:        

[Schedules to be attached]

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]
CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS
          This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of [               ], by and among NaviSite, Inc., (the
“Pledgor”), Canadian Imperial Bank of Commerce, acting through its New York
agency, as Collateral Agent (the “Collateral Agent”) and [               ] (the
“Securities Intermediary”), is delivered pursuant to Section 3.4(c) of that
certain security agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), dated as of
June 8, 2007 made by the Pledgor and each of the Guarantors listed on the
signature pages thereto in favor of Canadian Imperial Bank of Commerce, acting
through its New York agency, as collateral agent, as pledgee, assignee and
secured party. This Control Agreement is for the purpose of perfecting the
security interests of the Secured Parties granted by the Pledgor in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.
          Section 1. Confirmation of Establishment and Maintenance of Designated
Accounts. The Securities Intermediary hereby confirms and agrees that (i) the
Securities Intermediary has established for the Pledgor and maintains the
account(s) listed in Schedule I annexed hereto (such account(s), together with
each such other securities account maintained by the Pledgor with the Securities
Intermediary collectively, the “Designated Accounts” and each a “Designated
Account”), (ii) each Designated Account will be maintained in the manner set
forth herein until termination of this Control Agreement, (iii) this Control
Agreement is the valid and legally binding obligation of the Securities
Intermediary, (iv) the Securities Intermediary is a “securities intermediary” as
defined in Article 8-102(a)(14) of the UCC, (v) each of the Designated Accounts
is a “securities account” as such term is defined in Section 8-501(a) of the UCC
and (vi) all securities or other property underlying any financial assets which
are credited to any Designated Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to any Designated
Account be registered in the name of the Pledgor, payable to the order of the
Pledgor or specially endorsed to the Pledgor, except to the extent the foregoing
have been specially endorsed to the Securities Intermediary or in blank.
          Section 2. “Financial Assets” Election. All parties hereto agree that
each item of Investment Property and all other property held in or credited to
any Designated Account (the “Account Property”) shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC.

 



--------------------------------------------------------------------------------



 



          Section 3. Entitlement Order. If at any time the Securities
Intermediary shall receive an “entitlement order” (within the meaning of
Section 8-102(a)(8) of the UCC) issued by the Collateral Agent and relating to
any financial asset maintained in one or more of the Designated Accounts, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Pledgor or any other person. The Securities Intermediary shall
also comply with instructions directing the Securities Intermediary with respect
to the sale, exchange or transfer of any Account Property held in each
Designated Account originated by a Pledgor, or any representative of, or
investment manager appointed by, a Pledgor until such time as the Collateral
Agent delivers a Notice of Sole Control pursuant to Section 9(i) to the
Securities Intermediary. The Securities Intermediary shall comply with, and is
fully entitled to rely upon, any entitlement order from the Collateral Agent,
even if such entitlement order is contrary to any entitlement order that the
Pledgor may give or may have given to the Securities Intermediary.
          Section 4. Subordination of Lien; Waiver of Set-Off. The Securities
Intermediary hereby agrees that any security interest in, lien on, encumbrance,
claim or (except as provided in the next sentence) right of setoff against, any
Designated Account or any Account Property it now has or subsequently obtains
shall be subordinate to the security interest of the Collateral Agent in the
Designated Accounts and the Account Property therein or credited thereto. The
Securities Intermediary agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Securities Intermediary may at any time have against or in any of the
Designated Accounts or any Account Property therein or credited thereto;
provided, however, that the Securities Intermediary may set off all amounts due
to the Securities Intermediary in respect of its customary fees and expenses for
the routine maintenance and operation of the Designated Accounts, including
overdraft fees and amounts advanced to settle authorized transactions.
          Section 5. Choice of Law. Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction and the
Designated Accounts (as well as the security entitlements related thereto) shall
be governed by the laws of the State of New York.
          Section 6. Conflict with Other Agreements; Amendments. As of the date
hereof, there are no other agreements entered into between the Securities
Intermediary and the Pledgor with respect to any Designated Account or any
security entitlements or other financial assets credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Securities Intermediary and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Collateral Agent shall have received prior written notice
thereof. The Securities Intermediary and the Pledgor have not and will not enter
into any other agreement with respect to (i) creation or perfection of any
security interest in or (ii) control of security entitlements maintained

-2-



--------------------------------------------------------------------------------



 



in any of the Designated Accounts or purporting to limit or condition the
obligation of the Securities Intermediary to comply with entitlement orders with
respect to any Account Property held in or credited to any Designated Account as
set forth in Section 3 hereof without the prior written consent of the
Collateral Agent acting in its sole discretion. In the event of any conflict
with respect to control over any Designated Account between this Control
Agreement (or any portion hereof) and any other agreement now existing or
hereafter entered into, the terms of this Control Agreement shall prevail. No
amendment or modification of this Control Agreement or waiver of any rights
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.
          Section 7. Certain Agreements.
          (i) As of the date hereof, the Securities Intermediary has furnished
to the Collateral Agent the most recent account statement issued by the
Securities Intermediary with respect to each of the Designated Accounts and the
financial assets and cash balances held therein, identifying the financial
assets held therein in a manner acceptable to the Collateral Agent. Each such
statement accurately reflects the assets held in such Designated Account as of
the date thereof.
          (ii) The Securities Intermediary will, upon its receipt of each
supplement to the Security Agreement signed by the Pledgor and identifying one
or more financial assets as “Pledged Collateral,” enter into its records,
including computer records, with respect to each Designated Account a notation
with respect to any such financial asset so that such records and reports
generated with respect thereto identify such financial asset as “Pledged.”
          Section 8. Notice of Adverse Claims. Except for the claims and
interest of the Collateral Agent and of the Pledgor in the Account Property held
in or credited to the Designated Accounts, the Securities Intermediary on the
date hereof does not know of any claim to, security interest in, lien on, or
encumbrance against, any Designated Account or Account Property held in or
credited thereto and does not know of any claim that any person or entity other
than the Collateral Agent has been given “control” (within the meaning of
Section 8-106 of the UCC) of any Designated Account or any such Account
Property. If the Securities Intermediary becomes aware that any person or entity
is asserting any lien, encumbrance, security interest or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process or any claim of control) against any of the Account Property
held in or credited to any Designated Account, the Securities Intermediary shall
promptly notify the Collateral Agent and the Pledgor thereof.
          Section 9. Maintenance of Designated Accounts. In addition to the
obligations of the Securities Intermediary in Section 3 hereof, the Securities
Intermediary agrees to maintain the Designated Accounts as follows:

-3-



--------------------------------------------------------------------------------



 



     (i) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Securities Intermediary a notice instructing the Securities Intermediary to
terminate Pledgor’s access to any Designated Account (the “Notice of Sole
Control”), the Securities Intermediary agrees that, after receipt of such
notice, it will take all instructions with respect to such Designated Account
solely from the Collateral Agent, terminate all instructions and orders
originated by the Pledgor with respect to the Designated Accounts or any Account
Property therein, and cease taking instructions from Pledgor, including, without
limitation, instructions for investment, distribution or transfer of any
financial asset maintained in any Designated Account. Permitting settlement of
trades pending at the time of receipt of such notice shall not constitute a
violation of the immediately preceding sentence.
     (ii) Voting Rights. Until such time as the Securities Intermediary receives
a Notice of Sole Control, the Pledgor, or an investment manager on behalf of the
Pledgor, shall direct the Securities Intermediary with respect to the voting of
any financial assets credited to any Designated Account.
     (iii) Statements and Confirmations. The Securities Intermediary will send
copies of all statements and other correspondence (excluding routine
confirmations) concerning any Designated Account or any financial assets
credited thereto simultaneously to each of the Pledgor and the Collateral Agent
at the address set forth in Section 11 hereof. The Securities Intermediary will
provide to the Collateral Agent, upon the Collateral Agent’s request therefor
from time to time and, in any event, as of the last business day of each
calendar month, a statement of the market value of each financial asset
maintained in each Designated Account. The Securities Intermediary shall not
change the name or account number of any Designated Account without the prior
written consent of the Collateral Agent.
     (iv) Perfection in Certificated Securities. The Securities Intermediary
acknowledges that, in the event that it should come into possession of any
certificate representing any security or other Account Property held in or
credited to any of the Designated Accounts, the Securities Intermediary shall
retain possession of the same on behalf and for the benefit of the Collateral
Agent and such act shall cause the Securities Intermediary to be deemed holding
such certificate for the Collateral Agent, if necessary to perfect the
Collateral Agent’s security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Security Agreement, which shall also serve as notice to the Securities
Intermediary of a security interest in collateral held on behalf and for the
benefit of the Collateral Agent.
          Section 10. Successors; Assignment. The terms of this Control
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective corporate successors and permitted assignees.

-4-



--------------------------------------------------------------------------------



 



          Section 11. Notices. Any notice, request or other communication
required or permitted to be given under this Control Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means and electronic confirmation of error
free receipt is received or two (2) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

         
 
  Pledgor:   NaviSite, Inc.
 
      400 Minuteman Road
 
      Andover, Massachusetts 01810
 
      Attention: James W. Pluntze
 
      Telecopy: (978) 946-7803  
 
      with a copy to:  
 
      NaviSite, Inc.
 
      20 East 66th Street
 
      New York, NY 10021
 
      Attention: Arthur Becker, Chief Executive Officer
 
      Telecopy: (212) 396-2388
 
  Securities    
 
  Intermediary:   [           ]
 
      [Address]
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
  Collateral    
 
  Agent:   Agency Services
 
      300 Madison Avenue
 
      New York, NY 10017
 
      Attention: Christine Aharonian
 
      Telecopy: (212) 856-6763

          Any party may change its address for notices in the manner set forth
above.
          Section 12. Termination.
          (i) Except as otherwise provided in this Section 12, the obligations
of the Securities Intermediary hereunder and this Control Agreement shall
continue in effect until the security interests of the Collateral Agent in the
Designated Accounts and any and all Account Property held therein or credited
thereto have been terminated pursuant to the terms of the Security

-5-



--------------------------------------------------------------------------------



 



Agreement and the Collateral Agent has notified the Securities Intermediary of
such termination in writing.
          (ii) The Securities Intermediary, acting alone, may terminate this
Control Agreement at any time and for any reason by written notice delivered to
the Collateral Agent and the Pledgor not less than thirty (30) days prior to the
effective termination date.
          (iii) Prior to any termination of this Control Agreement pursuant to
this Section 12, the Securities Intermediary hereby agrees that it shall
promptly take, at Pledgor’s sole cost and expense, all reasonable actions
necessary to facilitate the transfer of any Account Property in or credited to
the Designated Accounts as follows: (i) in the case of a termination of this
Control Agreement under Section 12(i), to the institution designated in writing
by Pledgor; and (ii) in all other cases, to the institution designated in
writing by the Collateral Agent.
          Section 13. Fees and Expenses. The Securities Intermediary agrees to
look solely to the Pledgor for payment of any and all fees, costs, charges and
expenses incurred or otherwise relating to the Designated Accounts and services
provided by the Securities Intermediary hereunder (collectively, the “Account
Expenses”), and the Pledgor agrees to pay such Account Expenses to the
Securities Intermediary on demand therefor. The Pledgor acknowledges and agrees
that it shall be, and at all times remains, solely liable to the Securities
Intermediary for all Account Expenses.
          Section 14. Severability. If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
          Section 15. Counterparts. This Control Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.
[signature page follows]

-6-



--------------------------------------------------------------------------------



 



            [                                                     
                    ],
as Pledgor
      By:           Name:           Title:        

            CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York
Agency, as Collateral Agent
      By:           Name:           Title:           [             
                                                            ],
as Securities Intermediary
      By:           Name:           Title:        

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
Designated Account(s)

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[Form of]
CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS
          This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control
Agreement”), dated as of [          ], by and among NAVISITE, INC. (the
“Pledgor”), CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York
Agency, as Collateral Agent (the “Collateral Agent”) and [               ] (the
“Bank”), is delivered pursuant to Section 3.4(b) of that certain security
agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of June 8, 2007 made by
the Pledgor and each of the Guarantors listed on the signature pages thereto in
favor of CANADIAN IMPERIAL BANK OF COMMERCE, as collateral agent, as pledgee,
assignee and secured party. This Control Agreement is for the purpose of
perfecting the security interests of the Secured Parties granted by the Pledgor
in the Designated Accounts described below. All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Security Agreement.
          Section 1. Confirmation of Establishment and Maintenance of Designated
Accounts. The Bank hereby confirms and agrees that (i) the Bank has established
for the Pledgor and maintains the deposit account(s) listed in Schedule 1
annexed hereto (such account(s), together with each such other deposit account
maintained by the Pledgor with the Bank collectively, the “Designated Accounts”
and each a “Designated Account”), (ii) each Designated Account will be
maintained in the manner set forth herein until termination of this Control
Agreement, (iii) the Bank is a “bank,” as such term is defined in the UCC,
(iv) this Control Agreement is the valid and legally binding obligation of the
Bank and (v) each Designated Account is a “deposit account” as such term is
defined in Article 9 of the UCC.
          Section 2. Control. The Bank shall comply with instructions originated
by the Collateral Agent without further consent of the Pledgor or any person
acting or purporting to act for the Pledgor being required, including, without
limitation, directing disposition of the funds in each Designated Account. The
Bank shall also comply with instructions directing the disposition of funds in
each Designated Account originated by the Pledgor or its authorized
representatives until such time as the Collateral Agent delivers a Notice of
Sole Control pursuant to Section 8(i) hereof to the Bank. The Bank shall comply
with, and is fully entitled to rely upon, any instruction from the Collateral
Agent, even if such instruction is contrary to any instruction that the Pledgor
may give or may have given to the Bank.

 



--------------------------------------------------------------------------------



 



          Section 3. Subordination of Lien; Waiver of Set-Off. The Bank hereby
agrees that any security interest in, lien on, encumbrance, claim or (except as
provided in the next sentence) right of setoff against, any Designated Account
or any funds therein it now has or subsequently obtains shall be subordinate to
the security interest of the Collateral Agent in the Designated Accounts and the
funds therein or credited thereto. The Bank agrees not to exercise any present
or future right of recoupment or set-off against any of the Designated Accounts
or to assert against any of the Designated Accounts any present or future
security interest, banker’s lien or any other lien or claim (including claim for
penalties) that the Bank may at any time have against or in any of the
Designated Accounts or any funds therein; provided, however, that the Bank may
set off (i) all amounts due to the Bank in respect of its customary fees and
expenses for the routine maintenance and operation of the Designated Accounts,
including overdraft fees, and (ii) the face amount of any checks or other items
which have been credited to any Designated Account but are subsequently returned
unpaid because of uncollected or insufficient funds).
          Section 4. Choice of Law. Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Bank’s jurisdiction and the Designated Account(s)
shall be governed by the law of the State of New York.
          Section 5. Conflict with Other Agreements; Amendments. As of the date
hereof, there are no other agreements entered into between the Bank and the
Pledgor with respect to any Designated Account or any funds credited thereto
(other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts). The Bank and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Collateral Agent shall have received prior written notice
thereof. The Bank and the Pledgor have not and will not enter into any other
agreement with respect to control of the Designated Accounts or purporting to
limit or condition the obligation of the Bank to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof without the prior written consent of the Collateral Agent acting in its
sole discretion. In the event of any conflict with respect to control over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.

-2-



--------------------------------------------------------------------------------



 



          Section 6. Certain Agreements. As of the date hereof, the Bank has
furnished to the Collateral Agent the most recent account statement issued by
the Bank with respect to each of the Designated Accounts and the cash balances
held therein. Each such statement accurately reflects the assets held in such
Designated Account as of the date thereof.
          Section 7. Notice of Adverse Claims. Except for the claims and
interest of the Secured Parties and of the Pledgor in the Designated Accounts,
the Bank on the date hereof does not know of any claim to, security interest in,
lien on, or encumbrance against, any Designated Account or in any funds credited
thereto and does not know of any claim that any person or entity other than the
Collateral Agent has been given control (within the meaning of Section 9-104 of
the UCC) of any Designated Account or any such funds. If the Bank becomes aware
that any person or entity is asserting any lien, encumbrance, security interest
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process or any claim of control) against any
funds in any Designated Account, the Bank shall promptly notify the Collateral
Agent and the Pledgor thereof.
          Section 8. Maintenance of Designated Accounts. In addition to the
obligations of the Bank in Section 2 hereof, the Bank agrees to maintain the
Designated Accounts as follows:
     (i) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Bank a notice instructing the Bank to terminate Pledgor’s access to any
Designated Account (the “Notice of Sole Control”), the Bank agrees that, after
receipt of such notice, it will take all instruction with respect to such
Designated Account solely from the Collateral Agent, terminate all instructions
and orders originated by the Pledgor with respect to the Designated Accounts or
any funds therein, and cease taking instructions from the Pledgor, including,
without limitation, instructions for distribution or transfer of any funds in
any Designated Account.
     (ii) Statements and Confirmations. The Bank will send copies of all
statements and other correspondence (excluding routine confirmations) concerning
any Designated Account simultaneously to the Pledgor and the Collateral Agent at
the address set forth in Section 10 hereof. The Bank will promptly provide to
the Collateral Agent, upon request therefor from time to time and, in any event,
as of the last business day of each calendar month, a statement of the cash
balance in each Designated Account. The Bank shall not change the name or
account number of any Designated Account without the prior written consent of
the Collateral Agent.
          Section 9. Successors; Assignment. The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and permitted assignees.

-3-



--------------------------------------------------------------------------------



 



          Section 10. Notices. Any notice, request or other communication
required or permitted to be given under this Control Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means and electronic confirmation of error
free receipt is received or two (2) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

         
 
  Pledgor:   NaviSite, Inc.
 
      400 Minuteman Road
 
      Andover, Massachusetts 01810
 
      Attention: James W. Pluntze
 
      Telecopy: (978) 946-7803
 
       
 
      with a copy to:
 
       
 
      NaviSite, Inc.
 
      20 East 66th Street
 
      New York, NY 10021
 
      Attention: Arthur Becker, Chief Executive Officer
 
      Telecopy: (212) 396-2388
 
       
 
  Bank:   [                         ]
 
      [                         ]
 
      [                         ]
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
       
 
  Collateral
Agent:   Agency Services
 
      300 Madison Avenue
 
      New York, NY 10017
 
      Attention: Christine Aharonian
 
      Telecopy: (212) 856-6763
 
            Any party may change its address for notices in the manner set forth
above.

          Section 11. Termination.
          (i) Except as otherwise provided in this Section 11, the obligations
of the Bank hereunder and this Control Agreement shall continue in effect until
the security interests of the Collateral Agent in the Designated Accounts and
any and all funds therein have been terminated

-4-



--------------------------------------------------------------------------------



 



pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Bank of such termination in writing.
          (ii) The Bank, acting alone, may terminate this Control Agreement at
any time and for any reason by written notice delivered to the Collateral Agent
and the Pledgor not less than thirty (30) days prior to the effective
termination date.
          (iii) Prior to any termination of this Control Agreement pursuant to
this Section 11, the Bank hereby agrees that it shall promptly take, at
Pledgor’s sole cost and expense, all reasonable actions necessary to facilitate
the transfer of any funds in the Designated Accounts as follows: (a) in the case
of a termination of this Control Agreement under Section 11(i), to the
institution designated in writing by Pledgor; and (b) in all other cases, to the
institution designated in writing by the Collateral Agent.
          Section 12. Fees and Expenses. The Bank agrees to look solely to the
Pledgor for payment of any and all fees, costs, charges and expenses incurred or
otherwise relating to the Designated Accounts and services provided by the Bank
hereunder (collectively, the “Account Expenses”), and the Pledgor agrees to pay
such Account Expenses to the Bank on demand therefor. The Pledgor acknowledges
and agrees that it shall be, and at all times remains, solely liable to the Bank
for all Account Expenses.
          Section 13. Severability. If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
          Section 14. Counterparts. This Control Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.
[signature page follows]

-5-



--------------------------------------------------------------------------------



 



            [                                             ]
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, acting through its New York Agency, as Collateral Agent
      By:           Name:           Title:           [                
                            ],  
as Bank       By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Designated Account(s)

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
[Form of]
Copyright Security Agreement
          Copyright Security Agreement, dated as of [               ], by
NAVISITE, INC., and [               ] (individually, a “Pledgor”, and,
collectively, the “Pledgors”), in favor of CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York agency, in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t  h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Copyright Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Copyrights of such Pledgor listed on Schedule I attached hereto;
and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the

 



--------------------------------------------------------------------------------



 



terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.
          SECTION 5. Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,



[PLEDGORS]
      By:           Name:           Title:        

Accepted and Agreed:
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

-3-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

              registration     owner   number   title
 
       

Copyright Applications:

      owner   title
 
   

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 7
[Form of]
Patent Security Agreement
          Patent Security Agreement, dated as of [          ], by NAVISITE, INC.
and [                    ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York Agency, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this Patent
Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Patent Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Patents of such Pledgor listed on Schedule I attached hereto; and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement, the terms

 



--------------------------------------------------------------------------------



 



and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Collateral Agent shall otherwise
determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.
          SECTION 5. Counterparts. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]
      By:           Name:           Title:        

Accepted and Agreed:
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency as Collateral Agent

              By:         Name:         Title:      

-3-



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS1
Patent Registrations:

                          registration     owner   number   name

Patent Applications:

                          application     owner   number   name

 

1   Note to attorney: These schedules include the minimum information required
to perfect in the PTO. A conformed version of perfection certificate would be
adequate, provided it contains this information.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 8
[Form of]
Trademark Security Agreement
          Trademark Security Agreement, dated as of [                ], by
NAVISITE, INC., and [                 ] (individually, a “Pledgor”, and,
collectively, the “Pledgors”), in favor of Canadian Imperial Bank of Commerce,
acting through its New York agency, in its capacity as collateral agent,
pursuant to the Credit Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Trademark Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Trademarks of such Pledgor listed on Schedule I attached hereto;
          (b) all Goodwill associated with such Trademarks; and
          (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in

 



--------------------------------------------------------------------------------



 



the Trademarks made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.
          SECTION 5. Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]
      By:           Name:           Title:        

Accepted and Agreed:
CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as Collateral Agent

              By:         Name:         Title:      

-3-



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

                          registration     owner   number   TRADEMARK

Trademark Applications:

                          application     owner   number   trademark

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 9
FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY
CERTIFIED MAIL — RETURN RECEIPT REQUESTED
[                     ], 200[        ]

TO:    [Bailee’s Name]
[Bailee’s Address]

  Re:    [Borrower]

Ladies and Gentlemen:
          In connection with that certain Security Agreement, dated as of
June 8, 2007 (the “Security Agreement”), made by NAVISITE, INC., the Guarantors
party thereto and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New
York Agency, as Collateral Agent (“CIBC”), we have granted to CIBC a security
interest in substantially all of our personal property, including our inventory.
          This letter constitutes notice to you, and your signature below will
constitute your acknowledgment, of CIBC, acting through its New York Agency’s
continuing first priority security interest in all goods with respect to which
you are acting as bailee. Until you are notified in writing to the contrary by
CIBC, acting through its New York Agency, however, you may continue to accept
instructions from us regarding the delivery of goods stored by you.
          Your acknowledgment also constitutes a waiver and release, for CIBC,
acting through its New York Agency’s benefit, of any and all claims, liens,
including bailee’s liens, and demands of every kind which you have or may later
have against such goods (including any right to include such goods in any
secured financing to which you may become party).
          In order to complete our records, kindly have a duplicate of this
letter signed by an officer of your company and return same to us at your
earliest convenience.

-5-



--------------------------------------------------------------------------------



 



              Receipt acknowledged, confirmed and approved:   Very truly yours,
  [BAILEE]   [APPLICABLE PLEDGOR]  
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:

cc:      CANADIAN IMPERIAL BANK OF COMMERCE

-6-



--------------------------------------------------------------------------------



 



EXHIBIT M
[Form of]
OPINION OF COMPANY COUNSEL
September 12, 2007
Canadian Imperial Bank of Commerce, as Issuing Bank and Administrative Agent,
and each of the Lenders under the Amended and Restated Credit Agreement referred
to below

  Re:   Amended and Restated Credit Agreement dated as of September 12, 2007 by
and among NaviSite, Inc., certain subsidiaries of NaviSite, Inc., the Lenders,
CIBC World Markets Corp., CIT Lending Services Corporation and Canadian Imperial
Bank of Commerce.

Ladies and Gentlemen:
     We have acted as counsel to NaviSite, Inc. (the “Company”) and the
subsidiaries of the Company identified on Schedule 1 hereto (as guarantors) (the
“Subsidiaries”) in connection with the negotiation, execution and delivery of
the Amended and Restated Credit Agreement (the “Amended and Restated Credit
Agreement”) dated as of September 12, 2007 among the Company, the Subsidiaries,
the Lenders, CIBC World Markets Corp. (as sole lead arranger, documentation
agent, and bookrunner), CIT Lending Services Corporation (as syndication agent)
and Canadian Imperial Bank of Commerce, acting through its New York agency (as
issuing bank (in such capacity, “Issuing Bank”), administrative agent for the
Lenders and collateral agent for the Secured Parties and the Issuing Bank), and
the transactions described therein. Unless otherwise indicated, each capitalized
term used in this opinion shall have the meaning ascribed thereto in the Amended
and Restated Credit Agreement. This opinion is being delivered to you pursuant
to the requirements of Section 4.01(d) of the Amended and Restated Credit
Agreement.
     For purposes of this opinion, we have examined originals or copies of the
Amended and Restated Credit Agreement and the other documents executed and
delivered by the Company and the Subsidiaries in connection therewith and listed
on Schedule 2 hereto, all dated as of the date of the Amended and Restated
Credit Agreement except as otherwise indicated on Schedule 2 (each, including
the Amended and Restated Credit Agreement, a “Credit Document,” and
collectively, the “Credit Documents”), and such other documents as we have
deemed necessary for the rendering of the opinions expressed below. In our
examination of the aforesaid documents, we have assumed, without independent
verification or investigation, the genuineness of all signatures, the
enforceability of all Credit Documents against the Agents and the Lenders, the
authenticity of all documents submitted to us as originals, and the conformity
to the original documents of all documents submitted to us as certified,
photostatic, reproduced or conformed copies of original documents. In expressing
the opinions set forth below, we have relied, without independent investigation,
upon the factual matters contained in the representations and warranties of the
Company and the Subsidiaries in the Credit Documents and upon certificates of
public officials and of the officers of the Company and each Subsidiary.
     Except for the corporate existence opinion stated in paragraph 1 below, our
opinions expressed herein are limited to New York law, the Delaware General
Corporation Law, the

M-1



--------------------------------------------------------------------------------



 



Delaware Uniform Commercial Code (“Delaware UCC”) and the federal law of the
United States. Without limiting the foregoing, no opinion is expressed with
respect to the laws of any state other than Delaware or New York or any
governmental or quasi-governmental agency or subdivision of such other state,
and we assume without investigation that no provisions of any other such state’s
law will affect in any manner any of our opinions set forth below. In addition,
with respect to the opinions regarding validity, attachment, creation or
perfection of any security interest, we do not express any opinion on the effect
of the laws of any jurisdiction other than the New York Uniform Commercial Code
(“New York UCC”) and the Delaware UCC. This opinion is also rendered only with
respect to the aforementioned laws as in effect on the date hereof.
     References to “our knowledge” or to matters “known to us” or equivalent
words means the actual knowledge of the lawyers of this firm who have had active
involvement in our representation of the Company and the Subsidiaries, after
such inquiry as they deemed appropriate.
     We express no opinion with respect to the effect or enforceability of any
provision of any Credit Document that (i) increases the rate of interest upon
any default or imposes a late fee to the extent either is determined to be a
penalty, (ii) provides for collection of interest on overdue interest,
(iii) purports to establish evidentiary standards, (iv) waives any statutory,
constitutional or other legal right, (v) provides for recourse or exercise of
any remedial rights in the absence of notice and a hearing, (vi) relates to the
appointment of a receiver, (vii) provides for submission to exclusive
jurisdiction or the exclusive choice of venue, (viii) purports to grant a power
of attorney which is against public policy, (ix) relates to the election or
cumulation of remedies to the extent such remedies are not enforced in a
commercially reasonable manner, (x) purports to grant rights of set-off or
similar rights, (xi) gives the right of specific performance and injunctive and
other forms of equitable relief, (xii) authorizes a secured party to take
discretionary independent action for the account of or as an agent or
attorney-in-fact for a debtor, (xiii) requires that provisions thereof be waived
only in writing, to the extent that an oral agreement or an implied agreement by
trade practices or course of conduct has been created modifying any provisions
of such documents or (xiv) relates to the effect of any failure to exercise any
right or remedy provided to you in the Credit Documents.
     Without limiting the generality of any other exception, limitation or
qualification, we have not considered and do not express an opinion with respect
to any federal or state securities, environmental, tax, bankruptcy or antitrust
laws and regulations.
     Our opinions below are subject to, and may be limited or otherwise affected
by, bankruptcy, insolvency, reorganization, liquidation, readjustment of debt,
receivership, moratorium, fraudulent conveyance and transfer acts, equitable
subordination, equity of redemption, recharacterization or other similar legal
principles now or hereafter in effect governing or affecting the rights and
remedies of debtors and creditors generally, general

M-2



--------------------------------------------------------------------------------



 



principles of equity, regardless of whether considered in a proceeding at law or
in equity, including without limitation, principles that (a) include a
requirement that a creditor act with reasonableness and in good faith and deal
fairly with its debtors, (b) limit a creditor’s right to accelerate maturity of
a debt upon the occurrence of a default deemed immaterial, or (c) might render
certain waivers unenforceable, or federal and state securities laws and the
public policies underlying such laws.
     On the basis of the foregoing, and subject to the assumptions, exceptions
and qualifications set forth herein, we are of the opinion that:
     1. The Company and each Subsidiary is validly existing and in good standing
under the applicable laws of each entity’s respective jurisdiction of
organization.
     2. The Company and each Subsidiary has the corporate power and authority to
execute, deliver and perform all of its obligations under each of the Credit
Documents to which it is a party. The execution and delivery of each of the
Credit Documents and the consummation by the Company and each Subsidiary of the
transactions contemplated thereby have been duly authorized by all requisite
corporate action on the part of the Company and each Subsidiary. Each of the
Credit Documents has been duly executed and delivered by the Company and each
Subsidiary party thereto.
     3. Each of the Credit Documents constitutes the valid and binding
obligation of the Company and each Subsidiary party thereto, enforceable against
the Company and each such Subsidiary in accordance with its terms.
     4. Except as is specifically indicated on Schedule 3 hereto, the execution
and delivery by the Company and each Subsidiary of each of the Credit Documents
to which it is a party and the performance by the Company and each Subsidiary of
its obligations under each of the Credit Documents to which it is a party, each
in accordance with its terms, do not (a) conflict with the Certificate of
Incorporation or the By-laws of the Company or such Subsidiary, each as amended
to date, (b) constitute a violation of, or a default under, any contract or
agreement listed on Schedule 3 hereto or (c) cause the creation of any security
interest or lien upon any of the property of the Company or any Subsidiary
pursuant to any contract or agreement listed on Schedule 3 hereto.
     5. Neither the execution, delivery nor performance by the Company and each
Subsidiary of the Credit Documents to which the Company and each Subsidiary is a
party will violate any provision of any law or regulation covered by this
opinion applicable to the Company or such Subsidiary.
     6. With the exception of filings or other actions required for the
perfection of security

M-3



--------------------------------------------------------------------------------



 



interests granted pursuant to the Security Agreement, dated as of June 8, 2007
by and among the Company, the Subsidiaries and the Collateral Agent and
supplemented by the Joinder Agreements (“Security Agreement”) or in connection
with the exercise of remedies or the disposition of Collateral thereunder, no
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any governmental authority pursuant to any applicable law
or regulation, which has not been obtained or taken and is not in full force and
effect, is required to authorize, or is required in connection with, the
execution or delivery of any of the Credit Documents by the Company or any
Subsidiary.
     7. None of the execution, delivery or performance by the Company or any
Subsidiary of its obligations under the Credit Documents to which it is a party
nor compliance by the Company or any Subsidiary with the terms thereof will
violate any applicable order, judgment, or decree of any governmental authority
to which the Company or any Subsidiary is subject and of which we are aware.
     8. The Security Agreement will, upon execution and delivery thereof and the
making of the Additional Term Loans (as defined in the Amended and Restated
Credit Agreement) to be made under the Amended and Restated Credit Agreement on
the date hereof, create a valid security interest in favor of the Collateral
Agent for the benefit of the Secured Parties in the Collateral referred to
therein to the extent that such Collateral constitutes property in which a
security interest may be created under Article 9 of the New York UCC to secure
the Obligations.
     9. The copies of the UCC-1 financing statements attached hereto as
Schedule 4 (collectively, and together with all schedules and exhibits to such
financing statements “the “Financing Statements”) are in appropriate form under
the applicable UCC for filing with the Secretary of State of the State of
Delaware, except that to the extent that they are intended to be filed with the
Secretary of the State of California, we assume, without investigation, that an
appropriate form for filing in California is one which would be appropriate for
filing in New York, and that they are therefore in appropriate form for filing
with the Secretary of State of the State of California. The security interests
in favor of the Collateral Agent for the benefit of the Secured Parties in the
Collateral described in the Security Agreement will be perfected to the extent
that (i) the filing of a financing statement in the State of Delaware or the
State of California under the provisions of the applicable UCC is effective to
perfect a security interest in such Collateral and (ii) the Financing Statements
are properly filed with the Secretary of State of the proper state.
     10. After giving effect to the execution and delivery of the Amended and
Restated Credit Agreement and the making of the Additional Term Loans, (i) the
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties in each Loan Party’s Collateral described in the Security
Agreement continues to be a valid and perfected security interest to the same
extent as immediately prior to giving effect to the execution and delivery of
the Amended and

M-4



--------------------------------------------------------------------------------



 



Restated Credit Agreement, as to which matters, as of the Effective Date, we
refer you to our opinion dated Original Closing Date (the “Closing Opinion”)
(subject to the assumptions, qualifications, exclusions and limitations stated
therein) and (ii) the security interest in favor of the Collateral Agent for the
benefit of the Secured Parties in each Loan Party’s Collateral described in the
Security Agreement is a valid security interest which is perfected by the UCC-1
financing statements referenced in the Closing Opinion (subject to the
assumptions, qualifications, exclusions and limitations stated therein) and no
additional UCC-1 financing statements are required to be filed on the date
hereof pursuant to the Uniform Commercial Code as in effect on the date hereof
in the State of Delaware or the State of California to perfect such security
interest.
     11. Upon delivery to the Collateral Agent in the State of New York of the
certificates representing the Securities Collateral that are required to be
delivered to the Collateral Agent pursuant to the Security Agreement (the
“Pledged Securities”) in registered form, indorsed in blank by an effective
indorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective indorsement, the Collateral Agent will have
control (within the meaning of the New York UCC) of the Pledged Securities for
the benefit of the Secured Parties under the New York UCC. Assuming neither the
Collateral Agent nor any of the Secured Parties has notice of any adverse claim
(within the meaning of the New York UCC) to the Pledged Securities, the
Collateral Agent will acquire the security interest in the Pledged Securities
for the benefit of the Secured Parties free of any adverse claim.
     12. Assuming the proceeds of the Additional Term Loans are used in
accordance with the terms of the Amended and Restated Credit Agreement, neither
the making of the Additional term Loans nor the pledge of the Collateral
pursuant to the terms of the Security Agreement violates Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.
     13. Upon due filing of the Trademark Security Agreement and the Copyright
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office respectively, the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Intellectual
Property Collateral (as defined in the Security Agreement).
     14. Neither the Company nor any Subsidiary is and, solely after giving
effect to the Additional Term Loans made pursuant to the Credit Documents, will
any of them be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

M-5



--------------------------------------------------------------------------------



 



     Our opinions set forth above are subject to the following qualifications:
     A. We express no opinion as to the right of the Administrative Agent or any
Lender to collect any payment to the extent that such payment constitutes a
penalty, forfeiture or late charge.
     B. We have assumed that (i) any consideration contemplated to be given
under the Security Agreement was given at the time of the delivery and execution
of such document, (ii) the Collateral (other than property which becomes
Collateral after the date hereof) exists and the applicable Loan Party has
“rights” in such Collateral existing on the date hereof and will have “rights”
in property which becomes Collateral after the date hereof, in each case as
contemplated by the New York UCC, (iii) each of the Loan Parties has received
“value” (as defined in the New York UCC), (iv) the descriptions of Collateral in
the Security Agreement and the Financing Statements reasonably describe the
property intended to be described as Collateral, (v) all information regarding
the secured party on the Financing Statements is accurate and complete in all
respects, and (vi) the representations in the Credit Documents, including,
without limitation, the information on any of the exhibits and schedules
thereto, regarding the jurisdiction of incorporation of the Loan Parties are
accurate and complete as of the date of the filing of the Financing Statements.
We have made no examination of, and no opinion is given herein as to, any
parties’ respective title to, or other ownership rights in, or the existence of
any liens, charges or encumbrances on, or adverse claims against, the
Collateral, other than the security interests in favor of the Administrative
Agent as contemplated by the Security Agreement.
     C. Our opinions are subject to the provisions of Section 9-203 of the New
York UCC relating to the time of attachment. We have assumed that no agreement
exists that postpones attachment or conveyance of, or modifies, releases or
terminates, the interests of the Administrative Agent in the Collateral or that
would expand, modify or otherwise affect the respective rights and obligations
of the parties to the Security Agreement.
     D. Any security interest in any Collateral or proceeds of any Collateral is
limited to the extent set forth in Section 9-315 of the New York UCC.
     E. We express no opinion as to the priority of any security interest over
any other or competing interest in the Collateral.
     F. With respect to property as to which the security interests purported to
be granted pursuant to the Security Agreement attach after the date thereof or
hereof, we call to your attention that Section 552 of the United States
Bankruptcy Code (to the extent, if any, that such section is relevant to any
Loan Party) limits the extent to which assets

M-6



--------------------------------------------------------------------------------



 



acquired by a debtor after the commencement of a case under the United States
Bankruptcy Code may be subject to a security interest arising from a security
interest entered into by the debtor before the commencement of such case.
     G. We express no opinion as to the applicability of Section 548 of the
United States Bankruptcy Code or of any provisions of any state fraudulent
conveyance statute or law to the transactions contemplated by the Credit
Documents.
     H. We express no opinion as to the validity, binding effect or
enforceability of any provision of any Credit Document that purports to waive,
release or vary any right of, or any duties owing to, a party to the extent
limited by Sections 1-102(3), 9-601, 9-602 or 9-603 of the New York UCC or other
provisions of applicable law.
     I. We call to your attention that Section 9-108(c) of the New York UCC
provides that supergeneric descriptions are insufficient to create a valid
security interest and that Section 9-108(e)(1) of the New York UCC provides that
a description of commercial tort claims by type only is insufficient to create a
valid security interest.
     J. We express no opinion with respect to any Collateral which is subject to
a certificate of title or a document of title.
     K. We express no opinion with respect to any Collateral which constitutes
goods which are an accession to, or commingled or processed with other goods to
the extent that the security interest of the Administrative Agent is limited by
Section 9-335 or 9-336 of the New York UCC.
     L. In the case of any chattel paper, account or general intangible which is
itself secured by other property, we express no opinion with respect to any Loan
Party’s rights in and to such underlying collateral.
     M. We call to your attention that (i) the perfection of the security
interest in any Collateral described in any Financing Statement may be
terminated as to any Collateral acquired subsequent to a change in the name,
nature, corporate structure or identity of any Loan Party and may otherwise be
affected by the matters set forth in Sections 9-316, 9-507 and 9-508 of the
Delaware UCC and (ii) the Delaware UCC requires the filing of continuation
statements within the period six months prior to the expiration of five years
from the date of the original filing of the Financing Statements.
     N. We express no opinion with respect to any Collateral consisting of
claims against any government or governmental agency (including, without
limitation, the United States of America or any state thereof or any agency or
department of the United States of America or any state thereof). We call to
your attention that the perfection and the effect of perfection and
non-perfection of the security interests in favor of the Administrative Agent

M-7



--------------------------------------------------------------------------------



 



for the benefit of the Administrative Agent and the Lenders in the Collateral
may be governed by laws other than the New York UCC.
     O. The enforceability by the Administrative Agent or the Lenders of the
security interest in the Collateral consisting of rights under contracts may be
subject to the terms of those contracts or other contracts between a Loan Party
and other parties thereto and claims or defenses of such other parties against a
Loan Party.
     The opinions expressed herein are matters of professional judgment, are not
a guarantee of result and are effective only as of the date hereof. We do not
undertake to advise you of any matter within the scope of this letter that comes
to our attention after the date of this letter and disclaim any responsibility
to advise you of any future changes in law or fact that may affect the opinions
set forth herein. We express no opinion other than those opinions expressly set
forth herein. No expansion of the opinions expressed herein may or should be
made by implication or otherwise. This opinion is being furnished to you in
connection with the transaction described above and may not be relied on for any
other purpose or by anyone else without our prior written consent; provided,
however, a copy of this opinion may be furnished to any successor Agent, any
assignee of any Lender and any prospective Lenders, and such persons may rely on
this letter and the opinions expressed herein as of the date hereof as if it
were addressed and had been delivered to them on the date hereof.
Very truly yours,
BRL Law Group LLC

M-8



--------------------------------------------------------------------------------



 



EXHIBIT N
[Form of]
SOLVENCY CERTIFICATE
     I, the undersigned, [financial officer] of NaviSite, Inc. (“Borrower”), DO
HEREBY CERTIFY on behalf of Borrower that:
     1. This Certificate is furnished pursuant to Section 4.01(e) of the Amended
and Restated Credit Agreement, (as in effect on the date of this Certificate)
dated as of September 12, 2007 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), amending and
restating the Credit Agreement dated as of June 8, 2007 among NaviSite, Inc., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in Article I of the Credit Agreement), the Lenders, CIBC WORLD MARKETS CORP., as
sole lead arranger (in such capacity, “Sole Lead Arranger”), documentation agent
(in such capacity, “Documentation Agent”) and bookrunner (in such capacity,
“Bookrunner”), CIT LENDING SERVICES CORPORATION, as syndication agent (in such
capacity, “Syndication Agent”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting
through its New York agency, as issuing bank (in such capacity, “Issuing Bank”),
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and Issuing Bank.
     2. Immediately following the consummation of the Current Transactions and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan on the date hereof, (a) the fair value
of the properties of each Loan Party (on a consolidated basis with its
Subsidiaries) exceeds its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (on a consolidated basis with its Subsidiaries) is greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (on a consolidated
basis with its Subsidiaries) is able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Loan Party (on a consolidated basis with its
Subsidiaries) does not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.
[Signature Page Follows]

N-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hand this [ ]th day of
[               ].

            NAVISITE, INC.
      By:           Name:           Title:   [Financial Officer]   

N-2



--------------------------------------------------------------------------------



 



         

EXHIBIT O
Form of
INTERCOMPANY NOTE
New York, New York
[          ]
     FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from
time to time from any other entity listed on the signature page hereto (each, in
such capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
     This note (“Note”) is an Intercompany Note referred to in the Credit
Agreement dated as of June 8, 2007 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Borrower, the Subsidiary Guarantors, the Lenders, CIBC WORLD MARKETS CORP,
as sole lead arranger, documentation agent and bookrunner, CIT LENDING SERVICES
CORPORATION, as syndication agent and CANADIAN IMPERIAL BANK OF COMMERCE, acting
through its New York agency, as administrative agent for the Lenders, collateral
agent for the Secured Parties and Issuing Bank, and is subject to the terms
thereof, and shall be pledged by each Payee pursuant to the Security Agreement,
to the extent required pursuant to the terms thereof. Each Payee hereby
acknowledges and agrees that the Administrative Agent may exercise all rights
provided in the Credit Agreement and the Security Agreement with respect to this
Note.
     Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to all Obligations of
such Payor under the Credit Agreement, including, without limitation, where
applicable, under such Payor’s guarantee of the Obligations under the Credit
Agreement (such Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):
     (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts

O-1



--------------------------------------------------------------------------------



 



constituting Senior Indebtedness, any payment or distribution to which such
Payee would otherwise be entitled (other than debt securities of such Payor that
are subordinated, to at least the same extent as this Note, to the payment of
all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;
     (ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to this Note; and
     (iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
     To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any Payor
or by any act or failure to act on the part of such holder or any trustee or
agent for such holder. Each Payee and each Payor hereby agree that the
subordination of this Note is for the benefit of the Administrative Agent[, the
Issuing Bank] and the Lenders and the Administrative Agent[, the Issuing Bank]
and the Lenders are obligees under this Note to the same extent as if their
names were written herein as such and the Administrative Agent may, on behalf of
itself[, the Issuing Bank] and the Lenders, proceed to enforce the subordination
provisions herein.
     The indebtedness evidenced by this Note owed by any Payor that is not
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Payor.
     Nothing contained in the subordination provisions set forth above is
intended to or will impair, as between each Payor and each Payee, the
obligations of such Payor, which are absolute and unconditional, to pay to such
Payee the principal of and interest on this Note as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of such Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.
     Each Payee is hereby authorized to record all loans and advances made by it
to any Payor (all of which shall be evidenced by this Note), and all repayments
or prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
     Each Payor hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

O-2



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

            NAVISITE, INC.
[LIST ALL SUBSIDIARIES]
      By:           Name:           Title:      

O-3



--------------------------------------------------------------------------------



 



         

EXHIBIT P
[Form of]
NON-BANK CERTIFICATE
     Reference is made to the Credit Agreement dated as of June 8, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NaviSite, Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, CIBC WORLD MARKETS CORP., as sole lead arranger
(in such capacity, “Sole Lead Arranger”), documentation agent (in such capacity,
“Documentation Agent”) and bookrunner (in such capacity, “Bookrunner”), CIT
LENDING SERVICES CORPORATION, as syndication agent (in such capacity,
“Syndication Agent”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as issuing bank (in such capacity, “Issuing Bank”),
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and Issuing Bank.
     The undersigned is not (i) a bank (as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”)), (ii) a “10 percent shareholder” of Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code.

            [NAME OF LENDER]
      By:           Name:           Title:           [ADDRESS]      

Dated:                                         , 200___

P-1